 Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 1 of 120




                                                                     www.wpath.org
Standards of Care
for the Health of Transsexual,
Transgender, and Gender-
Nonconforming People

The World Professional Association for Transgender Health
                                                                     Version 7




                                                             19
Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 2 of 120
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 3 of 120




Standards of Care
for the Health of Transsexual,
Transgender, and Gender-
Nonconforming People

Eli Coleman, Walter Bockting, Marsha Botzer, Peggy Cohen-Kettenis, Griet DeCuypere, Jamie Feldman,
Lin Fraser, Jamison Green, Gail Knudson, Walter J. Meyer, Stan Monstrey, Richard K. Adler, George R.
Brown, Aaron H. Devor, Randall Ehrbar, Randi Ettner, Evan Eyler, Rob Garofalo, Dan H. Karasic, Arlene
Istar Lev, Gal Mayer, Heino Meyer-Bahlburg, Blaine Paxton Hall, Friedmann Pfäfflin, Katherine Rachlin,
Bean Robinson, Loren S. Schechter, Vin Tangpricha, Mick van Trotsenburg, Anne Vitale, Sam Winter,
Stephen Whittle, Kevan R. Wylie & Ken Zucker

© 2012 World Professional Association for Transgender Health (WPATH). All rights reserved.

7th VersionI | www.wpath.org

ISBN: X-XXX-XXXXX-XX


 I   This is the seventh version of the Standards of Care since the original 1979 document. Previous revisions were in 1980, 1981, 1990,
     1998, and 2001. Version seven was published in the International Journal of Transgenderism, 13(4), 165–232. doi:10.1080/15532739.
     2011.700873
Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 4 of 120
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 5 of 120
                                                                                                              The Standards of Care
                                                                                                                                         VERSION 7




Table of Contents
      I. Purpose and Use of the Standards of Care . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1
     II. Global Applicability of the Standards of Care . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3
    III. The Difference Between Gender Nonconformity and Gender Dysphoria . . . . . . . . . . . . . .4
    IV. Epidemiologic Considerations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
     V. Overview of Therapeutic Approaches for Gender Dysphoria . . . . . . . . . . . . . . . . . . . . . . . .8
    VI. Assessment and Treatment of Children and Adolescents with Gender Dysphoria . . . . .10
   VII. Mental Health . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
  VIII. Hormone Therapy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .33
    IX. Reproductive Health . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .50
     X. Voice and Communication Therapy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .52
    XI. Surgery. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .54
   XII. Postoperative Care and Follow-Up . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .64
  XIII. Lifelong Preventive and Primary Care . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .65
  XIV. Applicability of the Standards of Care to People Living in Institutional Environments . . .67
   XV. Applicability of the Standards of Care to People with Disorders of Sex Development . . . .69


References . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .72

Appendices
     A. Glossary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .95
     B. Overview of Medical Risks of Hormone Therapy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .97
     C. Summary of Criteria for Hormone Therapy and Surgeries . . . . . . . . . . . . . . . . . . . . . . . .104
    D. Evidence for Clinical Outcomes of Therapeutic Approaches . . . . . . . . . . . . . . . . . . . . . .107
     E. Development Process for the Standards of Care, Version 7 . . . . . . . . . . . . . . . . . . . . . . . .109




World Professional Association for Transgender Health                                                                                             i
Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 6 of 120
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 7 of 120
                                                                                                     The Standards of Care
                                                                                                                             VERSION 7




I
Purpose and Use of the Standards of Care
The World Professional Association for Transgender Health (WPATH)I is an international,
multidisciplinary, professional association whose mission is to promote evidence-based care,
education, research, advocacy, public policy, and respect in transsexual and transgender health.
The vision of WPATH is a world wherein transsexual, transgender, and gender-nonconforming
people benefit from access to evidence-based health care, social services, justice, and equality.

One of the main functions of WPATH is to promote the highest standards of health care for
individuals through the articulation of Standards of Care (SOC) for the Health of Transsexual,
Transgender, and Gender Nonconforming People. The SOC are based on the best available science
and expert professional consensus.II Most of the research and experience in this field comes from
a North American and Western European perspective; thus, adaptations of the SOC to other parts
of the world are necessary. Suggestions for ways of thinking about cultural relativity and cultural
competence are included in this version of the SOC.

The overall goal of the SOC is to provide clinical guidance for health professionals to assist
transsexual, transgender, and gender-nonconforming people with safe and effective pathways to
achieving lasting personal comfort with their gendered selves, in order to maximize their overall
health, psychological well-being, and self-fulfillment. This assistance may include primary care,
gynecologic and urologic care, reproductive options, voice and communication therapy, mental
health services (e.g., assessment, counseling, psychotherapy), and hormonal and surgical
treatments. While this is primarily a document for health professionals, the SOC may also be
used by individuals, their families, and social institutions to understand how they can assist with
promoting optimal health for members of this diverse population.

WPATH recognizes that health is dependent upon not only good clinical care but also social and
political climates that provide and ensure social tolerance, equality, and the full rights of citizenship.
Health is promoted through public policies and legal reforms that promote tolerance and equity




 I   Formerly the Harry Benjamin International Gender Dysphoria Association

 II The Standards of Care (SOC), Version 7, represents a significant departure from previous versions. Changes in this version are based
    upon significant cultural shifts, advances in clinical knowledge, and appreciation of the many health care issues that can arise for
    transsexual, transgender, and gender-nonconforming people beyond hormone therapy and surgery (Coleman, 2009a, b, c, d).




World Professional Association for Transgender Health                                                                                 1
    Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 8 of 120
The Standards of Care
VERSION 7




for gender and sexual diversity and that eliminate prejudice, discrimination, and stigma. WPATH is
committed to advocacy for these changes in public policies and legal reforms.




The Standards of Care Are Flexible Clinical Guidelines

The SOC are intended to be flexible in order to meet the diverse health care needs of transsexual,
transgender, and gender-nonconforming people. While flexible, they offer standards for promoting
optimal health care and guiding the treatment of people experiencing gender dysphoria—broadly
defined as discomfort or distress that is caused by a discrepancy between a person’s gender
identity and that person’s sex assigned at birth (and the associated gender role and/or primary and
secondary sex characteristics) (Fisk, 1974; Knudson, De Cuypere, & Bockting, 2010b).

As in all previous versions of the SOC, the criteria put forth in this document for hormone therapy
and surgical treatments for gender dysphoria are clinical guidelines; individual health professionals
and programs may modify them. Clinical departures from the SOC may come about because of a
patient’s unique anatomic, social, or psychological situation; an experienced health professional’s
evolving method of handling a common situation; a research protocol; lack of resources in various
parts of the world; or the need for specific harm-reduction strategies. These departures should
be recognized as such, explained to the patient, and documented through informed consent for
quality patient care and legal protection. This documentation is also valuable for the accumulation
of new data, which can be retrospectively examined to allow for health care—and the SOC—to
evolve.

The SOC articulate standards of care but also acknowledge the role of making informed choices
and the value of harm-reduction approaches. In addition, this version of the SOC recognizes and
validates various expressions of gender that may not necessitate psychological, hormonal, or surgical
treatments. Some patients who present for care will have made significant self-directed progress
towards gender role changes, transition, or other resolutions regarding their gender identity or
gender dysphoria. Other patients will require more intensive services. Health professionals can use
the SOC to help patients consider the full range of health services open to them, in accordance with
their clinical needs and goals for gender expression.




2                                                  World Professional Association for Transgender Health
    Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 9 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




II
Global Applicability of the Standards of Care
While the SOC are intended for worldwide use, WPATH acknowledges that much of the recorded
clinical experience and knowledge in this area of health care is derived from North American
and Western European sources. From place to place, both across and within nations, there are
differences in all of the following: social attitudes towards transsexual, transgender, and gender-
nonconforming people; constructions of gender roles and identities; language used to describe
different gender identities; epidemiology of gender dysphoria; access to and cost of treatment;
therapies offered; number and type of professionals who provide care; and legal and policy issues
related to this area of health care (Winter, 2009).

It is impossible for the SOC to reflect all of these differences. In applying these standards to other
cultural contexts, health professionals must be sensitive to these differences and adapt the SOC
according to local realities. For example, in a number of cultures, gender-nonconforming people
are found in such numbers and living in such ways as to make them highly socially visible (Peletz,
2006). In settings such as these, it is common for people to initiate a change in their gender
expression and physical characteristics while in their teens or even earlier. Many grow up and live
in a social, cultural, and even linguistic context quite unlike that of Western cultures. Yet almost
all experience prejudice (Peletz, 2006; Winter, 2009). In many cultures, social stigma towards
gender nonconformity is widespread and gender roles are highly prescriptive (Winter et al., 2009).
Gender-nonconforming people in these settings are forced to be hidden and, therefore, may lack
opportunities for adequate health care (Winter, 2009).

The SOC are not intended to limit efforts to provide the best available care to all individuals.
Health professionals throughout the world—even in areas with limited resources and training
opportunities—can apply the many core principles that undergird the SOC. These principles
include the following: Exhibit respect for patients with nonconforming gender identities (do not
pathologize differences in gender identity or expression); provide care (or refer to knowledgeable
colleagues) that affirms patients’ gender identities and reduces the distress of gender dysphoria,
when present; become knowledgeable about the health care needs of transsexual, transgender, and
gender-nonconforming people, including the benefits and risks of treatment options for gender
dysphoria; match the treatment approach to the specific needs of patients, particularly their goals
for gender expression and need for relief from gender dysphoria; facilitate access to appropriate
care; seek patients’ informed consent before providing treatment; offer continuity of care; and be
prepared to support and advocate for patients within their families and communities (schools,
workplaces, and other settings).




World Professional Association for Transgender Health                                                3
    Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 10 of 120
The Standards of Care
VERSION 7




Terminology is culture- and time-dependent and is rapidly evolving. It is important to use respectful
language in different places and times, and among different people. As the SOC are translated into
other languages, great care must be taken to ensure that the meanings of terms are accurately
translated. Terminology in English may not be easily translated into other languages, and vice versa.
Some languages do not have equivalent words to describe the various terms within this document;
hence, translators should be cognizant of the underlying goals of treatment and articulate culturally
applicable guidance for reaching those goals.




III
The Diﬀerence Between Gender
Nonconformity and Gender Dysphoria


Being Transsexual, Transgender, or Gender-Nonconforming
Is a Matter of Diversity, Not Pathology

WPATH released a statement in May 2010 urging the de-psychopathologization of gender
nonconformity worldwide (WPATH Board of Directors, 2010). This statement noted that “the
expression of gender characteristics, including identities, that are not stereotypically associated
with one’s assigned sex at birth is a common and culturally diverse human phenomenon [that]
should not be judged as inherently pathological or negative.”

Unfortunately, there is stigma attached to gender nonconformity in many societies around the
world. Such stigma can lead to prejudice and discrimination, resulting in “minority stress” (I. H.
Meyer, 2003). Minority stress is unique (additive to general stressors experienced by all people),
socially based, and chronic, and may make transsexual, transgender, and gender-nonconforming
individuals more vulnerable to developing mental health concerns such as anxiety and depression
(Institute of Medicine, 2011). In addition to prejudice and discrimination in society at large, stigma
can contribute to abuse and neglect in one’s relationships with peers and family members, which
in turn can lead to psychological distress. However, these symptoms are socially induced and are
not inherent to being transsexual, transgender, or gender-nonconforming.




4                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 11 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




Gender Nonconformity Is Not the Same as Gender Dysphoria

Gender nonconformity refers to the extent to which a person’s gender identity, role, or expression
differs from the cultural norms prescribed for people of a particular sex (Institute of Medicine,
2011). Gender dysphoria refers to discomfort or distress that is caused by a discrepancy between
a person’s gender identity and that person’s sex assigned at birth (and the associated gender role
and/or primary and secondary sex characteristics) (Fisk, 1974; Knudson, De Cuypere, & Bockting,
2010b). Only some gender-nonconforming people experience gender dysphoria at some point in
their lives.

Treatment is available to assist people with such distress to explore their gender identity and find a
gender role that is comfortable for them (Bockting & Goldberg, 2006). Treatment is individualized:
What helps one person alleviate gender dysphoria might be very different from what helps
another person. This process may or may not involve a change in gender expression or body
modifications. Medical treatment options include, for example, feminization or masculinization
of the body through hormone therapy and/or surgery, which are effective in alleviating gender
dysphoria and are medically necessary for many people. Gender identities and expressions are
diverse, and hormones and surgery are just two of many options available to assist people with
achieving comfort with self and identity.

Gender dysphoria can in large part be alleviated through treatment (Murad et al., 2010). Hence,
while transsexual, transgender, and gender-nonconforming people may experience gender
dysphoria at some points in their lives, many individuals who receive treatment will find a gender
role and expression that is comfortable for them, even if these differ from those associated with
their sex assigned at birth, or from prevailing gender norms and expectations.




Diagnoses Related to Gender Dysphoria

Some people experience gender dysphoria at such a level that the distress meets criteria for a
formal diagnosis that might be classified as a mental disorder. Such a diagnosis is not a license for
stigmatization or for the deprivation of civil and human rights. Existing classification systems such
as the Diagnostic Statistical Manual of Mental Disorders (DSM) (American Psychiatric Association,
2000) and the International Classification of Diseases (ICD) (World Health Organization, 2007)
define hundreds of mental disorders that vary in onset, duration, pathogenesis, functional disability,
and treatability. All of these systems attempt to classify clusters of symptoms and conditions, not
the individuals themselves. A disorder is a description of something with which a person might
struggle, not a description of the person or the person’s identity.




World Professional Association for Transgender Health                                                5
      Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 12 of 120
The Standards of Care
VERSION 7




Thus, transsexual, transgender, and gender-nonconforming individuals are not inherently
disordered. Rather, the distress of gender dysphoria, when present, is the concern that might be
diagnosable and for which various treatment options are available. The existence of a diagnosis for
such dysphoria often facilitates access to health care and can guide further research into effective
treatments.

Research is leading to new diagnostic nomenclatures, and terms are changing in both the DSM
(Cohen-Kettenis & Pfäfflin, 2010; Knudson, De Cuypere, & Bockting, 2010b; Meyer-Bahlburg, 2010;
Zucker, 2010) and the ICD. For this reason, familiar terms are employed in the SOC and definitions
are provided for terms that may be emerging. Health professionals should refer to the most current
diagnostic criteria and appropriate codes to apply in their practice areas.




IV
Epidemiologic Considerations
Formal epidemiologic studies on the incidenceIII and prevalenceIV of transsexualism specifically or
transgender and gender-nonconforming identities in general have not been conducted, and efforts to
achieve realistic estimates are fraught with enormous difficulties (Institute of Medicine, 2011; Zucker
& Lawrence, 2009). Even if epidemiologic studies established that a similar proportion of transsexual,
transgender, or gender-nonconforming people existed all over the world, it is likely that cultural
differences from one country to another would alter both the behavioral expressions of different
gender identities and the extent to which gender dysphoria—distinct from one’s gender identity—is
actually occurring in a population. While in most countries, crossing normative gender boundaries
generates moral censure rather than compassion, there are examples in certain cultures of gender-
nonconforming behaviors (e.g., in spiritual leaders) that are less stigmatized and even revered
(Besnier, 1994; Bolin, 1988; Chiñas, 1995; Coleman, Colgan, & Gooren, 1992; Costa & Matzner,
2007; Jackson & Sullivan, 1999; Nanda, 1998; Taywaditep, Coleman, & Dumronggittigule, 1997).

For various reasons, researchers who have studied incidence and prevalence have tended to focus
on the most easily counted subgroup of gender-nonconforming individuals: transsexual individuals
who experience gender dysphoria and who present for gender-transition-related care at specialist
gender clinics (Zucker & Lawrence, 2009). Most studies have been conducted in European
countries such as Sweden (Wålinder, 1968, 1971), the United Kingdom (Hoenig & Kenna, 1974),


    III incidence—the number of new cases arising in a given period (e.g., a year)
    IV prevalence—the number of individuals having a condition, divided by the number of people in the general population




6                                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 13 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




the Netherlands (Bakker, Van Kesteren, Gooren, & Bezemer, 1993; Eklund, Gooren, & Bezemer,
1988; van Kesteren, Gooren, & Megens, 1996), Germany (Weitze & Osburg, 1996), and Belgium
(De Cuypere et al., 2007). One was conducted in Singapore (Tsoi, 1988).

De Cuypere and colleagues (2007) reviewed such studies, as well as conducted their own. Together,
those studies span 39 years. Leaving aside two outlier findings from Pauly in 1965 and Tsoi in 1988,
ten studies involving eight countries remain. The prevalence figures reported in these ten studies
range from 1:11,900 to 1:45,000 for male-to-female individuals (MtF) and 1:30,400 to 1:200,000
for female-to-male (FtM) individuals. Some scholars have suggested that the prevalence is much
higher, depending on the methodology used in the research (e.g., Olyslager & Conway, 2007).

Direct comparisons across studies are impossible, as each differed in their data collection methods
and in their criteria for documenting a person as transsexual (e.g., whether or not a person had
undergone genital reconstruction, versus had initiated hormone therapy, versus had come to the
clinic seeking medically supervised transition services). The trend appears to be towards higher
prevalence rates in the more recent studies, possibly indicating increasing numbers of people
seeking clinical care. Support for this interpretation comes from research by Reed and colleagues
(2009), who reported a doubling of the numbers of people accessing care at gender clinics in the
United Kingdom every five or six years. Similarly, Zucker and colleagues (2008) reported a four- to
five-fold increase in child and adolescent referrals to their Toronto, Canada clinic over a 30-year
period.

The numbers yielded by studies such as these can be considered minimum estimates at best. The
published figures are mostly derived from clinics where patients met criteria for severe gender
dysphoria and had access to health care at those clinics. These estimates do not take into account
that treatments offered in a particular clinic setting might not be perceived as affordable, useful, or
acceptable by all self-identified gender dysphoric individuals in a given area. By counting only those
people who present at clinics for a specific type of treatment, an unspecified number of gender
dysphoric individuals are overlooked.

Other clinical observations (not yet firmly supported by systematic study) support the likelihood of a
higher prevalence of gender dysphoria: (i) Previously unrecognized gender dysphoria is occasionally
diagnosed when patients are seen with anxiety, depression, conduct disorder, substance abuse,
dissociative identity disorders, borderline personality disorder, sexual disorders, and disorders of
sex development (Cole, O’Boyle, Emory, & Meyer III, 1997). (ii) Some crossdressers, drag queens/
kings or female/male impersonators, and gay and lesbian individuals may be experiencing gender
dysphoria (Bullough & Bullough, 1993). (iii) The intensity of some people’s gender dysphoria
fluctuates below and above a clinical threshold (Docter, 1988). (iv) Gender nonconformity among
FtM individuals tends to be relatively invisible in many cultures, particularly to Western health




World Professional Association for Transgender Health                                                 7
    Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 14 of 120
The Standards of Care
VERSION 7




professionals and researchers who have conducted most of the studies on which the current
estimates of prevalence and incidence are based (Winter, 2009).

Overall, the existing data should be considered a starting point, and health care would benefit from
more rigorous epidemiologic study in different locations worldwide.




V
Overview of Therapeutic Approaches for
Gender Dysphoria


Advancements in the Knowledge and
Treatment of Gender Dysphoria

In the second half of the 20th century, awareness of the phenomenon of gender dysphoria increased
when health professionals began to provide assistance to alleviate gender dysphoria by supporting
changes in primary and secondary sex characteristics through hormone therapy and surgery, along
with a change in gender role. Although Harry Benjamin already acknowledged a spectrum of gender
nonconformity (Benjamin, 1966), the initial clinical approach largely focused on identifying who
was an appropriate candidate for sex reassignment to facilitate a physical change from male to
female or female to male as completely as possible (e.g., Green & Fleming, 1990; Hastings, 1974).
This approach was extensively evaluated and proved to be highly effective. Satisfaction rates across
studies ranged from 87% of MtF patients to 97% of FtM patients (Green & Fleming, 1990), and
regrets were extremely rare (1–1.5% of MtF patients and <1% of FtM patients; Pfäfflin, 1993).
Indeed, hormone therapy and surgery have been found to be medically necessary to alleviate gender
dysphoria in many people (American Medical Association, 2008; Anton, 2009; World Professional
Association for Transgender Health, 2008).

As the field matured, health professionals recognized that while many individuals need both
hormone therapy and surgery to alleviate their gender dysphoria, others need only one of these
treatment options and some need neither (Bockting & Goldberg, 2006; Bockting, 2008; Lev, 2004).
Often with the help of psychotherapy, some individuals integrate their trans- or cross-gender
feelings into the gender role they were assigned at birth and do not feel the need to feminize or
masculinize their body. For others, changes in gender role and expression are sufficient to alleviate



8                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 15 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




gender dysphoria. Some patients may need hormones, a possible change in gender role, but not
surgery; others may need a change in gender role along with surgery, but not hormones. In other
words, treatment for gender dysphoria has become more individualized.

As a generation of transsexual, transgender, and gender-nonconforming individuals has come of
age—many of whom have benefitted from different therapeutic approaches—they have become
more visible as a community and demonstrated considerable diversity in their gender identities,
roles, and expressions. Some individuals describe themselves not as gender-nonconforming but as
unambiguously cross-sexed (i.e., as a member of the other sex; Bockting, 2008). Other individuals
affirm their unique gender identity and no longer consider themselves to be either male or female
(Bornstein, 1994; Kimberly, 1997; Stone, 1991; Warren, 1993). Instead, they may describe their
gender identity in specific terms such as transgender, bigender, or genderqueer, affirming their
unique experiences that may transcend a male/female binary understanding of gender (Bockting,
2008; Ekins & King, 2006; Nestle, Wilchins, & Howell, 2002). They may not experience their process
of identity affirmation as a “transition,” because they never fully embraced the gender role they were
assigned at birth or because they actualize their gender identity, role, and expression in a way that
does not involve a change from one gender role to another. For example, some youth identifying as
genderqueer have always experienced their gender identity and role as such (genderqueer). Greater
public visibility and awareness of gender diversity (Feinberg, 1996) has further expanded options
for people with gender dysphoria to actualize an identity and find a gender role and expression that
are comfortable for them.

Health professionals can assist gender dysphoric individuals with affirming their gender identity,
exploring different options for expression of that identity, and making decisions about medical
treatment options for alleviating gender dysphoria.




Options for Psychological and Medical
Treatment of Gender Dysphoria

For individuals seeking care for gender dysphoria, a variety of therapeutic options can be considered.
The number and type of interventions applied and the order in which these take place may differ
from person to person (e.g., Bockting, Knudson, & Goldberg, 2006; Bolin, 1994; Rachlin, 1999;
Rachlin, Green, & Lombardi, 2008; Rachlin, Hansbury, & Pardo, 2010). Treatment options include
the following:

 ãChanges in gender expression and role (which may involve living part time or full time in
    another gender role, consistent with one’s gender identity);

 ãHormone therapy to feminize or masculinize the body;

World Professional Association for Transgender Health                                                9
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 16 of 120
The Standards of Care
VERSION 7




 ãSurgery to change primary and/or secondary sex characteristics (e.g., breasts/chest, external
     and/or internal genitalia, facial features, body contouring);

 ãPsychotherapy (individual, couple, family, or group) for purposes such as exploring gender
     identity, role, and expression; addressing the negative impact of gender dysphoria and stigma
     on mental health; alleviating internalized transphobia; enhancing social and peer support;
     improving body image; or promoting resilience.




Options for Social Support and Changes in Gender Expression

In addition (or as an alternative) to the psychological- and medical-treatment options described
above, other options can be considered to help alleviate gender dysphoria, for example:

 ãIn-person and online peer support resources, groups, or community organizations that provide
     avenues for social support and advocacy;

 ãIn-person and online support resources for families and friends;
 ãVoice and communication therapy to help individuals develop                  verbal and non-verbal
     communication skills that facilitate comfort with their gender identity;

 ãHair removal through electrolysis, laser treatment, or waxing;
 ãBreast binding or padding, genital tucking or penile prostheses, padding of hips or buttocks;
 ãChanges in name and gender marker on identity documents.


VI
Assessment and Treatment of Children and
Adolescents With Gender Dysphoria
There are a number of differences in the phenomenology, developmental course, and treatment
approaches for gender dysphoria in children, adolescents, and adults. In children and adolescents,
a rapid and dramatic developmental process (physical, psychological, and sexual) is involved and



10                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 17 of 120
                                                                                                The Standards of Care
                                                                                                                       VERSION 7




there is greater fluidity and variability in outcomes, particularly in prepubertal children. Accordingly,
this section of the SOC offers specific clinical guidelines for the assessment and treatment of
gender dysphoric children and adolescents.




Diﬀerences Between Children and
Adolescents with Gender Dysphoria

An important difference between gender dysphoric children and adolescents is in the proportion for
whom dysphoria persists into adulthood. Gender dysphoria during childhood does not inevitably
continue into adulthood.V Rather, in follow-up studies of prepubertal children (mainly boys) who
were referred to clinics for assessment of gender dysphoria, the dysphoria persisted into adulthood
for only 6–23% of children (Cohen-Kettenis, 2001; Zucker & Bradley, 1995). Boys in these studies
were more likely to identify as gay in adulthood than as transgender (Green, 1987; Money & Russo,
1979; Zucker & Bradley, 1995; Zuger, 1984). Newer studies, also including girls, showed a 12–27%
persistence rate of gender dysphoria into adulthood (Drummond, Bradley, Peterson-Badali, &
Zucker, 2008; Wallien & Cohen-Kettenis, 2008).

In contrast, the persistence of gender dysphoria into adulthood appears to be much higher for
adolescents. No formal prospective studies exist. However, in a follow-up study of 70 adolescents
who were diagnosed with gender dysphoria and given puberty-suppressing hormones, all continued
with actual sex reassignment, beginning with feminizing/masculinizing hormone therapy (de Vries,
Steensma, Doreleijers, & Cohen-Kettenis, 2010).

Another difference between gender dysphoric children and adolescents is in the sex ratios for each
age group. In clinically referred, gender dysphoric children under age 12, the male/female ratio
ranges from 6:1 to 3:1 (Zucker, 2004). In clinically referred, gender dysphoric adolescents older
than age 12, the male/female ratio is close to 1:1 (Cohen-Kettenis & Pfäfflin, 2003).

As discussed in section IV and by Zucker and Lawrence (2009), formal epidemiologic studies
on gender dysphoria—in children, adolescents, and adults—are lacking. Additional research is
needed to refine estimates of its prevalence and persistence in different populations worldwide.




 V Gender-nonconforming behaviors in children may continue into adulthood, but such behaviors are not necessarily indicative of
   gender dysphoria and a need for treatment. As described in section III, gender dysphoria is not synonymous with diversity in
   gender expression.




World Professional Association for Transgender Health                                                                        11
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 18 of 120
The Standards of Care
VERSION 7




Phenomenology in Children

Children as young as age two may show features that could indicate gender dysphoria. They may
express a wish to be of the other sex and be unhappy about their physical sex characteristics and
functions. In addition, they may prefer clothes, toys, and games that are commonly associated
with the other sex and prefer playing with other-sex peers. There appears to be heterogeneity in
these features: Some children demonstrate extremely gender-nonconforming behavior and wishes,
accompanied by persistent and severe discomfort with their primary sex characteristics. In other
children, these characteristics are less intense or only partially present (Cohen-Kettenis et al., 2006;
Knudson, De Cuypere, & Bockting, 2010a).

It is relatively common for gender dysphoric children to have coexisting internalizing disorders
such as anxiety and depression (Cohen-Kettenis, Owen, Kaijser, Bradley, & Zucker, 2003; Wallien,
Swaab, & Cohen-Kettenis, 2007; Zucker, Owen, Bradley, & Ameeriar, 2002). The prevalence
of autism spectrum disorders seems to be higher in clinically referred, gender dysphoric children
than in the general population (de Vries, Noens, Cohen-Kettenis, van Berckelaer-Onnes, &
Doreleijers, 2010).




Phenomenology in Adolescents

In most children, gender dysphoria will disappear before, or early in, puberty. However, in some
children these feelings will intensify and body aversion will develop or increase as they become
adolescents and their secondary sex characteristics develop (Cohen-Kettenis, 2001; Cohen-Kettenis
& Pfäfflin, 2003; Drummond et al., 2008; Wallien & Cohen-Kettenis, 2008; Zucker & Bradley, 1995).
Data from one study suggest that more extreme gender nonconformity in childhood is associated
with persistence of gender dysphoria into late adolescence and early adulthood (Wallien & Cohen-
Kettenis, 2008). Yet many adolescents and adults presenting with gender dysphoria do not report
a history of childhood gender-nonconforming behaviors (Docter, 1988; Landén, Wålinder, &
Lundström, 1998). Therefore, it may come as a surprise to others (parents, other family members,
friends, and community members) when a youth’s gender dysphoria first becomes evident in
adolescence.

Adolescents who experience their primary and/or secondary sex characteristics and their sex
assigned at birth as inconsistent with their gender identity may be intensely distressed about it.
Many, but not all, gender dysphoric adolescents have a strong wish for hormones and surgery.
Increasing numbers of adolescents have already started living in their desired gender role upon
entering high school (Cohen-Kettenis & Pfäfflin, 2003).




12                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 19 of 120
                                                                           The Standards of Care
                                                                                            VERSION 7




Among adolescents who are referred to gender identity clinics, the number considered eligible for
early medical treatment—starting with GnRH analogues to suppress puberty in the first Tanner
stages—differs among countries and centers. Not all clinics offer puberty suppression. If such
treatment is offered, the pubertal stage at which adolescents are allowed to start varies from
Tanner stage 2 to stage 4 (Delemarre-van de Waal & Cohen-Kettenis, 2006; Zucker et al., 2012).
The percentages of treated adolescents are likely influenced by the organization of health care,
insurance aspects, cultural differences, opinions of health professionals, and diagnostic procedures
offered in different settings.

Inexperienced clinicians may mistake indications of gender dysphoria for delusions.
Phenomenologically, there is a qualitative difference between the presentation of gender dysphoria
and the presentation of delusions or other psychotic symptoms. The vast majority of children and
adolescents with gender dysphoria are not suffering from underlying severe psychiatric illness such
as psychotic disorders (Steensma, Biemond, de Boer, & Cohen-Kettenis, published online ahead
of print January 7, 2011).

It is more common for adolescents with gender dysphoria to have coexisting internalizing
disorders such as anxiety and depression, and/or externalizing disorders such as oppositional
defiant disorder (de Vries et al., 2010). As in children, there seems to be a higher prevalence of
autistic spectrum disorders in clinically referred, gender dysphoric adolescents than in the general
adolescent population (de Vries et al., 2010).




Competency of Mental Health Professionals Working
with Children or Adolescents with Gender Dysphoria

The following are recommended minimum credentials for mental health professionals who assess,
refer, and offer therapy to children and adolescents presenting with gender dysphoria:

 1. Meet the competency requirements for mental health professionals working with adults, as
    outlined in section VII;

 2. Trained in childhood and adolescent developmental psychopathology;

 3. Competent in diagnosing and treating the ordinary problems of children and adolescents.




World Professional Association for Transgender Health                                            13
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 20 of 120
The Standards of Care
VERSION 7




Roles of Mental Health Professionals Working with
Children and Adolescents with Gender Dysphoria

The roles of mental health professionals working with gender dysphoric children and adolescents
may include the following:

 1. Directly assess gender dysphoria in children and adolescents (see general guidelines for
    assessment, below).

 2. Provide family counseling and supportive psychotherapy to assist children and adolescents
    with exploring their gender identity, alleviating distress related to their gender dysphoria, and
    ameliorating any other psychosocial difficulties.

 3. Assess and treat any coexisting mental health concerns of children or adolescents (or refer to
    another mental health professional for treatment). Such concerns should be addressed as part
    of the overall treatment plan.

 4. Refer adolescents for additional physical interventions (such as puberty-suppressing
    hormones) to alleviate gender dysphoria. The referral should include documentation of an
    assessment of gender dysphoria and mental health, the adolescent’s eligibility for physical
    interventions (outlined below), the mental health professional’s relevant expertise, and any
    other information pertinent to the youth’s health and referral for specific treatments.

 5. Educate and advocate on behalf of gender dysphoric children, adolescents, and their families
    in their community (e.g., day care centers, schools, camps, other organizations). This is
    particularly important in light of evidence that children and adolescents who do not conform to
    socially prescribed gender norms may experience harassment in school (Grossman, D’Augelli,
    & Salter, 2006; Grossman, D’Augelli, Howell, & Hubbard, 2006; Sausa, 2005), putting them at
    risk for social isolation, depression, and other negative sequelae (Nuttbrock et al., 2010).

 6. Provide children, youth, and their families with information and referral for peer support, such
    as support groups for parents of gender-nonconforming and transgender children (Gold &
    MacNish, 2011; Pleak, 1999; Rosenberg, 2002).

Assessment and psychosocial interventions for children and adolescents are often provided
within a multidisciplinary gender identity specialty service. If such a multidisciplinary service is
not available, a mental health professional should provide consultation and liaison arrangements
with a pediatric endocrinologist for the purpose of assessment, education, and involvement in any
decisions about physical interventions.




14                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 21 of 120
                                                                              The Standards of Care
                                                                                                VERSION 7




Psychological Assessment of Children and Adolescents

When assessing children and adolescents who present with gender dysphoria, mental health
professionals should broadly conform to the following guidelines:

 1. Mental health professionals should not dismiss or express a negative attitude towards
    nonconforming gender identities or indications of gender dysphoria. Rather, they should
    acknowledge the presenting concerns of children, adolescents, and their families; offer a thorough
    assessment for gender dysphoria and any coexisting mental health concerns; and educate clients
    and their families about therapeutic options, if needed. Acceptance, and alleviation of secrecy,
    can bring considerable relief to gender dysphoric children/adolescents and their families.

 2. Assessment of gender dysphoria and mental health should explore the nature and
    characteristics of a child’s or adolescent’s gender identity. A psychodiagnostic and psychiatric
    assessment—covering the areas of emotional functioning, peer and other social relationships,
    and intellectual functioning/school achievement—should be performed. Assessment should
    include an evaluation of the strengths and weaknesses of family functioning. Emotional and
    behavioral problems are relatively common, and unresolved issues in a child’s or youth’s
    environment may be present (de Vries, Doreleijers, Steensma, & Cohen-Kettenis, 2011; Di
    Ceglie & Thümmel, 2006; Wallien et al., 2007).

 3. For adolescents, the assessment phase should also be used to inform youth and their families
    about the possibilities and limitations of different treatments. This is necessary for informed
    consent, but also important for assessment. The way that adolescents respond to information
    about the reality of sex reassignment can be diagnostically informative. Correct information may
    alter a youth’s desire for certain treatment, if the desire was based on unrealistic expectations
    of its possibilities.




Psychological and Social Interventions
for Children and Adolescents

When supporting and treating children and adolescents with gender dysphoria, health professionals
should broadly conform to the following guidelines:

 1. Mental health professionals should help families to have an accepting and nurturing response to
    the concerns of their gender dysphoric child or adolescent. Families play an important role in the
    psychological health and well-being of youth (Brill & Pepper, 2008; Lev, 2004). This also applies to
    peers and mentors from the community, who can be another source of social support.



World Professional Association for Transgender Health                                                15
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 22 of 120
The Standards of Care
VERSION 7




 2. Psychotherapy should focus on reducing a child’s or adolescent’s distress related to the
    gender dysphoria and on ameliorating any other psychosocial difficulties. For youth pursuing
    sex reassignment, psychotherapy may focus on supporting them before, during, and after
    reassignment. Formal evaluations of different psychotherapeutic approaches for this situation
    have not been published, but several counseling methods have been described (Cohen-Kettenis,
    2006; de Vries, Cohen-Kettenis, & Delemarre-van de Waal, 2006; Di Ceglie & Thümmel, 2006;
    Hill, Menvielle, Sica, & Johnson, 2010; Malpas, in press; Menvielle & Tuerk, 2002; Rosenberg,
    2002; Vanderburgh, 2009; Zucker, 2006).

     Treatment aimed at trying to change a person’s gender identity and expression to become more
     congruent with sex assigned at birth has been attempted in the past without success (Gelder
     & Marks, 1969; Greenson, 1964), particularly in the long term (Cohen-Kettenis & Kuiper, 1984;
     Pauly, 1965). Such treatment is no longer considered ethical.

 3. Families should be supported in managing uncertainty and anxiety about their child’s or
    adolescent’s psychosexual outcomes and in helping youth to develop a positive self-concept.

 4. Mental health professionals should not impose a binary view of gender. They should give
    ample room for clients to explore different options for gender expression. Hormonal or surgical
    interventions are appropriate for some adolescents, but not for others.

 5. Clients and their families should be supported in making difficult decisions regarding the extent
    to which clients are allowed to express a gender role that is consistent with their gender identity,
    as well as the timing of changes in gender role and possible social transition. For example, a
    client might attend school while undergoing social transition only partly (e.g., by wearing clothing
    and having a hairstyle that reflects gender identity) or completely (e.g., by also using a name and
    pronouns congruent with gender identity). Difficult issues include whether and when to inform
    other people of the client’s situation, and how others in their lives might respond.

 6. Health professionals should support clients and their families as educators and advocates in
    their interactions with community members and authorities such as teachers, school boards,
    and courts.

 7. Mental health professionals should strive to maintain a therapeutic relationship with gender-
    nonconforming children/adolescents and their families throughout any subsequent social
    changes or physical interventions. This ensures that decisions about gender expression and
    the treatment of gender dysphoria are thoughtfully and recurrently considered. The same
    reasoning applies if a child or adolescent has already socially changed gender role prior to
    being seen by a mental health professional.




16                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 23 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




Social Transition in Early Childhood

Some children state that they want to make a social transition to a different gender role long before
puberty. For some children, this may reflect an expression of their gender identity. For others, this
could be motivated by other forces. Families vary in the extent to which they allow their young
children to make a social transition to another gender role. Social transitions in early childhood
do occur within some families with early success. This is a controversial issue, and divergent
views are held by health professionals. The current evidence base is insufficient to predict the
long-term outcomes of completing a gender role transition during early childhood. Outcomes
research with children who completed early social transitions would greatly inform future clinical
recommendations.

Mental health professionals can help families to make decisions regarding the timing and process
of any gender role changes for their young children. They should provide information and help
parents to weigh the potential benefits and challenges of particular choices. Relevant in this
respect are the previously described relatively low persistence rates of childhood gender dysphoria
(Drummond et al., 2008; Wallien & Cohen-Kettenis, 2008). A change back to the original gender
role can be highly distressing and even result in postponement of this second social transition
on the child’s part (Steensma & Cohen-Kettenis, 2011). For reasons such as these, parents may
want to present this role change as an exploration of living in another gender role rather than an
irreversible situation. Mental health professionals can assist parents in identifying potential in-
between solutions or compromises (e.g., only when on vacation). It is also important that parents
explicitly let the child know that there is a way back.

Regardless of a family’s decisions regarding transition (timing, extent), professionals should
counsel and support them as they work through the options and implications. If parents do not
allow their young child to make a gender-role transition, they may need counseling to assist them
with meeting their child’s needs in a sensitive and nurturing way, ensuring that the child has
ample possibilities to explore gender feelings and behavior in a safe environment. If parents do
allow their young child to make a gender role transition, they may need counseling to facilitate a
positive experience for their child. For example, they may need support in using correct pronouns,
maintaining a safe and supportive environment for their transitioning child (e.g., in school, peer
group settings), and communicating with other people in their child’s life. In either case, as a child
nears puberty, further assessment may be needed as options for physical interventions become
relevant.




World Professional Association for Transgender Health                                              17
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 24 of 120
The Standards of Care
VERSION 7




Physical Interventions for Adolescents

Before any physical interventions are considered for adolescents, extensive exploration of
psychological, family, and social issues should be undertaken, as outlined above. The duration of
this exploration may vary considerably depending on the complexity of the situation.

Physical interventions should be addressed in the context of adolescent development. Some identity
beliefs in adolescents may become firmly held and strongly expressed, giving a false impression
of irreversibility. An adolescent’s shift towards gender conformity can occur primarily to please the
parents and may not persist or reflect a permanent change in gender dysphoria (Hembree et al.,
2009; Steensma et al., published online ahead of print January 7, 2011).

Physical interventions for adolescents fall into three categories or stages (Hembree et al., 2009):

 1. Fully reversible interventions. These involve the use of GnRH analogues to suppress estrogen
    or testosterone production and consequently delay the physical changes of puberty. Alternative
    treatment options include progestins (most commonly medroxyprogesterone) or other
    medications (such as spironolactone) that decrease the effects of androgens secreted by the
    testicles of adolescents who are not receiving GnRH analogues. Continuous oral contraceptives
    (or depot medroxyprogesterone) may be used to suppress menses.

 2. Partially reversible interventions. These include hormone therapy to masculinize or feminize
    the body. Some hormone-induced changes may need reconstructive surgery to reverse the
    effect (e.g., gynaecomastia caused by estrogens), while other changes are not reversible (e.g.,
    deepening of the voice caused by testosterone).

 3. Irreversible interventions. These are surgical procedures.

A staged process is recommended to keep options open through the first two stages. Moving from
one stage to another should not occur until there has been adequate time for adolescents and their
parents to assimilate fully the effects of earlier interventions.




Fully Reversible Interventions

Adolescents may be eligible for puberty-suppressing hormones as soon as pubertal changes have
begun. In order for adolescents and their parents to make an informed decision about pubertal
delay, it is recommended that adolescents experience the onset of puberty to at least Tanner
Stage 2. Some children may arrive at this stage at very young ages (e.g., 9 years of age). Studies




18                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 25 of 120
                                                                           The Standards of Care
                                                                                             VERSION 7




evaluating this approach have only included children who were at least 12 years of age (Cohen-
Kettenis, Schagen, Steensma, de Vries, & Delemarre-van de Waal, 2011; de Vries, Steensma et al.,
2010; Delemarre-van de Waal, van Weissenbruch, & Cohen Kettenis, 2004; Delemarre-van de Waal
& Cohen-Kettenis, 2006).

Two goals justify intervention with puberty-suppressing hormones: (i) their use gives adolescents
more time to explore their gender nonconformity and other developmental issues; and (ii) their
use may facilitate transition by preventing the development of sex characteristics that are difficult
or impossible to reverse if adolescents continue on to pursue sex reassignment.

Puberty suppression may continue for a few years, at which time a decision is made to either
discontinue all hormone therapy or transition to a feminizing/masculinizing hormone regimen.
Pubertal suppression does not inevitably lead to social transition or to sex reassignment.


Criteria for Puberty-Suppressing Hormones

In order for adolescents to receive puberty-suppressing hormones, the following minimum criteria
must be met:

 1. The adolescent has demonstrated a long-lasting and intense pattern of gender nonconformity
    or gender dysphoria (whether suppressed or expressed);

 2. Gender dysphoria emerged or worsened with the onset of puberty;

 3. Any coexisting psychological, medical, or social problems that could interfere with treatment
    (e.g., that may compromise treatment adherence) have been addressed, such that the
    adolescent’s situation and functioning are stable enough to start treatment;

 4. The adolescent has given informed consent and, particularly when the adolescent has not
    reached the age of medical consent, the parents or other caretakers or guardians have
    consented to the treatment and are involved in supporting the adolescent throughout the
    treatment process.


Regimens, Monitoring, and Risks for Puberty Suppression

For puberty suppression, adolescents with male genitalia should be treated with GnRH analogues,
which stop luteinizing hormone secretion and therefore testosterone secretion. Alternatively,
they may be treated with progestins (such as medroxyprogesterone) or with other medications
that block testosterone secretion and/or neutralize testosterone action. Adolescents with female
genitalia should be treated with GnRH analogues, which stop the production of estrogens and




World Professional Association for Transgender Health                                             19
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 26 of 120
The Standards of Care
VERSION 7




progesterone. Alternatively, they may be treated with progestins (such as medroxyprogesterone).
Continuous oral contraceptives (or depot medroxyprogesterone) may be used to suppress menses.
In both groups of adolescents, use of GnRH analogues is the preferred treatment (Hembree et al.,
2009), but their high cost is prohibitive for some patients.

During pubertal suppression, an adolescent’s physical development should be carefully monitored—
preferably by a pediatric endocrinologist—so that any necessary interventions can occur (e.g., to
establish an adequate gender appropriate height, to improve iatrogenic low bone mineral density)
(Hembree et al., 2009).

Early use of puberty-suppressing hormones may avert negative social and emotional consequences
of gender dysphoria more effectively than their later use would. Intervention in early adolescence
should be managed with pediatric endocrinological advice, when available. Adolescents with male
genitalia who start GnRH analogues early in puberty should be informed that this could result in
insufficient penile tissue for penile inversion vaginoplasty techniques (alternative techniques, such
as the use of a skin graft or colon tissue, are available).

Neither puberty suppression nor allowing puberty to occur is a neutral act. On the one hand,
functioning in later life can be compromised by the development of irreversible secondary sex
characteristics during puberty and by years spent experiencing intense gender dysphoria. On the
other hand, there are concerns about negative physical side effects of GnRH analogue use (e.g., on
bone development and height). Although the very first results of this approach (as assessed for
adolescents followed over 10 years) are promising (Cohen-Kettenis et al., 2011; Delemarre-van
de Waal & Cohen-Kettenis, 2006), the long-term effects can only be determined when the earliest-
treated patients reach the appropriate age.




Partially Reversible Interventions

Adolescents may be eligible to begin feminizing/masculinizing hormone therapy, preferably with
parental consent. In many countries, 16-year-olds are legal adults for medical decision-making
and do not require parental consent. Ideally, treatment decisions should be made among the
adolescent, the family, and the treatment team.

Regimens for hormone therapy in gender dysphoric adolescents differ substantially from those
used in adults (Hembree et al., 2009). The hormone regimens for youth are adapted to account for
the somatic, emotional, and mental development that occurs throughout adolescence (Hembree
et al., 2009).




20                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 27 of 120
                                                                           The Standards of Care
                                                                                             VERSION 7




Irreversible Interventions

Genital surgery should not be carried out until (i) patients reach the legal age of majority to give
consent for medical procedures in a given country, and (ii) patients have lived continuously for at
least 12 months in the gender role that is congruent with their gender identity. The age threshold
should be seen as a minimum criterion and not an indication in and of itself for active intervention.

Chest surgery in FtM patients could be carried out earlier, preferably after ample time of living in
the desired gender role and after one year of testosterone treatment. The intent of this suggested
sequence is to give adolescents sufficient opportunity to experience and socially adjust in a more
masculine gender role, before undergoing irreversible surgery. However, different approaches may
be more suitable, depending on an adolescent’s specific clinical situation and goals for gender
identity expression.




Risks of Withholding Medical Treatment for Adolescents

Refusing timely medical interventions for adolescents might prolong gender dysphoria and contribute
to an appearance that could provoke abuse and stigmatization. As the level of gender-related abuse
is strongly associated with the degree of psychiatric distress during adolescence (Nuttbrock et al.,
2010), withholding puberty suppression and subsequent feminizing or masculinizing hormone
therapy is not a neutral option for adolescents.




VII
Mental Health
Transsexual, transgender, and gender-nonconforming people might seek the assistance of a mental
health professional for any number of reasons. Regardless of a person’s reason for seeking care,
mental health professionals should have familiarity with gender nonconformity, act with appropriate
cultural competence, and exhibit sensitivity in providing care.

This section of the SOC focuses on the role of mental health professionals in the care of adults
seeking help for gender dysphoria and related concerns. Professionals working with gender
dysphoric children, adolescents, and their families should consult section VI.




World Professional Association for Transgender Health                                             21
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 28 of 120
The Standards of Care
VERSION 7




Competency of Mental Health Professionals Working
with Adults Who Present with Gender Dysphoria

The training of mental health professionals competent to work with gender dysphoric adults
rests upon basic general clinical competence in the assessment, diagnosis, and treatment of
mental health concerns. Clinical training may occur within any discipline that prepares mental
health professionals for clinical practice, such as psychology, psychiatry, social work, mental
health counseling, marriage and family therapy, nursing, or family medicine with specific training
in behavioral health and counseling. The following are recommended minimum credentials for
mental health professionals who work with adults presenting with gender dysphoria:

 1. A master’s degree or its equivalent in a clinical behavioral science field. This degree, or a more
    advanced one, should be granted by an institution accredited by the appropriate national or
    regional accrediting board. The mental health professional should have documented credentials
    from a relevant licensing board or equivalent for that country.

 2. Competence in using the Diagnostic Statistical Manual of Mental Disorders and/or the
    International Classification of Diseases for diagnostic purposes.

 3. Ability to recognize and diagnose coexisting mental health concerns and to distinguish these
    from gender dysphoria.

 4. Documented supervised training and competence in psychotherapy or counseling.

 5. Knowledgeable about gender-nonconforming identities and expressions, and the assessment
    and treatment of gender dysphoria.

 6. Continuing education in the assessment and treatment of gender dysphoria. This may include
    attending relevant professional meetings, workshops, or seminars; obtaining supervision from
    a mental health professional with relevant experience; or participating in research related to
    gender nonconformity and gender dysphoria.

In addition to the minimum credentials above, it is recommended that mental health professionals
develop and maintain cultural competence to facilitate their work with transsexual, transgender,
and gender-nonconforming clients. This may involve, for example, becoming knowledgeable about
current community, advocacy, and public policy issues relevant to these clients and their families.
Additionally, knowledge about sexuality, sexual health concerns, and the assessment and treatment
of sexual disorders is preferred.




22                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 29 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




Mental health professionals who are new to the field (irrespective of their level of training and other
experience) should work under the supervision of a mental health professional with established
competence in the assessment and treatment of gender dysphoria.




Tasks of Mental Health Professionals Working with
Adults Who Present with Gender Dysphoria

Mental health professionals may serve transsexual, transgender, and gender-nonconforming
individuals and their families in many ways, depending on a client’s needs. For example, mental
health professionals may serve as a psychotherapist, counselor, or family therapist, or as a
diagnostician/assessor, advocate, or educator.

Mental health professionals should determine a client’s reasons for seeking professional
assistance. For example, a client may be presenting for any combination of the following health care
services: psychotherapeutic assistance to explore gender identity and expression or to facilitate a
coming-out process; assessment and referral for feminizing/masculinizing medical interventions;
psychological support for family members (partners, children, extended family); psychotherapy
unrelated to gender concerns; or other professional services.

Below are general guidelines for common tasks that mental health professionals may fulfill in
working with adults who present with gender dysphoria.




Tasks Related to Assessment and Referral


1. Assess Gender Dysphoria

Mental health professionals assess clients’ gender dysphoria in the context of an evaluation of
their psychosocial adjustment (Bockting et al., 2006; Lev, 2004, 2009). The evaluation includes,
at a minimum, assessment of gender identity and gender dysphoria, history and development of
gender dysphoric feelings, the impact of stigma attached to gender nonconformity on mental health,
and the availability of support from family, friends, and peers (for example, in-person or online
contact with other transsexual, transgender, or gender-nonconforming individuals or groups). The
evaluation may result in no diagnosis, in a formal diagnosis related to gender dysphoria, and/or in
other diagnoses that describe aspects of the client’s health and psychosocial adjustment. The role




World Professional Association for Transgender Health                                               23
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 30 of 120
The Standards of Care
VERSION 7




of mental health professionals includes making reasonably sure that the gender dysphoria is not
secondary to, or better accounted for, by other diagnoses.

Mental health professionals with the competencies described above (hereafter called “a qualified
mental health professional”) are best prepared to conduct this assessment of gender dysphoria.
However, this task may instead be conducted by another type of health professional who has
appropriate training in behavioral health and is competent in the assessment of gender dysphoria,
particularly when functioning as part of a multidisciplinary specialty team that provides access to
feminizing/masculinizing hormone therapy. This professional may be the prescribing hormone
therapy provider or a member of that provider’s health care team.


2. Provide Information Regarding Options for Gender Identity and Expression and Possible
Medical Interventions

An important task of mental health professionals is to educate clients regarding the diversity of
gender identities and expressions and the various options available to alleviate gender dysphoria.
Mental health professionals then may facilitate a process (or refer elsewhere) in which clients
explore these various options, with the goals of finding a comfortable gender role and expression
and becoming prepared to make a fully informed decision about available medical interventions,
if needed. This process may include referral for individual, family, and group therapy and/or to
community resources and avenues for peer support. The professional and the client discuss
the implications, both short- and long-term, of any changes in gender role and use of medical
interventions. These implications can be psychological, social, physical, sexual, occupational,
financial, and legal (Bockting et al., 2006; Lev, 2004).

This task is also best conducted by a qualified mental health professional, but may be conducted
by another health professional with appropriate training in behavioral health and with sufficient
knowledge about gender-nonconforming identities and expressions and about possible medical
interventions for gender dysphoria, particularly when functioning as part of a multidisciplinary
specialty team that provides access to feminizing/masculinizing hormone therapy.


3. Assess, Diagnose, and Discuss Treatment Options for Coexisting Mental Health Concerns

Clients presenting with gender dysphoria may struggle with a range of mental health concerns
(Gómez-Gil, Trilla, Salamero, Godás, & Valdés, 2009; Murad et al., 2010) whether related or
unrelated to what is often a long history of gender dysphoria and/or chronic minority stress. Possible
concerns include anxiety, depression, self-harm, a history of abuse and neglect, compulsivity,
substance abuse, sexual concerns, personality disorders, eating disorders, psychotic disorders, and
autistic spectrum disorders (Bockting et al., 2006; Nuttbrock et al., 2010; Robinow, 2009). Mental
health professionals should screen for these and other mental health concerns and incorporate



24                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 31 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




the identified concerns into the overall treatment plan. These concerns can be significant sources
of distress and, if left untreated, can complicate the process of gender identity exploration and
resolution of gender dysphoria (Bockting et al., 2006; Fraser, 2009a; Lev, 2009). Addressing these
concerns can greatly facilitate the resolution of gender dysphoria, possible changes in gender role,
the making of informed decisions about medical interventions, and improvements in quality of life.

Some clients may benefit from psychotropic medications to alleviate symptoms or treat coexisting
mental health concerns. Mental health professionals are expected to recognize this and either
provide pharmacotherapy or refer to a colleague who is qualified to do so. The presence of coexisting
mental health concerns does not necessarily preclude possible changes in gender role or access
to feminizing/masculinizing hormones or surgery; rather, these concerns need to be optimally
managed prior to, or concurrent with, treatment of gender dysphoria. In addition, clients should be
assessed for their ability to provide educated and informed consent for medical treatments.

Qualified mental health professionals are specifically trained to assess, diagnose, and treat (or
refer to treatment for) these coexisting mental health concerns. Other health professionals with
appropriate training in behavioral health, particularly when functioning as part of a multidisciplinary
specialty team providing access to feminizing/masculinizing hormone therapy, may also screen
for mental health concerns and, if indicated, provide referral for comprehensive assessment and
treatment by a qualified mental health professional.


4. If Applicable, Assess Eligibility, Prepare, and Refer for Hormone Therapy

The SOC provide criteria to guide decisions regarding feminizing/masculinizing hormone therapy
(outlined in section VIII and Appendix C). Mental health professionals can help clients who are
considering hormone therapy to be both psychologically prepared (e.g., client has made a fully
informed decision with clear and realistic expectations; is ready to receive the service in line with
the overall treatment plan; has included family and community as appropriate) and practically
prepared (e.g., has been evaluated by a physician to rule out or address medical contraindications
to hormone use; has considered the psychosocial implications). If clients are of childbearing age,
reproductive options (section IX) should be explored before initiating hormone therapy.

It is important for mental health professionals to recognize that decisions about hormones are
first and foremost a client’s decisions—as are all decisions regarding healthcare. However, mental
health professionals have a responsibility to encourage, guide, and assist clients with making fully
informed decisions and becoming adequately prepared. To best support their clients’ decisions,
mental health professionals need to have functioning working relationships with their clients and
sufficient information about them. Clients should receive prompt and attentive evaluation, with the
goal of alleviating their gender dysphoria and providing them with appropriate medical services.




World Professional Association for Transgender Health                                               25
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 32 of 120
The Standards of Care
VERSION 7




Referral for feminizing/masculinizing hormone therapy

People may approach a specialized provider in any discipline to pursue feminizing/masculinizing
hormone therapy. However, transgender health care is an interdisciplinary field, and coordination
of care and referral among a client’s overall care team is recommended.

Hormone therapy can be initiated with a referral from a qualified mental health professional.
Alternatively, a health professional who is appropriately trained in behavioral health and competent
in the assessment of gender dysphoria may assess eligibility, prepare, and refer the patient for
hormone therapy, particularly in the absence of significant coexisting mental health concerns and
when working in the context of a multidisciplinary specialty team. The referring health professional
should provide documentation—in the chart and/or referral letter—of the patient’s personal and
treatment history, progress, and eligibility. Health professionals who recommend hormone therapy
share the ethical and legal responsibility for that decision with the physician who provides the
service.

The recommended content of the referral letter for feminizing/masculinizing hormone therapy is
as follows:

 1. The client’s general identifying characteristics;

 2. Results of the client’s psychosocial assessment, including any diagnoses;

 3. The duration of the referring health professional’s relationship with the client, including the
    type of evaluation and therapy or counseling to date;

 4. An explanation that the criteria for hormone therapy have been met, and a brief description of
    the clinical rationale for supporting the client’s request for hormone therapy;

 5. A statement that informed consent has been obtained from the patient;

 6. A statement that the referring health professional is available for coordination of care and
    welcomes a phone call to establish this.

For providers working within a multidisciplinary specialty team, a letter may not be necessary;
rather, the assessment and recommendation can be documented in the patient’s chart.


5. If Applicable, Assess Eligibility, Prepare, and Refer for Surgery

The SOC also provide criteria to guide decisions regarding breast/chest surgery and genital surgery
(outlined in section XI and Appendix C). Mental health professionals can help clients who are




26                                                      World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 33 of 120
                                                                              The Standards of Care
                                                                                                 VERSION 7




considering surgery to be both psychologically prepared (e.g., has made a fully informed decision
with clear and realistic expectations; is ready to receive the service in line with the overall treatment
plan; has included family and community as appropriate) and practically prepared (e.g., has made
an informed choice about a surgeon to perform the procedure; has arranged aftercare). If clients
are of childbearing age, reproductive options (section IX) should be explored before undergoing
genital surgery.

The SOC do not state criteria for other surgical procedures, such as feminizing or masculinizing
facial surgery; however, mental health professionals can play an important role in helping their
clients to make fully informed decisions about the timing and implications of such procedures in
the context of the overall coming-out or transition process.

It is important for mental health professionals to recognize that decisions about surgery are first
and foremost a client’s decisions—as are all decisions regarding healthcare. However, mental
health professionals have a responsibility to encourage, guide, and assist clients with making fully
informed decisions and becoming adequately prepared. To best support their clients’ decisions,
mental health professionals need to have functioning working relationships with their clients and
sufficient information about them. Clients should receive prompt and attentive evaluation, with the
goal of alleviating their gender dysphoria and providing them with appropriate medical services.


Referral for surgery

Surgical treatments for gender dysphoria can be initiated by a referral (one or two, depending on
the type of surgery) from a qualified mental health professional. The mental health professional
provides documentation—in the chart and/or referral letter—of the patient’s personal and
treatment history, progress, and eligibility. Mental health professionals who recommend surgery
share the ethical and legal responsibility for that decision with the surgeon.

 ãOne referral from a qualified mental health professional is needed for breast/chest surgery
    (e.g., mastectomy, chest reconstruction, or augmentation mammoplasty).

 ãTwo referrals—from qualified mental health professionals who have independently assessed
    the patient—are needed for genital surgery (i.e., hysterectomy/salpingo-oophorectomy,
    orchiectomy, genital reconstructive surgeries). If the first referral is from the patient’s
    psychotherapist, the second referral should be from a person who has only had an evaluative
    role with the patient. Two separate letters, or one letter signed by both (e.g., if practicing within
    the same clinic) may be sent. Each referral letter, however, is expected to cover the same topics
    in the areas outlined below.




World Professional Association for Transgender Health                                                 27
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 34 of 120
The Standards of Care
VERSION 7




The recommended content of the referral letters for surgery is as follows:

 1. The client’s general identifying characteristics;

 2. Results of the client’s psychosocial assessment, including any diagnoses;

 3. The duration of the mental health professional’s relationship with the client, including the type
    of evaluation and therapy or counseling to date;

 4. An explanation that the criteria for surgery have been met, and a brief description of the clinical
    rationale for supporting the patient’s request for surgery;

 5. A statement about the fact that informed consent has been obtained from the patient;

 6. A statement that the mental health professional is available for coordination of care and
    welcomes a phone call to establish this.

For providers working within a multidisciplinary specialty team, a letter may not be necessary,
rather, the assessment and recommendation can be documented in the patient’s chart.



Relationship of Mental Health Professionals with Hormone-
Prescribing Physicians, Surgeons, and Other Health Professionals

It is ideal for mental health professionals to perform their work and periodically discuss progress
and obtain peer consultation from other professionals (both in mental health care and other
health disciplines) who are competent in the assessment and treatment of gender dysphoria. The
relationship among professionals involved in a client’s health care should remain collaborative, with
coordination and clinical dialogue taking place as needed. Open and consistent communication
may be necessary for consultation, referral, and management of postoperative concerns.



Tasks Related to Psychotherapy

1. Psychotherapy Is Not an Absolute Requirement for Hormone Therapy and Surgery

A mental health screening and/or assessment as outlined above is needed for referral to hormonal
and surgical treatments for gender dysphoria. In contrast, psychotherapy—although highly
recommended—is not a requirement.




28                                                      World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 35 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




The SOC do not recommend a minimum number of psychotherapy sessions prior to hormone
therapy or surgery. The reasons for this are multifaceted (Lev, 2009). First, a minimum number of
sessions tends to be construed as a hurdle, which discourages the genuine opportunity for personal
growth. Second, mental health professionals can offer important support to clients throughout
all phases of exploration of gender identity, gender expression, and possible transition—not just
prior to any possible medical interventions. Third, clients and their psychotherapists differ in their
abilities to attain similar goals in a specified time period.


2. Goals of Psychotherapy for Adults with Gender Concerns

The general goal of psychotherapy is to find ways to maximize a person’s overall psychological well-
being, quality of life, and self-fulfillment. Psychotherapy is not intended to alter a person’s gender
identity; rather, psychotherapy can help an individual to explore gender concerns and find ways
to alleviate gender dysphoria, if present (Bockting et al., 2006; Bockting & Coleman, 2007; Fraser,
2009a; Lev, 2004). Typically, the overarching treatment goal is to help transsexual, transgender, and
gender-nonconforming individuals achieve long-term comfort in their gender identity expression,
with realistic chances for success in their relationships, education, and work. For additional details,
see Fraser (Fraser, 2009c).

Therapy may consist of individual, couple, family, or group psychotherapy, the latter being
particularly important to foster peer support.


3. Psychotherapy for Transsexual, Transgender, and Gender-Nonconforming Clients, Including
Counseling and Support for Changes in Gender Role

Finding a comfortable gender role is, first and foremost, a psychosocial process. Psychotherapy
can be invaluable in assisting transsexual, transgender, and gender-nonconforming individuals
with all of the following: (i) clarifying and exploring gender identity and role, (ii) addressing
the impact of stigma and minority stress on one’s mental health and human development,
and (iii) facilitating a coming-out process (Bockting & Coleman, 2007; Devor, 2004; Lev, 2004),
which for some individuals may include changes in gender role expression and the use of
feminizing/masculinizing medical interventions.

Mental health professionals can provide support and promote interpersonal skills and resilience
in individuals and their families as they navigate a world that often is ill-prepared to accommodate
and respect transgender, transsexual, and gender-nonconforming people. Psychotherapy can also
aid in alleviating any coexisting mental health concerns (e.g., anxiety, depression) identified during
screening and assessment.




World Professional Association for Transgender Health                                               29
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 36 of 120
The Standards of Care
VERSION 7




For transsexual, transgender, and gender-nonconforming individuals who plan to change gender
roles permanently and make a social gender role transition, mental health professionals can
facilitate the development of an individualized plan with specific goals and timelines. While the
experience of changing one’s gender role differs from person to person, the social aspects of the
experience are usually challenging—often more so than the physical aspects. Because changing
gender role can have profound personal and social consequences, the decision to do so should
include an awareness of what the familial, interpersonal, educational, vocational, economic, and
legal challenges are likely to be, so that people can function successfully in their gender role.

Many transsexual, transgender, and gender-nonconforming people will present for care without
ever having been related to, or accepted in, the gender role that is most congruent with their
gender identity. Mental health professionals can help these clients to explore and anticipate the
implications of changes in gender role, and to pace the process of implementing these changes.
Psychotherapy can provide a space for clients to begin to express themselves in ways that are
congruent with their gender identity and, for some clients, overcome fears about changes in gender
expression. Calculated risks can be taken outside of therapy to gain experience and build confidence
in the new role. Assistance with coming out to family and community (friends, school, workplace)
can be provided.

Other transsexual, transgender, and gender-nonconforming individuals will present for care already
having acquired experience (minimal, moderate, or extensive) living in a gender role that differs
from that associated with their birth-assigned sex. Mental health professionals can help these
clients to identify and work through potential challenges and foster optimal adjustment as they
continue to express changes in their gender role.


4. Family Therapy or Support for Family Members

Decisions about changes in gender role and medical interventions for gender dysphoria have
implications for, not only clients, but also their families (Emerson & Rosenfeld, 1996; Fraser,
2009a; Lev, 2004). Mental health professionals can assist clients with making thoughtful decisions
about communicating with family members and others about their gender identity and treatment
decisions. Family therapy may include work with spouses or partners, as well as with children and
other members of a client’s extended family.

Clients may also request assistance with their relationships and sexual health. For example, they
may want to explore their sexuality and intimacy-related concerns.

Family therapy might be offered as part of the client’s individual therapy and, if clinically appropriate,
by the same provider. Alternatively, referrals can be made to other therapists with relevant expertise




30                                                    World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 37 of 120
                                                                          The Standards of Care
                                                                                           VERSION 7




for working with family members or to sources of peer support (e.g., in-person or offline support
networks of partners or families).


5. Follow-Up Care Throughout Life

Mental health professionals may work with clients and their families at many stages of their lives.
Psychotherapy may be helpful at different times and for various issues throughout the life cycle.


6. E-Therapy, Online Counseling, or Distance Counseling

Online or e-therapy has been shown to be particularly useful for people who have difficulty
accessing competent in-person psychotherapeutic treatment and who may experience isolation
and stigma (Derrig-Palumbo & Zeine, 2005; Fenichel et al., 2004; Fraser, 2009b). By extrapolation,
e-therapy may be a useful modality for psychotherapy with transsexual, transgender, and gender-
nonconforming people. E-therapy offers opportunities for potentially enhanced, expanded, creative,
and tailored delivery of services; however, as a developing modality it may also carry unexpected
risk. Telemedicine guidelines are clear in some disciplines in some parts of the United States
(Fraser, 2009b; Maheu, Pulier, Wilhelm, McMenamin, & Brown-Connolly, 2005) but not all; the
international situation is even less well-defined (Maheu et al., 2005). Until sufficient evidence-
based data on this use of e-therapy is available, caution in its use is advised.

Mental health professionals engaging in e-therapy are advised to stay current with their particular
licensing board, professional association, and country’s regulations, as well as the most recent
literature pertaining to this rapidly evolving medium. A more thorough description of the potential
uses, processes, and ethical concerns related to e-therapy has been published (Fraser, 2009b).




Other Tasks of Mental Health Professionals


1. Educate and Advocate on Behalf of Clients Within Their Community (Schools, Workplaces,
Other Organizations) and Assist Clients with Making Changes in Identity Documents

Transsexual, transgender, and gender-nonconforming people may face challenges in their
professional, educational, and other types of settings as they actualize their gender identity and
expression (Lev, 2004, 2009). Mental health professionals can play an important role by educating
people in these settings regarding gender nonconformity and by advocating on behalf of their
clients (Currah, Juang, & Minter, 2006; Currah & Minter, 2000). This role may involve consultation




World Professional Association for Transgender Health                                           31
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 38 of 120
The Standards of Care
VERSION 7




with school counselors, teachers, and administrators, human resources staff, personnel managers
and employers, and representatives from other organizations and institutions. In addition, health
providers may be called upon to support changes in a client’s name and/or gender marker on
identity documents such as passports, driver’s licenses, birth certificates, and diplomas.


2. Provide Information and Referral for Peer Support

For some transsexual, transgender, and gender-nonconforming people, an experience in peer
support groups may be more instructive regarding options for gender expression than anything
individual psychotherapy could offer (Rachlin, 2002). Both experiences are potentially valuable, and
all people exploring gender issues should be encouraged to participate in community activities, if
possible. Resources for peer support and information should be made available.




Culture and Its Ramifications for Assessment and Psychotherapy

Health professionals work in enormously different environments across the world. Forms of
distress that cause people to seek professional assistance in any culture are understood and
classified by people in terms that are products of their own cultures (Frank & Frank, 1993). Cultural
settings also largely determine how such conditions are understood by mental health professionals.
Cultural differences related to gender identity and expression can affect patients, mental health
professionals, and accepted psychotherapy practice. WPATH recognizes that the SOC have grown
out of a Western tradition and may need to be adapted depending on the cultural context.




Ethical Guidelines Related to Mental Health Care

Mental health professionals need to be certified or licensed to practice in a given country according
to that country’s professional regulations (Fraser, 2009b; Pope & Vasquez, 2011). Professionals
must adhere to the ethical codes of their professional licensing or certifying organizations in all of
their work with transsexual, transgender, and gender-nonconforming clients.

Treatment aimed at trying to change a person’s gender identity and lived gender expression to
become more congruent with sex assigned at birth has been attempted in the past (Gelder &
Marks, 1969; Greenson, 1964), yet without success, particularly in the long-term (Cohen-Kettenis
& Kuiper, 1984; Pauly, 1965). Such treatment is no longer considered ethical.




32                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 39 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




If mental health professionals are uncomfortable with, or inexperienced in, working with transsexual,
transgender, and gender-nonconforming individuals and their families, they should refer clients
to a competent provider or, at minimum, consult with an expert peer. If no local practitioners
are available, consultation may be done via telehealth methods, assuming local requirements for
distance consultation are met.




Issues of Access to Care

Qualified mental health professionals are not universally available; thus, access to quality care
might be limited. WPATH aims to improve access and provides regular continuing education
opportunities to train professionals from various disciplines to provide quality, transgender-specific
health care. Providing mental health care from a distance through the use of technology may be
one way to improve access (Fraser, 2009b).

In many places around the world, access to health care for transsexual, transgender, and gender-
nonconforming people is also limited by a lack of health insurance or other means to pay for needed
care. WPATH urges health insurance companies and other third-party payers to cover the medically
necessary treatments to alleviate gender dysphoria (American Medical Association, 2008; Anton,
2009; The World Professional Association for Transgender Health, 2008).

When faced with a client who is unable to access services, referral to available peer support
resources (offline and online) is recommended. Finally, harm-reduction approaches might be
indicated to assist clients with making healthy decisions to improve their lives.




VIII
Hormone Therapy


Medical Necessity of Hormone Therapy

Feminizing/masculinizing hormone therapy—the administration of exogenous endocrine
agents to induce feminizing or masculinizing changes—is a medically necessary intervention for
many transsexual, transgender, and gender-nonconforming individuals with gender dysphoria



World Professional Association for Transgender Health                                              33
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 40 of 120
The Standards of Care
VERSION 7




(Newfield, Hart, Dibble, & Kohler, 2006; Pfäfflin & Junge, 1998). Some people seek maximum
feminization/masculinization, while others experience relief with an androgynous presentation
resulting from hormonal minimization of existing secondary sex characteristics (Factor & Rothblum,
2008). Evidence for the psychosocial outcomes of hormone therapy is summarized in Appendix D.

Hormone therapy must be individualized based on a patient’s goals, the risk/benefit ratio of
medications, the presence of other medical conditions, and consideration of social and economic
issues. Hormone therapy can provide significant comfort to patients who do not wish to make
a social gender role transition or undergo surgery, or who are unable to do so (Meyer III, 2009).
Hormone therapy is a recommended criterion for some, but not all, surgical treatments for gender
dysphoria (see section XI and Appendix C).




Criteria for Hormone Therapy

Initiation of hormone therapy may be undertaken after a psychosocial assessment has been
conducted and informed consent has been obtained by a qualified health professional, as outlined
in section VII of the SOC. A referral is required from the mental health professional who performed
the assessment, unless the assessment was done by a hormone provider who is also qualified in
this area.


The criteria for hormone therapy are as follows:

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to consent for treatment;

 3. Age of majority in a given country (if younger, follow the SOC outlined in section VI);

 4. If significant medical or mental health concerns are present, they must be reasonably well-
    controlled.

As noted in section VII of the SOC, the presence of coexisting mental health concerns does not
necessarily preclude access to feminizing/masculinizing hormones; rather, these concerns need to
be managed prior to, or concurrent with, treatment of gender dysphoria.

In selected circumstances, it can be acceptable practice to provide hormones to patients who have
not fulfilled these criteria. Examples include facilitating the provision of monitored therapy using
hormones of known quality as an alternative to illicit or unsupervised hormone use or to patients




34                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 41 of 120
                                                                              The Standards of Care
                                                                                                VERSION 7




who have already established themselves in their affirmed gender and who have a history of prior
hormone use. It is unethical to deny availability or eligibility for hormone therapy solely on the basis
of blood seropositivity for blood-borne infections such as HIV or hepatitis B or C.

In rare cases, hormone therapy may be contraindicated due to serious individual health conditions.
Health professionals should assist these patients with accessing nonhormonal interventions for
gender dysphoria. A qualified mental health professional familiar with the patient is an excellent
resource in these circumstances.




Informed Consent

Feminizing/masculinizing hormone therapy may lead to irreversible physical changes. Thus,
hormone therapy should be provided only to those who are legally able to provide informed
consent. This includes people who have been declared by a court to be emancipated minors,
incarcerated people, and cognitively impaired people who are considered competent to participate
in their medical decisions (Bockting et al., 2006). Providers should document in the medical record
that comprehensive information has been provided and understood about all relevant aspects of
the hormone therapy, including both possible benefits and risks and the impact on reproductive
capacity.




Relationship Between the Standards of Care and
Informed Consent Model Protocols

A number of community health centers in the United States have developed protocols for providing
hormone therapy based on an approach that has become known as the Informed Consent Model
(Callen Lorde Community Health Center, 2000, 2011; Fenway Community Health Transgender
Health Program, 2007; Tom Waddell Health Center, 2006). These protocols are consistent with
the guidelines presented in the WPATH Standards of Care, Version 7. The SOC are flexible clinical
guidelines; they allow for tailoring of interventions to the needs of the individual receiving services
and for tailoring of protocols to the approach and setting in which these services are provided
(Ehrbar & Gorton, 2010).

Obtaining informed consent for hormone therapy is an important task of providers to ensure
that patients understand the psychological and physical benefits and risks of hormone therapy, as
well as its psychosocial implications. Providers prescribing the hormones or health professionals
recommending the hormones should have the knowledge and experience to assess gender




World Professional Association for Transgender Health                                                35
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 42 of 120
The Standards of Care
VERSION 7




dysphoria. They should inform individuals of the particular benefits, limitations, and risks of
hormones, given the patient’s age, previous experience with hormones, and concurrent physical or
mental health concerns.

Screening for and addressing acute or current mental health concerns is an important part of the
informed consent process. This may be done by a mental health professional or by an appropriately
trained prescribing provider (see section VII of the SOC). The same provider or another appropriately
trained member of the health care team (e.g., a nurse) can address the psychosocial implications
of taking hormones when necessary (e.g., the impact of masculinization/feminization on how
one is perceived and its potential impact on relationships with family, friends, and coworkers).
If indicated, these providers will make referrals for psychotherapy and for the assessment and
treatment of coexisting mental health concerns such as anxiety or depression.

The difference between the Informed Consent Model and SOC, Version 7, is that the SOC puts
greater emphasis on the important role that mental health professionals can play in alleviating
gender dysphoria and facilitating changes in gender role and psychosocial adjustment. This may
include a comprehensive mental health assessment and psychotherapy, when indicated. In the
Informed Consent Model, the focus is on obtaining informed consent as the threshold for the
initiation of hormone therapy in a multidisciplinary, harm-reduction environment. Less emphasis is
placed on the provision of mental health care until the patient requests it, unless significant mental
health concerns are identified that would need to be addressed before hormone prescription.




Physical Eﬀects of Hormone Therapy

Feminizing/masculinizing hormone therapy will induce physical changes that are more congruent
with a patient’s gender identity.

 ãIn FtM patients, the following physical changes are expected to occur: deepened voice, clitoral
     enlargement (variable), growth in facial and body hair, cessation of menses, atrophy of breast
     tissue, and decreased percentage of body fat compared to muscle mass.

 ãIn MtF patients, the following physical changes are expected to occur: breast growth (variable),
     decreased erectile function, decreased testicular size, and increased percentage of body fat
     compared to muscle mass.

Most physical changes, whether feminizing or masculinizing, occur over the course of two years.
The amount of physical change and the exact timeline of effects can be highly variable. Tables 1a
and 1b outline the approximate time course of these physical changes.




36                                                  World Professional Association for Transgender Health
      Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 43 of 120
                                                                                                The Standards of Care
                                                                                                              VERSION 7




TABLE 1A: EFFECTS AND EXPECTED TIME COURSE OF MASCULINIZING HORMONES A


  Eﬀect                                            Expected onsetB                  Expected maximum eﬀectB

  Skin oiliness/acne                               1–6 months                       1–2 years

  Facial/body hair growth                          3–6 months                       3–5 years

  Scalp hair loss                                  >12 monthsC                      Variable

  Increased muscle mass/strength                   6–12 months                      2–5 yearsD

  Body fat redistribution                          3–6 months                       2–5 years

  Cessation of menses                              2–6 months                       n/a

  Clitoral enlargement                             3–6 months                       1–2 years

  Vaginal atrophy                                  3–6 months                       1–2 years

  Deepened voice                                   3–12 months                      1–2 years

  A
    Adapted with permission from Hembree et al.(2009). Copyright 2009, The Endocrine Society.
  B
    Estimates represent published and unpublished clinical observations.
  C
    Highly dependent on age and inheritance; may be minimal.
  D
    Significantly dependent on amount of exercise.




World Professional Association for Transgender Health                                                              37
      Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 44 of 120
The Standards of Care
VERSION 7




TABLE 1B: EFFECTS AND EXPECTED TIME COURSE OF FEMINIZING HORMONES A


  Eﬀect                                                Expected onsetB                    Expected maximum eﬀectB

  Body fat redistribution                              3–6 months                         2–5 years

  Decreased muscle mass/
                                                       3–6 months                         1–2 yearsC
  strength
  Softening of skin/decreased
                                                       3–6 months                         Unknown
  oiliness

  Decreased libido                                     1–3 months                         1–2 years

  Decreased spontaneous
                                                       1–3 months                         3–6 months
  erections

  Male sexual dysfunction                              Variable                           Variable

  Breast growth                                        3–6 months                         2–3 years

  Decreased testicular volume                          3–6 months                         2–3 years

  Decreased sperm production                           Variable                           Variable

  Thinning and slowed growth of
                                                       6–12 months                        > 3 yearsD
  body and facial hair
                                                       No regrowth, loss
  Male pattern baldness                                                                   1–2 years
                                                       stops 1–3 months
  A
      Adapted with permission from Hembree et al. (2009). Copyright 2009, The Endocrine Society.
  B
      Estimates represent published and unpublished clinical observations.
  C
      Significantly dependent on amount of exercise.
  D
      Complete removal of male facial and body hair requires electrolysis, laser treatment, or both.


The degree and rate of physical effects depends in part on the dose, route of administration,
and medications used, which are selected in accordance with a patient’s specific medical goals
(e.g., changes in gender role expression, plans for sex reassignment) and medical risk profile.
There is no current evidence that response to hormone therapy—with the possible exception of
voice deepening in FtM persons—can be reliably predicted based on age, body habitus, ethnicity, or
family appearance. All other factors being equal, there is no evidence to suggest that any medically
approved type or method of administering hormones is more effective than any other in producing
the desired physical changes.




38                                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 45 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




Risks of Hormone Therapy

All medical interventions carry risks. The likelihood of a serious adverse event is dependent on
numerous factors: the medication itself, dose, route of administration, and a patient’s clinical
characteristics (age, comorbidities, family history, health habits). It is thus impossible to predict
whether a given adverse effect will happen in an individual patient.

The risks associated with feminizing/masculinizing hormone therapy for the transsexual,
transgender, and gender-nonconforming population as a whole are summarized in Table 2. Based
on the level of evidence, risks are categorized as follows: (i) likely increased risk with hormone
therapy, (ii) possibly increased risk with hormone therapy, or (iii) inconclusive or no increased risk.
Items in the last category include those that may present risk, but for which the evidence is so
minimal that no clear conclusion can be reached.

Additional detail about these risks can be found in Appendix B, which is based on two comprehensive,
evidence-based literature reviews of masculinizing/feminizing hormone therapy (Feldman & Safer,
2009; Hembree et al., 2009), along with a large cohort study (Asscheman et al., 2011). These
reviews can serve as detailed references for providers, along with other widely recognized, published
clinical materials (Dahl, Feldman, Goldberg, & Jaberi, 2006; Ettner, Monstrey, & Eyler, 2007).




World Professional Association for Transgender Health                                               39
      Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 46 of 120
The Standards of Care
VERSION 7




TABLE 2: RISKS ASSOCIATED WITH HORMONE THERAPY. BOLDED ITEMS ARE CLINICALLY SIGNIFICANT


  Risk Level                                       Feminizing hormones                  Masculinizing hormones

                                                   Venous
                                                   thromboembolic                       Polycythemia
                                                   diseaseA
                                                                                        Weight gain
                                                   Gallstones
  Likely increased risk                                                                 Acne
                                                   Elevated liver enzymes
                                                                                        Androgenic alopecia (balding)
                                                   Weight gain
                                                                                        Sleep apnea
                                                   Hypertriglyceridemia

  Likely increased risk with
  presence of additional risk                      Cardiovascular disease
  factorsB

                                                   Hypertension                         Elevated liver enzymes
  Possible increased risk                          Hyperprolactinemia or                Hyperlipidemia
                                                   prolactinoma

                                                                                        Destabilization of certain
                                                                                        psychiatric disordersC
  Possible increased risk with
  presence of additional risk                      Type 2 diabetesA                     Cardiovascular disease
  factorsB                                                                              Hypertension
                                                                                        Type 2 diabetes

                                                                                        Loss of bone density
                                                                                        Breast cancer
  No increased risk or                             Breast cancer                        Cervical cancer
  inconclusive
                                                                                        Ovarian cancer
                                                                                        Uterine cancer

  *
      Note: Risk is greater with oral estrogen administration than with transdermal estrogen administration.
  A
      Risk is greater with oral estrogen administration than with transdermal estrogen administration.
  B
      Additional risk factors include age.
  C
      Includes bipolar, schizoaffective, and other disorders that may include manic or psychotic symptoms. This adverse event
      appears to be associated with higher doses or supraphysiologic blood levels of testosterone.




40                                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 47 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




Competency of Hormone-Prescribing Physicians,
Relationship with Other Health Professionals

Feminizing/masculinizing hormone therapy is best undertaken in the context of a complete
approach to health care that includes comprehensive primary care and a coordinated approach to
psychosocial issues (Feldman & Safer, 2009). While psychotherapy or ongoing counseling is not
required for the initiation of hormone therapy, if a therapist is involved, then regular communication
among health professionals is advised (with the patient’s consent) to ensure that the transition
process is going well, both physically and psychosocially.

With appropriate training, feminizing/masculinizing hormone therapy can be managed by a variety
of providers, including nurse practitioners, physician assistants, and primary care physicians (Dahl
et al., 2006). Medical visits relating to hormone maintenance provide an opportunity to deliver
broader care to a population that is often medically underserved (Clements, Wilkinson, Kitano,
& Marx, 1999; Feldman, 2007; Xavier, 2000). Many of the screening tasks and management of
comorbidities associated with long-term hormone use, such as cardiovascular risk factors and
cancer screening, fall more uniformly within the scope of primary care rather than specialist care
(American Academy of Family Physicians, 2005; Eyler, 2007; World Health Organization, 2008),
particularly in locations where dedicated gender teams or specialized physicians are not available.

Given the multidisciplinary needs of transsexual, transgender, and gender-nonconforming people
seeking hormone therapy, as well as the difficulties associated with fragmentation of care in general
(World Health Organization, 2008), WPATH strongly encourages the increased training and
involvement of primary care providers in the area of feminizing/masculinizing hormone therapy. If
hormones are prescribed by a specialist, there should be close communication with the patient’s
primary care provider. Conversely, an experienced hormone provider or endocrinologist should be
involved if the primary care physician has no experience with this type of hormone therapy, or if
the patient has a pre-existing metabolic or endocrine disorder that could be affected by endocrine
therapy.

While formal training programs in transgender medicine do not yet exist, hormone providers
have a responsibility to obtain appropriate knowledge and experience in this field. Clinicians can
increase their experience and comfort in providing feminizing/masculinizing hormone therapy by
co-managing care or consulting with a more experienced provider, or by providing more limited
types of hormone therapy before progressing to initiation of hormone therapy. Because this field
of medicine is evolving, clinicians should become familiar and keep current with the medical
literature, and discuss emerging issues with colleagues. Such discussions might occur through
networks established by WPATH and other national/local organizations.




World Professional Association for Transgender Health                                              41
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 48 of 120
The Standards of Care
VERSION 7




Responsibilities of Hormone-Prescribing Physicians

In general, clinicians who prescribe hormone therapy should engage in the following tasks:

 1. Perform an initial evaluation that includes discussion of a patient’s physical transition goals,
    health history, physical examination, risk assessment, and relevant laboratory tests.

 2. Discuss with patients the expected effects of feminizing/masculinizing medications and the
    possible adverse health effects. These effects can include a reduction in fertility (Feldman &
    Safer, 2009; Hembree et al., 2009). Therefore, reproductive options should be discussed with
    patients before starting hormone therapy (see section IX).

 3. Confirm that patients have the capacity to understand the risks and benefits of treatment and
    are capable of making an informed decision about medical care.

 4. Provide ongoing medical monitoring, including regular physical and laboratory examination to
    monitor hormone effectiveness and side effects.

 5. Communicate as needed with a patient’s primary care provider, mental health professional,
    and surgeon.

 6. If needed, provide patients with a brief written statement indicating that they are under medical
    supervision and care that includes feminizing/masculinizing hormone therapy. Particularly
    during the early phases of hormone treatment, a patient may wish to carry this statement at all
    times to help prevent difficulties with the police and other authorities.

Depending on the clinical situation for providing hormones (see below), some of these
responsibilities are less relevant. Thus, the degree of counseling, physical examinations, and
laboratory evaluations should be individualized to a patient’s needs.




Clinical Situations for Hormone Therapy

There are circumstances in which clinicians may be called upon to provide hormones without
necessarily initiating or maintaining long-term feminizing/masculinizing hormone therapy.
By acknowledging these different clinical situations (see below, from least to highest level of
complexity), it may be possible to involve clinicians in feminizing/masculinizing hormone therapy
who might not otherwise feel able to offer this treatment.




42                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 49 of 120
                                                                           The Standards of Care
                                                                                            VERSION 7




1. Bridging

Whether prescribed by another clinician or obtained through other means (e.g., purchased over
the Internet), patients may present for care already on hormone therapy. Clinicians can provide
a limited (1–6 month) prescription for hormones while helping patients find a provider who can
prescribe long-term hormone therapy. Providers should assess a patient’s current regimen for
safety and drug interactions and substitute safer medications or doses when indicated (Dahl et al.,
2006; Feldman & Safer, 2009). If hormones were previously prescribed, medical records should
be requested (with the patient’s permission) to obtain the results of baseline examinations and
laboratory tests and any adverse events. Hormone providers should also communicate with any
mental health professional who is currently involved in a patient’s care. If a patient has never had
a psychosocial assessment as recommended by the SOC (see section VII), clinicians should refer
the patient to a qualified mental health professional if appropriate and feasible (Feldman & Safer,
2009). Providers who prescribe bridging hormones need to work with patients to establish limits
as to the duration of bridging therapy.


2. Hormone Therapy Following Gonad Removal

Hormone replacement with estrogen or testosterone is usually continued lifelong after an
oophorectomy or orchiectomy, unless medical contraindications arise. Because hormone doses
are often decreased after these surgeries (Basson, 2001; Levy, Crown, & Reid, 2003; Moore,
Wisniewski, & Dobs, 2003) and only adjusted for age and comorbid health concerns, hormone
management in this situation is quite similar to hormone replacement in any hypogonadal patient.


3. Hormone Maintenance Prior to Gonad Removal

Once patients have achieved maximal feminizing/masculinizing benefits from hormones (typically
two or more years), they remain on a maintenance dose. The maintenance dose is then adjusted
for changes in health conditions, aging, or other considerations such as lifestyle changes (Dahl et
al., 2006). When a patient on maintenance hormones presents for care, the provider should assess
the patient’s current regimen for safety and drug interactions and substitute safer medications or
doses when indicated. The patient should continue to be monitored by physical examinations and
laboratory testing on a regular basis, as outlined in the literature (Feldman & Safer, 2009; Hembree
et al., 2009). The dose and form of hormones should be revisited regularly with any changes in the
patient’s health status and available evidence on the potential long-term risks of hormones (See
Hormone Regimens, below).




World Professional Association for Transgender Health                                            43
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 50 of 120
The Standards of Care
VERSION 7




4. Initiating Hormonal Feminization/Masculinization

This clinical situation requires the greatest commitment in terms of provider time and expertise.
Hormone therapy must be individualized based on a patient’s goals, the risk/benefit ratio of
medications, the presence of other medical conditions, and consideration of social and economic
issues. Although a wide variety of hormone regimens have been published (Dahl et al., 2006;
Hembree et al., 2009; Moore et al., 2003), there are no published reports of randomized clinical
trials comparing safety and efficacy. Despite this variation, a reasonable framework for initial risk
assessment and ongoing monitoring of hormone therapy can be constructed, based on the efficacy
and safety evidence presented above.




Risk Assessment and Modification for
Initiating Hormone Therapy

The initial evaluation for hormone therapy assesses a patient’s clinical goals and risk factors for
hormone-related adverse events. During the risk assessment, the patient and clinician should
develop a plan for reducing risks wherever possible, either prior to initiating therapy or as part of
ongoing harm reduction.

All assessments should include a thorough physical exam, including weight, height, and blood
pressure. The need for breast, genital, and rectal exams, which are sensitive issues for most
transsexual, transgender, and gender-nonconforming patients, should be based on individual risks
and preventive health care needs (Feldman & Goldberg, 2006; Feldman, 2007).


Preventive Care

Hormone providers should address preventive health care with patients, particularly if a patient
does not have a primary care provider. Depending on a patient’s age and risk profile, there may
be appropriate screening tests or exams for conditions affected by hormone therapy. Ideally, these
screening tests should be carried out prior to the start of hormone therapy.


Risk Assessment and Modification for Feminizing Hormone Therapy (MtF)

There are no absolute contraindications to feminizing therapy per se, but absolute contraindications
exist for the different feminizing agents, particularly estrogen. These include previous venous
thrombotic events related to an underlying hypercoagulable condition, history of estrogen-sensitive
neoplasm, and end-stage chronic liver disease (Gharib et al., 2005).




44                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 51 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




Other medical conditions, as noted in Table 2 and Appendix B, can be exacerbated by estrogen
or androgen blockade, and therefore should be evaluated and reasonably well controlled prior
to starting hormone therapy (Feldman & Safer, 2009; Hembree et al., 2009). Clinicians should
particularly attend to tobacco use, as it is associated with increased risk of venous thrombosis,
which is further increased with estrogen use. Consultation with a cardiologist may be advisable for
patients with known cardio- or cerebrovascular disease.

Baseline laboratory values are important to both assess initial risk and evaluate possible future
adverse events. Initial labs should be based on the risks of feminizing hormone therapy outlined
in Table 2, as well as individual patient risk factors, including family history. Suggested initial lab
panels have been published (Feldman & Safer, 2009; Hembree et al., 2009). These can be modified
for patients or health care systems with limited resources, and in otherwise healthy patients.


Risk Assessment and Modification for Masculinizing Hormone Therapy (FtM)

Absolute contraindications to testosterone therapy include pregnancy, unstable coronary artery
disease, and untreated polycythemia with a hematocrit of 55% or higher (Carnegie, 2004). Because
the aromatization of testosterone to estrogen may increase risk in patients with a history of breast
or other estrogen dependent cancers (Moore et al., 2003), consultation with an oncologist may be
indicated prior to hormone use. Comorbid conditions likely to be exacerbated by testosterone use
should be evaluated and treated, ideally prior to starting hormone therapy (Feldman & Safer, 2009;
Hembree et al., 2009). Consultation with a cardiologist may be advisable for patients with known
cardio- or cerebrovascular disease. (Dhejne et al., 2011).

An increased prevalence of polycystic ovarian syndrome (PCOS) has been noted among FtM
patients even in the absence of testosterone use (Baba et al., 2007; Balen, Schachter, Montgomery,
Reid, & Jacobs, 1993; Bosinski et al., 1997). While there is no evidence that PCOS is related to the
development of a transsexual, transgender, or gender-nonconforming identity, PCOS is associated
with increased risk of diabetes, cardiac disease, high blood pressure, and ovarian and endometrial
cancers (Cattrall & Healy, 2004). Signs and symptoms of PCOS should be evaluated prior to
initiating testosterone therapy, as testosterone may affect many of these conditions. Testosterone
can affect the developing fetus (Physicians’ Desk Reference, 2010), and patients at risk of becoming
pregnant require highly effective birth control.

Baseline laboratory values are important to both assess initial risk and evaluate possible future
adverse events. Initial labs should be based on the risks of masculinizing hormone therapy outlined
in Table 2, as well as individual patient risk factors, including family history. Suggested initial lab
panels have been published (Feldman & Safer, 2009; Hembree et al., 2009). These can be modified
for patients or health care systems with limited resources, and in otherwise healthy patients.




World Professional Association for Transgender Health                                               45
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 52 of 120
The Standards of Care
VERSION 7




Clinical Monitoring During Hormone Therapy
for Eﬃcacy and Adverse Events

The purpose of clinical monitoring during hormone use is to assess the degree of feminization/
masculinization and the possible presence of adverse effects of medication. However, as with
the monitoring of any long-term medication, monitoring should take place in the context of
comprehensive health care. Suggested clinical monitoring protocols have been published (Feldman
& Safer, 2009; Hembree et al., 2009). Patients with comorbid medical conditions may need to be
monitored more frequently. Healthy patients in geographically remote or resource-poor areas may
be able to use alternative strategies, such as telehealth, or cooperation with local providers such
as nurses and physician assistants. In the absence of other indications, health professionals may
prioritize monitoring for those risks that are either likely to be increased by hormone therapy or
possibly increased by hormone therapy but clinically serious in nature.


Eﬃcacy and Risk Monitoring During Feminizing Hormone Therapy (MtF)

The best assessment of hormone efficacy is clinical response: Is a patient developing a feminized
body while minimizing masculine characteristics, consistent with that patient’s gender goals? In
order to more rapidly predict the hormone dosages that will achieve clinical response, one can
measure testosterone levels for suppression below the upper limit of the normal female range
and estradiol levels within a premenopausal female range but well below supraphysiologic levels
(Feldman & Safer, 2009; Hembree et al., 2009).

Monitoring for adverse events should include both clinical and laboratory evaluation. Follow-
up should include careful assessment for signs of cardiovascular impairment and venous
thromboembolism (VTE) through measurement of blood pressure, weight, and pulse; heart and
lung exams; and examination of the extremities for peripheral edema, localized swelling, or pain
(Feldman & Safer, 2009). Laboratory monitoring should be based on the risks of hormone therapy
described above, a patient’s individual comorbidities and risk factors, and the specific hormone
regimen itself. Specific lab-monitoring protocols have been published (Feldman & Safer, 2009;
Hembree et al., 2009).


Eﬃcacy and Risk Monitoring During Masculinizing Hormone Therapy (FtM)

The best assessment of hormone efficacy is clinical response: Is a patient developing a masculinized
body while minimizing feminine characteristics, consistent with that patient’s gender goals?
Clinicians can achieve a good clinical response with the least likelihood of adverse events by
maintaining testosterone levels within the normal male range while avoiding supraphysiological




46                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 53 of 120
                                                                           The Standards of Care
                                                                                            VERSION 7




levels (Dahl et al., 2006; Hembree et al., 2009). For patients using intramuscular (IM) testosterone
cypionate or enanthate, some clinicians check trough levels while others prefer midcycle levels
(Dahl et al., 2006; Hembree et al., 2009; Tangpricha, Turner, Malabanan, & Holick, 2001; Tangpricha,
Ducharme, Barber, & Chipkin, 2003).

Monitoring for adverse events should include both clinical and laboratory evaluation. Follow-up
should include careful assessment for signs and symptoms of excessive weight gain, acne, uterine
break-through bleeding, and cardiovascular impairment, as well as psychiatric symptoms in at-
risk patients. Physical examinations should include measurement of blood pressure, weight, and
pulse; and heart, lung, and skin exams (Feldman & Safer, 2009). Laboratory monitoring should be
based on the risks of hormone therapy described above, a patient’s individual comorbidities and
risk factors, and the specific hormone regimen itself. Specific lab monitoring protocols have been
published (Feldman & Safer, 2009; Hembree et al., 2009).




Hormone Regimens

To date, no controlled clinical trials of any feminizing/masculinizing hormone regimen have
been conducted to evaluate safety or efficacy in producing physical transition. As a result, wide
variation in doses and types of hormones have been published in the medical literature (Moore
et al., 2003; Tangpricha et al., 2003; van Kesteren, Asscheman, Megens, & Gooren, 1997). In
addition, access to particular medications may be limited by a patient’s geographical location and/
or social or econonomic situations. For these reasons, WPATH does not describe or endorse a
particular feminizing/masculinizing hormone regimen. Rather, the medication classes and routes
of administration used in most published regimens are broadly reviewed.

As outlined above, there are demonstrated safety differences in individual elements of various
regimens. The Endocrine Society Guidelines (Hembree et al., 2009) and Feldman and Safer (2009)
provide specific guidance regarding the types of hormones and suggested dosing to maintain
levels within physiologic ranges for a patient’s desired gender expression (based on goals of full
feminization/masculinization). It is strongly recommend that hormone providers regularly review
the literature for new information and use those medications that safely meet individual patient
needs with available local resources.




World Professional Association for Transgender Health                                            47
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 54 of 120
The Standards of Care
VERSION 7




Regimens for Feminizing Hormone Therapy (MtF)


Estrogen

Use of oral estrogen, and specifically ethinyl estradiol, appears to increase the risk of VTE. Because
of this safety concern, ethinyl estradiol is not recommended for feminizing hormone therapy.
Transdermal estrogen is recommended for those patients with risks factors for VTE. The risk of
adverse events increases with higher doses, particular doses resulting in supraphysiologic levels
(Hembree et al., 2009). Patients with co-morbid conditions that can be affected by estrogen should
avoid oral estrogen if possible and be started at lower levels. Some patients may not be able to
safely use the levels of estrogen needed to get the desired results. This possibility needs to be
discussed with patients well in advance of starting hormone therapy.


Androgen-reducing medications (“anti-androgens”)

A combination of estrogen and “anti-androgens” is the most commonly studied regimen for
feminization. Androgen-reducing medications, from a variety of classes of drugs, have the effect
of reducing either endogenous testosterone levels or testosterone activity, and thus diminishing
masculine characteristics such as body hair. They minimize the dosage of estrogen needed to
suppress testosterone, thereby reducing the risks associated with high-dose exogenous estrogen
(Prior, Vigna, Watson, Diewold, & Robinow, 1986; Prior, Vigna, & Watson, 1989).

Common anti-androgens include the following:

 ãSpironolactone, an antihypertensive agent, directly inhibits testosterone secretion and androgen
     binding to the androgen receptor. Blood pressure and electrolytes need to be monitored
     because of the potential for hyperkalemia.

 ãCyproterone acetate is a progestational compound with anti-androgenic properties. This
     medication is not approved in the United States because of concerns over potential
     hepatotoxicity, but it is widely used elsewhere (De Cuypere et al., 2005).

 ãGnRH agonists (e.g., goserelin, buserelin, triptorelin) are neurohormones that block the
     gonadtropin-releasing hormone receptor, thus blocking the release of follicle stimulating
     hormone and luteinizing hormone. This leads to highly effective gonadal blockade. However,
     these medications are expensive and only available as injectables or implants.

 ã5-alpha reductase inhibitors (finasteride and dutasteride) block the conversion of testosterone
     to the more active agent, 5-alpha-dihydrotestosterone. These medications have beneficial
     effects on scalp hair loss, body hair growth, sebaceous glands, and skin consistency.




48                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 55 of 120
                                                                                The Standards of Care
                                                                                                   VERSION 7




Cyproterone and spironolactone are the most commonly used anti-androgens and are likely the
most cost-effective.


Progestins

With the exception of cyproterone, the inclusion of progestins in feminizing hormone therapy is
controversial (Oriel, 2000). Because progestins play a role in mammary development on a cellular
level, some clinicians believe that these agents are necessary for full breast development (Basson &
Prior, 1998; Oriel, 2000). However, a clinical comparison of feminization regimens with and without
progestins found that the addition of progestins neither enhanced breast growth nor lowered
serum levels of free testosterone (Meyer et al., 1986). There are concerns regarding potential
adverse effects of progestins, including depression, weight gain, and lipid changes (Meyer et al.,
1986; Tangpricha et al., 2003). Progestins (especially medroxyprogesterone) are also suspected to
increase breast cancer risk and cardiovascular risk in women (Rossouw et al., 2002). Micronized
progesterone may be better tolerated and have a more favorable impact on the lipid profile than
medroxyprogesterone does (de Lignières, 1999; Fitzpatrick, Pace, & Wiita, 2000).


Regimens for Masculinizing Hormone Therapy (FtM)


Testosterone

Testosterone generally can be given orally, transdermally, or parenterally (IM), although buccal
and implantable preparations are also available. Oral testosterone undecanoate, available outside
the United States, results in lower serum testosterone levels than nonoral preparations and
has limited efficacy in suppressing menses (Feldman, 2005, April; Moore et al., 2003). Because
intramuscular testosterone cypionate or enanthate are often administered every 2–4 weeks, some
patients may notice cyclic variation in effects (e.g., fatigue and irritability at the end of the injection
cycle, aggression or expansive mood at the beginning of the injection cycle), as well as more time
outside the normal physiologic levels (Jockenhövel, 2004). This may be mitigated by using a lower
but more frequent dosage schedule or by using a daily transdermal preparation (Dobs et al., 1999;
Jockenhövel, 2004; Nieschlag et al., 2004). Intramuscular testosterone undecanoate (not currently
available in the United States) maintains stable, physiologic testosterone levels over approximately
12 weeks and has been effective in both the setting of hypogonadism and in FtM individuals
(Mueller, Kiesewetter, Binder, Beckmann, & Dittrich, 2007; Zitzmann, Saad, & Nieschlag, 2006).
There is evidence that transdermal and intramuscular testosterone achieve similar masculinizing
results, although the timeframe may be somewhat slower with transdermal preparations (Feldman,
2005, April). Especially as patients age, the goal is to use the lowest dose needed to maintain the
desired clinical result, with appropriate precautions being made to maintain bone density.




World Professional Association for Transgender Health                                                   49
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 56 of 120
The Standards of Care
VERSION 7




Other agents

Progestins, most commonly medroxyprogesterone, can be used for a short period of time to assist
with menstrual cessation early in hormone therapy. GnRH agonists can be used similarly, as well as
for refractory uterine bleeding in patients without an underlying gynecological abnormality.


Bioidentical and Compounded Hormones

As discussion surrounding the use of bioidentical hormones in postmenopausal hormone
replacement has heightened, interest has also increased in the use of similar compounds in
feminizing/masculinizing hormone therapy. There is no evidence that custom compounded
bioidentical hormones are safer or more effective than government agency-approved bioidentical
hormones (Sood, Shuster, Smith, Vincent, & Jatoi, 2011). Therefore, it has been advised by the
North American Menopause Society (2010) and others to assume that, whether the hormone is
from a compounding pharmacy or not, if the active ingredients are similar, it should have a similar
side-effect profile. WPATH concurs with this assessment.




IX
Reproductive Health
Many transgender, transsexual, and gender-nonconforming people will want to have children.
Because feminizing/masculinizing hormone therapy limits fertility (Darney, 2008; Zhang, Gu,
Wang, Cui, & Bremner, 1999), it is desirable for patients to make decisions concerning fertility
before starting hormone therapy or undergoing surgery to remove/alter their reproductive organs.
Cases are known of people who received hormone therapy and genital surgery and later regretted
their inability to parent genetically related children (De Sutter, Kira, Verschoor, & Hotimsky, 2002).

Health care professionals—including mental health professionals recommending hormone
therapy or surgery, hormone-prescribing physicians, and surgeons—should discuss reproductive
options with patients prior to initiation of these medical treatments for gender dysphoria.
These discussions should occur even if patients are not interested in these issues at the time of
treatment, which may be more common for younger patients (De Sutter, 2009). Early discussions
are desirable, but not always possible. If an individual has not had complete sex reassignment
surgery, it may be possible to stop hormones long enough for natal hormones to recover, allowing




50                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 57 of 120
                                                                           The Standards of Care
                                                                                             VERSION 7




the production of mature gametes (Payer, Meyer, & Walker, 1979; Van den Broecke, Van der Elst,
Liu, Hovatta, & Dhont, 2001).

Besides debate and opinion papers, very few research papers have been published on the
reproductive health issues of individuals receiving different medical treatments for gender
dysphoria. Another group who faces the need to preserve reproductive function in light of loss or
damage to their gonads are people with malignancies that require removal of reproductive organs
or use of damaging radiation or chemotherapy. Lessons learned from that group can be applied to
people treated for gender dysphoria.

MtF patients, especially those who have not already reproduced, should be informed about sperm-
preservation options and encouraged to consider banking their sperm prior to hormone therapy.
In a study examining testes that were exposed to high-dose estrogen (Payer et al., 1979), findings
suggest that stopping estrogen may allow the testes to recover. In an article reporting on the
opinions of MtF individuals towards sperm freezing (De Sutter et al., 2002), the vast majority of
121 survey respondents felt that the availability of freezing sperm should be discussed and offered
by the medical world. Sperm should be collected before hormone therapy or after stopping the
therapy until the sperm count rises again. Cryopreservation should be discussed even if there is poor
semen quality. In adults with azoospermia, a testicular biopsy with subsequent cryopreservation of
biopsied material for sperm is possible, but may not be successful.

Reproductive options for FtM patients might include oocyte (egg) or embryo freezing. The frozen
gametes and embryo could later be used with a surrogate woman to carry to pregnancy. Studies of
women with polycystic ovarian disease suggest that the ovary can recover in part from the effects of
high testosterone levels (Hunter & Sterrett, 2000). Stopping the testosterone briefly might allow for
ovaries to recover enough to release eggs; success likely depends on the patient’s age and duration
of testosterone treatment. While not systematically studied, some FtM individuals are doing exactly
that, and some have been able to become pregnant and deliver children (More, 1998).

Patients should be advised that these techniques are not available everywhere and can be very costly.
Transsexual, transgender, and gender-nonconforming people should not be refused reproductive
options for any reason.

A special group of individuals are prepubertal or pubertal adolescents who will never develop
reproductive function in their natal sex due to blockers or cross-gender hormones. At this time
there is no technique for preserving function from the gonads of these individuals.




World Professional Association for Transgender Health                                             51
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 58 of 120
The Standards of Care
VERSION 7




X
Voice and Communication Therapy
Communication, both verbal and nonverbal, is an important aspect of human behavior and gender
expression. Transsexual, transgender, and gender-nonconforming people might seek the assistance
of a voice and communication specialist to develop vocal characteristics (e.g., pitch, intonation,
resonance, speech rate, phrasing patterns) and non-verbal communication patterns (e.g., gestures,
posture/movement, facial expressions) that facilitate comfort with their gender identity. Voice and
communication therapy may help to alleviate gender dysphoria and be a positive and motivating
step towards achieving one’s goals for gender role expression.




Competency of Voice and Communication
Specialists Working with Transsexual, Transgender,
and Gender-Nonconforming Clients

Specialists may include speech-language pathologists, speech therapists, and speech-voice
clinicians. In most countries the professional association for speech-language pathologists
requires specific qualifications and credentials for membership. In some countries the government
regulates practice through licensing, certification, or registration processes (American Speech-
Language-Hearing Association, 2011; Canadian Association of Speech-Language Pathologists and
Audiologists; Royal College of Speech Therapists, United Kingdom; Speech Pathology Australia).

The following are recommended minimum credentials for voice and communication specialists
working with transsexual, transgender, and gender-nonconforming clients:

 1. Specialized training and competence in the assessment and development of communication
    skills in transsexual, transgender, and gender-nonconforming clients.

 2. A basic understanding of transgender health, including hormonal and surgical treatments for
    feminization/masculinization and trans-specific psychosocial issues as outlined in the SOC;
    and familiarity with basic sensitivity protocols such as the use of preferred gender pronoun and
    name (Canadian Association of Speech-Language Pathologists and Audiologists; Royal College
    of Speech Therapists, United Kingdom; Speech Pathology Australia).




52                                                 World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 59 of 120
                                                                             The Standards of Care
                                                                                               VERSION 7




 3. Continuing education in the assessment and development of communication skills in
    transsexual, transgender, and gender-nonconforming clients. This may include attendance at
    professional meetings, workshops, or seminars; participation in research related to gender
    identity issues; independent study; or mentoring from an experienced, certified clinician.

Other professionals such as vocal coaches, theatre professionals, singing teachers, and movement
experts may play a valuable adjunct role. Such professionals will ideally have experience working
with, or be actively collaborating with, speech-language pathologists.




Assessment and Treatment Considerations

The overall purpose of voice and communication therapy is to help clients adapt their voice and
communication in a way that is both safe and authentic, resulting in communication patterns
that clients feel are congruent with their gender identity and that reflect their sense of self (Adler,
Hirsch, & Mordaunt, 2006). It is essential that voice and communication specialists be sensitive
to individual communication preferences. Communication—style, voice, choice of language,
etc.—is personal. Individuals should not be counseled to adopt behaviors with which they are not
comfortable or which do not feel authentic. Specialists can best serve their clients by taking the time
to understand a person’s gender concerns and goals for gender-role expression (American Speech-
Language-Hearing Association, 2011; Canadian Association of Speech-Language Pathologists and
Audiologists; Royal College of Speech Therapists, United Kingdom; Speech Pathology Australia).

Individuals may choose the communication behaviors that they wish to acquire in accordance with
their gender identity. These decisions are also informed and supported by the knowledge of the
voice and communication specialist and by the assessment data for a specific client (Hancock,
Krissinger, & Owen, 2010). Assessment includes a client’s self-evaluation and a specialist’s
evaluation of voice, resonance, articulation, spoken language, and non-verbal communication
(Adler et al., 2006; Hancock et al., 2010).

Voice-and-communication treatment plans are developed by considering the available research
evidence, the clinical knowledge and experience of the specialist, and the client’s own goals and
values (American Speech-Language-Hearing Association, 2011; Canadian Association of Speech-
Language Pathologists and Audiologists; Royal College of Speech Therapists, United Kingdom;
Speech Pathology Australia). Targets of treatment typically include pitch, intonation, loudness
and stress patterns, voice quality, resonance, articulation, speech rate and phrasing, language,
and nonverbal communication (Adler et al., 2006; Davies & Goldberg, 2006; de Bruin, Coerts,
& Greven, 2000; Gelfer, 1999; McNeill, 2006; Oates & Dacakis, 1983). Treatment may involve
individual and/or group sessions. The frequency and duration of treatment will vary according to
a client’s needs. Existing protocols for voice-and-communication treatment can be considered in



World Professional Association for Transgender Health                                               53
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 60 of 120
The Standards of Care
VERSION 7




developing an individualized therapy plan (Carew, Dacakis, & Oates, 2007; Dacakis, 2000; Davies
& Goldberg, 2006; Gelfer, 1999; McNeill, Wilson, Clark, & Deakin, 2008; Mount & Salmon, 1988).

Feminizing or masculinizing the voice involves non-habitual use of the voice production mechanism.
Prevention measures are necessary to avoid the possibility of vocal misuse and long-term vocal
damage. All voice and communication therapy services should therefore include a vocal health
component (Adler et al., 2006).




Vocal Health Considerations After Voice Feminization Surgery

As noted in section XI, some transsexual, transgender, and gender-nonconforming people will
undergo voice feminization surgery. (Voice deepening can be achieved through masculinizing
hormone therapy, but feminizing hormones do not have an impact on the adult MtF voice.) There
are varying degrees of satisfaction, safety, and long-term improvement in patients who have had
such surgery. It is recommended that individuals undergoing voice feminization surgery also
consult a voice and communication specialist to maximize the surgical outcome, help protect
vocal health, and learn nonpitch related aspects of communication. Voice surgery procedures
should include follow-up sessions with a voice and communication specialist who is licensed
and/or credentialed by the board responsible for speech therapists/speech-language pathologists
in that country (Kanagalingam et al., 2005; Neumann & Welzel, 2004).




XI
Surgery


Sex Reassignment Surgery Is Eﬀective and Medically Necessary

Surgery – particularly genital surgery – is often the last and the most considered step in the treatment
process for gender dysphoria. While many transsexual, transgender, and gender-nonconforming
individuals find comfort with their gender identity, role, and expression without surgery, for
many others surgery is essential and medically necessary to alleviate their gender dysphoria
(Hage & Karim, 2000). For the latter group, relief from gender dysphoria cannot be achieved




54                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 61 of 120
                                                                              The Standards of Care
                                                                                                 VERSION 7




without modification of their primary and/or secondary sex characteristics to establish greater
congruence with their gender identity. Moreover, surgery can help patients feel more at ease in the
presence of sex partners or in venues such as physicians’ offices, swimming pools, or health clubs.
In some settings, surgery might reduce risk of harm in the event of arrest or search by police or
other authorities.

Follow-up studies have shown an undeniable beneficial effect of sex reassignment surgery on
postoperative outcomes such as subjective well-being, cosmesis, and sexual function (De Cuypere
et al., 2005; Gijs & Brewaeys, 2007; Klein & Gorzalka, 2009; Pfäfflin & Junge, 1998). Additional
information on the outcomes of surgical treatments are summarized in Appendix D.




Ethical Questions Regarding Sex Reassignment Surgery

In ordinary surgical practice, pathological tissues are removed to restore disturbed functions, or
alterations are made to body features to improve a patient’s self image. Some people, including
some health professionals, object on ethical grounds to surgery as a treatment for gender dysphoria,
because these conditions are thought not to apply.

It is important that health professionals caring for patients with gender dysphoria feel comfortable
about altering anatomically normal structures. In order to understand how surgery can alleviate the
psychological discomfort and distress of individuals with gender dysphoria, professionals need to
listen to these patients discuss their symptoms, dilemmas, and life histories. The resistance against
performing surgery on the ethical basis of “above all do no harm” should be respected, discussed,
and met with the opportunity to learn from patients themselves about the psychological distress
of having gender dysphoria and the potential for harm caused by denying access to appropriate
treatments.

Genital and breast/chest surgical treatments for gender dysphoria are not merely another set of
elective procedures. Typical elective procedures involve only a private mutually consenting contract
between a patient and a surgeon. Genital and breast/chest surgeries as medically necessary
treatments for gender dysphoria are to be undertaken only after assessment of the patient by
qualified mental health professionals, as outlined in section VII of the SOC. These surgeries may
be performed once there is written documentation that this assessment has occurred and that
the person has met the criteria for a specific surgical treatment. By following this procedure,
mental health professionals, surgeons, and patients share responsibility for the decision to make
irreversible changes to the body.

It is unethical to deny availability or eligibility for sex reassignment surgeries solely on the basis of
blood seropositivity for blood-borne infections such as HIV or hepatitis C or B.




World Professional Association for Transgender Health                                                 55
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 62 of 120
The Standards of Care
VERSION 7




Relationship of Surgeons with Mental Health
Professionals, Hormone-Prescribing Physicians (if
Applicable), and Patients (Informed Consent)

The role of a surgeon in the treatment of gender dysphoria is not that of a mere technician. Rather,
conscientious surgeons will have insight into each patient’s history and the rationale that led to
the referral for surgery. To that end, surgeons must talk at length with their patients and have
close working relationships with other health professionals who have been actively involved in their
clinical care.

Consultation is readily accomplished when a surgeon practices as part of an interdisciplinary health
care team. In the absence of this, a surgeon must be confident that the referring mental health
professional(s), and if applicable the physician who prescribes hormones, is/are competent in
the assessment and treatment of gender dysphoria, because the surgeon is relying heavily on
his/her/their expertise.

Once a surgeon is satisfied that the criteria for specific surgeries have been met (as outlined below),
surgical treatment should be considered and a preoperative surgical consultation should take place.
During this consultation, the procedure and postoperative course should be extensively discussed
with the patient. Surgeons are responsible for discussing all of the following with patients seeking
surgical treatments for gender dysphoria:

 ãThe different surgical techniques available (with referral to colleagues who provide alternative
     options);

 ãThe advantages and disadvantages of each technique;
 ãThe limitations of a procedure to achieve “ideal” results; surgeons should provide a full
     range of before-and-after photographs of their own patients, including both successful and
     unsuccessful outcomes;

 ãThe inherent risks and possible complications of the various techniques; surgeons should
     inform patients of their own complication rates with each procedure.

These discussions are the core of the informed consent process, which is both an ethical and
legal requirement for any surgical procedure. Ensuring that patients have a realistic expectation of
outcomes is important in achieving a result that will alleviate their gender dysphoria.

All of this information should be provided to patients in writing, in a language in which they are
fluent, and in graphic illustrations. Patients should receive the information in advance (possibly




56                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 63 of 120
                                                                              The Standards of Care
                                                                                                VERSION 7




via the Internet) and be given ample time to review it carefully. The elements of informed consent
should always be discussed face-to-face prior to the surgical intervention. Questions can then be
answered and written informed consent can be provided by the patient. Because these surgeries are
irreversibile, care should be taken to ensure that patients have sufficient time to absorb information
fully before they are asked to provide informed consent. A minimum of 24 hours is suggested.

Surgeons should provide immediate aftercare and consultation with other physicians serving the
patient in the future. Patients should work with their surgeon to develop an adequate aftercare plan
for the surgery.




Overview of Surgical Procedures for the Treatment
of Patients with Gender Dysphoria


For the Male-to-Female (MtF) Patient, Surgical Procedures May Include the Following:

 1. Breast/chest surgery: augmentation mammoplasty (implants/lipofilling);

 2. Genital surgery: penectomy, orchiectomy, vaginoplasty, clitoroplasty, vulvoplasty;

 3. Nongenital, nonbreast surgical interventions: facial feminization surgery, liposuction, lipofilling,
    voice surgery, thyroid cartilage reduction, gluteal augmentation (implants/lipofilling), hair
    reconstruction, and various aesthetic procedures.


For the Female-to-Male (FtM) Patient, Surgical Procedures May Include the Following:

 1. Breast/chest surgery: subcutaneous mastectomy, creation of a male chest;

 2. Genital surgery: hysterectomy/salpingo-oophorectomy, reconstruction of the fixed part of the
    urethra, which can be combined with a metoidioplasty or with a phalloplasty (employing a
    pedicled or free vascularized flap), vaginectomy, scrotoplasty, and implantation of erection
    and/or testicular prostheses;

 3. Nongenital, nonbreast surgical interventions: voice surgery (rare), liposuction, lipofilling,
    pectoral implants, and various aesthetic procedures.




World Professional Association for Transgender Health                                                57
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 64 of 120
The Standards of Care
VERSION 7




Reconstructive Versus Aesthetic Surgery

The question of whether sex reassignment surgery should be considered “aesthetic” surgery or
“reconstructive” surgery is pertinent not only from a philosophical point of view, but also from a
financial point of view. Aesthetic or cosmetic surgery is mostly regarded as not medically necessary
and therefore is typically paid for entirely by the patient. In contrast, reconstructive procedures
are considered medically necessary—with unquestionable therapeutic results—and thus paid for
partially or entirely by national health systems or insurance companies.

Unfortunately, in the field of plastic and reconstructive surgery (both in general and specifically
for gender-related surgeries), there is no clear distinction between what is purely reconstructive
and what is purely cosmetic. Most plastic surgery procedures actually are a mixture of both
reconstructive and cosmetic components.

While most professionals agree that genital surgery and mastectomy cannot be considered purely
cosmetic, opinions diverge as to what degree other surgical procedures (e.g., breast augmentation,
facial feminization surgery) can be considered purely reconstructive. Although it may be much
easier to see a phalloplasty or a vaginoplasty as an intervention to end lifelong suffering, for certain
patients an intervention like a reduction rhinoplasty can have a radical and permanent effect on
their quality of life, and therefore is much more medically necessary than for somebody without
gender dysphoria.




Criteria for Surgeries

As for all of the SOC, the criteria for initiation of surgical treatments for gender dysphoria were
developed to promote optimal patient care. While the SOC allow for an individualized approach
to best meet a patient’s health care needs, a criterion for all breast/chest and genital surgeries
is documentation of persistent gender dysphoria by a qualified mental health professional. For
some surgeries, additional criteria include preparation and treatment consisting of feminizing/
masculinizing hormone therapy and one year of continuous living in a gender role that is congruent
with one’s gender identity.

These criteria are outlined below. Based on the available evidence and expert clinical consensus,
different recommendations are made for different surgeries.

The SOC do not specify an order in which different surgeries should occur. The number and
sequence of surgical procedures may vary from patient to patient, according to their clinical needs.




58                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 65 of 120
                                                                             The Standards of Care
                                                                                           VERSION 7




Criteria for Breast/Chest Surgery (One Referral)


Criteria for mastectomy and creation of a male chest in FtM patients:

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to consent for treatment;

 3. Age of majority in a given country (if younger, follow the SOC for children and adolescents);

 4. If significant medical or mental health concerns are present, they must be reasonably well
    controlled.

Hormone therapy is not a prerequisite.


Criteria for breast augmentation (implants/lipofilling) in MtF patients:

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to consent for treatment;

 3. Age of majority in a given country (if younger, follow the SOC for children and adolescents);

 4. If significant medical or mental health concerns are present, they must be reasonably well
    controlled.

Although not an explicit criterion, it is recommended that MtF patients undergo feminizing
hormone therapy (minimum 12 months) prior to breast augmentation surgery. The purpose is to
maximize breast growth in order to obtain better surgical (aesthetic) results.


Criteria for Genital Surgery (Two Referrals)

The criteria for genital surgery are specific to the type of surgery being requested.


Criteria for hysterectomy and salpingo-oophorectomy in FtM patients and for orchiectomy in MtF
patients:

 1. Persistent, well-documented gender dysphoria;




World Professional Association for Transgender Health                                           59
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 66 of 120
The Standards of Care
VERSION 7




 2. Capacity to make a fully informed decision and to consent for treatment;

 3. Age of majority in a given country;

 4. If significant medical or mental health concerns are present, they must be well controlled.

 5. 12 continuous months of hormone therapy as appropriate to the patient’s gender goals (unless
    hormones are not clinically indicated for the individual).

The aim of hormone therapy prior to gonadectomy is primarily to introduce a period of reversible
estrogen or testosterone suppression, before the patient undergoes irreversible surgical intervention.

These criteria do not apply to patients who are having these procedures for medical indications
other than gender dysphoria.


Criteria for metoidioplasty or phalloplasty in FtM patients and for vaginoplasty in MtF patients:

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to consent for treatment;

 3. Age of majority in a given country;

 4. If significant medical or mental health concerns are present, they must be well controlled;

 5. 12 continuous months of hormone therapy as appropriate to the patient’s gender goals (unless
    hormones are not clinically indicated for the individual).

 6. 12 continuous months of living in a gender role that is congruent with their gender identity.

Although not an explicit criterion, it is recommended that these patients also have regular visits
with a mental health or other medical professional.


Rationale for a preoperative, 12-month experience of living in an identity-congruent gender role:

The criterion noted above for some types of genital surgeries—i.e., that patients engage in
12 continuous months of living in a gender role that is congruent with their gender identity—is
based on expert clinical consensus that this experience provides ample opportunity for patients to
experience and socially adjust in their desired gender role, before undergoing irreversible surgery.
As noted in section VII, the social aspects of changing one’s gender role are usually challenging—




60                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 67 of 120
                                                                              The Standards of Care
                                                                                                VERSION 7




often more so than the physical aspects. Changing gender role can have profound personal and
social consequences, and the decision to do so should include an awareness of what the familial,
interpersonal, educational, vocational, economic, and legal challenges are likely to be, so that people
can function successfully in their gender role. Support from a qualified mental health professional
and from peers can be invaluable in ensuring a successful gender role adaptation (Bockting, 2008).

The duration of 12 months allows for a range of different life experiences and events that may
occur throughout the year (e.g., family events, holidays, vacations, season-specific work or school
experiences). During this time, patients should present consistently, on a day-to-day basis and
across all settings of life, in their desired gender role. This includes coming out to partners, family,
friends, and community members (e.g., at school, work, other settings).

Health professionals should clearly document a patient’s experience in the gender role in the
medical chart, including the start date of living full time for those who are preparing for genital
surgery. In some situations, if needed, health professionals may request verification that this
criterion has been fulfilled: They may communicate with individuals who have related to the patient
in an identity-congruent gender role, or request documentation of a legal name and/or gender
marker change, if applicable.




Surgery for People with Psychotic Conditions
and Other Serious Mental Illnesses

When patients with gender dysphoria are also diagnosed with severe psychiatric disorders and
impaired reality testing (e.g., psychotic episodes, bipolar disorder, dissociative identity disorder,
borderline personality disorder), an effort must be made to improve these conditions with psychotropic
medications and/or psychotherapy before surgery is contemplated. (Dhejne et al., 2011). Reevaluation
by a mental health professional qualified to assess and manage psychotic conditions should be
conducted prior to surgery, describing the patient’s mental status and readiness for surgery. It is
preferable that this mental health professional be familiar with the patient. No surgery should be
performed while a patient is actively psychotic (De Cuypere & Vercruysse, 2009).




Competency of Surgeons Performing
Breast/Chest or Genital Surgery

Physicians who perform surgical treatments for gender dsyphoria should be urologists, gynecologists,
plastic surgeons, or general surgeons, and board-certified as such by the relevant national



World Professional Association for Transgender Health                                                61
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 68 of 120
The Standards of Care
VERSION 7




and/or regional association. Surgeons should have specialized competence in genital reconstructive
techniques as indicated by documented supervised training with a more experienced surgeon.
Even experienced surgeons must be willing to have their surgical skills reviewed by their peers. An
official audit of surgical outcomes and publication of these results would be greatly reassuring to
both referring health professionals and patients. Surgeons should regularly attend professional
meetings where new techniques are presented. The internet is often effectively used by patients to
share information on their experience with surgeons and their teams.

Ideally, surgeons should be knowledgeable about more than one surgical technique for genital
reconstruction so that they, in consultation with patients, can choose the ideal technique for each
individual. Alternatively, if a surgeon is skilled in a single technique and this procedure is either not
suitable for or desired by a patient, the surgeon should inform the patient about other procedures
and offer referral to another appropriately skilled surgeon.




Breast/Chest Surgery Techniques and Complications

Although breast/chest appearance is an important secondary sex characteristic, breast presence or
size is not involved in the legal definitions of sex and gender and is not necessary for reproduction.
The performance of breast/chest operations for treatment of gender dysphoria should be considered
with the same care as beginning hormone therapy, as both produce relatively irreversible changes
to the body.

For the MtF patient, a breast augmentation (sometimes called “chest reconstruction”) is not different
from the procedure in a natal female patient. It is usually performed through implantation of breast
prostheses and occasionally with the lipofilling technique. Infections and capsular fibrosis are rare
complications of augmentation mammoplasty in MtF patients (Kanhai, Hage, Karim, & Mulder, 1999).

For the FtM patient, a mastectomy or “male chest contouring” procedure is available. For many
FtM patients, this is the only surgery undertaken. When the amount of breast tissue removed
requires skin removal, a scar will result and the patient should be so informed. Complications
of subcutaneous mastectomy can include nipple necrosis, contour irregularities, and unsightly
scarring (Monstrey et al., 2008).




Genital Surgery Techniques and Complications

Genital surgical procedures for the MtF patient may include orchiectomy, penectomy, vaginoplasty,
clitoroplasty, and labiaplasty. Techniques include penile skin inversion, pedicled colosigmoid



62                                                    World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 69 of 120
                                                                               The Standards of Care
                                                                                                  VERSION 7




transplant, and free skin grafts to line the neovagina. Sexual sensation is an important objective in
vaginoplasty, along with creation of a functional vagina and acceptable cosmesis.

Surgical complications of MtF genital surgery may include complete or partial necrosis of the
vagina and labia, fistulas from the bladder or bowel into the vagina, stenosis of the urethra, and
vaginas that are either too short or too small for coitus. While the surgical techniques for creating
a neovagina are functionally and aesthetically excellent, anorgasmia following the procedure has
been reported, and a second stage labiaplasty may be needed for cosmesis (Klein & Gorzalka,
2009; Lawrence, 2006).

Genital surgical procedures for FtM patients may include hysterectomy, salpingo-oophorectomy,
vaginectomy, metoidioplasty, scrotoplasty, urethroplasty, placement of testicular prostheses,
and phalloplasty. For patients without former abdominal surgery, the laparoscopic technique for
hysterectomy and salpingo-oophorectomy is recommended to avoid a lower-abdominal scar.
Vaginal access may be difficult as most patients are nulliparous and have often not experienced
penetrative intercourse. Current operative techniques for phalloplasty are varied. The choice of
techniques may be restricted by anatomical or surgical considerations and by a client’s financial
considerations. If the objectives of phalloplasty are a neophallus of good appearance, standing
micturition, sexual sensation, and/or coital ability, patients should be clearly informed that there are
several separate stages of surgery and frequent technical difficulties, which may require additional
operations. Even metoidioplasty, which in theory is a one-stage procedure for construction of a
microphallus, often requires more than one operation. The objective of standing micturition with
this technique can not always be ensured (Monstrey et al., 2009).

Complications of phalloplasty in FtMs may include frequent urinary tract stenoses and fistulas,
and occasionally necrosis of the neophallus. Metoidioplasty results in a micropenis, without the
capacity for standing urination. Phalloplasty, using a pedicled or a free vascularized flap, is a lengthy,
multi-stage procedure with significant morbidity that includes frequent urinary complications and
unavoidable donor site scarring. For this reason, many FtM patients never undergo genital surgery
other than hysterectomy and salpingo-oophorectomy (Hage & De Graaf, 1993).

Even patients who develop severe surgical complications seldom regret having undergone surgery.
The importance of surgery can be appreciated by the repeated finding that quality of surgical results
is one of the best predictors of the overall outcome of sex reassignment (Lawrence, 2006).




Other Surgeries

Other surgeries for assisting in body feminization include reduction thyroid chondroplasty
(reduction of the Adam’s apple), voice modification surgery, suction-assisted lipoplasty (contour




World Professional Association for Transgender Health                                                  63
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 70 of 120
The Standards of Care
VERSION 7




modeling) of the waist, rhinoplasty (nose correction), facial bone reduction, face-lift, and
blepharoplasty (rejuvenation of the eyelid). Other surgeries for assisting in body masculinization
include liposuction, lipofilling, and pectoral implants. Voice surgery to obtain a deeper voice is rare
but may be recommended in some cases, such as when hormone therapy has been ineffective.

Although these surgeries do not require referral by mental health professionals, such professionals
can play an important role in assisting clients in making a fully informed decision about the timing
and implications of such procedures in the context of the social transition.

Although most of these procedures are generally labeled “purely aesthetic,” these same operations
in an individual with severe gender dysphoria can be considered medically necessary, depending on
the unique clinical situation of a given patient’s condition and life situation. This ambiguity reflects
reality in clinical situations, and allows for individual decisions as to the need and desirability of
these procedures.




XII
Postoperative Care and Follow-Up
Long-term postoperative care and follow-up after surgical treatments for gender dysphoria are
associated with good surgical and psychosocial outcomes (Monstrey et al., 2009). Follow-up is
important to a patient’s subsequent physical and mental health and to a surgeon’s knowledge
about the benefits and limitations of surgery. Surgeons who operate on patients coming from long
distances should include personal follow-up in their care plan and attempt to ensure affordable
local long-term aftercare in their patients’ geographic region.

Postoperative patients may sometimes exclude themselves from follow-up by specialty providers,
including the hormone-prescribing physician (for patients receiving hormones), not recognizing
that these providers are often best able to prevent, diagnose, and treat medical conditions that
are unique to hormonally and surgically treated patients. The need for follow-up equally extends
to mental health professionals, who may have spent a longer period of time with the patient than
any other professional and therefore are in an excellent position to assist in any postoperative
adjustment difficulties. Health professionals should stress the importance of postoperative follow-
up care with their patients and offer continuity of care.

Postoperative patients should undergo regular medical screening according to recommended
guidelines for their age. This is discussed more in the next section.




64                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 71 of 120
                                                                           The Standards of Care
                                                                                            VERSION 7




XIII
Lifelong Preventive and Primary Care
Transsexual, transgender, and gender-nonconforming people need health care throughout their
lives. For example, to avoid the negative secondary effects of having a gonadectomy at a relatively
young age and/or receiving long-term, high-dose hormone therapy, patients need thorough medical
care by providers experienced in primary care and transgender health. If one provider is not able to
provide all services, ongoing communication among providers is essential.

Primary care and health maintenance issues should be addressed before, during, and after any
possible changes in gender role and medical interventions to alleviate gender dysphoria. While
hormone providers and surgeons play important roles in preventive care, every transsexual,
transgender, and gender-nonconforming person should partner with a primary care provider for
overall health care needs (Feldman, 2007).




General Preventive Health Care

Screening guidelines developed for the general population are appropriate for organ systems that
are unlikely to be affected by feminizing/masculinizing hormone therapy. However, in areas such
as cardiovascular risk factors, osteoporosis, and some cancers (breast, cervical, ovarian, uterine,
and prostate), such general guidelines may either over- or underestimate the cost-effectiveness of
screening individuals who are receiving hormone therapy.

Several resources provide detailed protocols for the primary care of patients undergoing feminizing/
masculinizing hormone therapy, including therapy that is provided after sex reassignment surgeries
(Center of Excellence for Transgender Health, UCSF, 2011; Feldman & Goldberg, 2006; Feldman,
2007; Gorton, Buth, & Spade, 2005). Clinicians should consult their national evidence-based
guidelines and discuss screening with their patients in light of the effects of hormone therapy on
their baseline risk.




World Professional Association for Transgender Health                                            65
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 72 of 120
The Standards of Care
VERSION 7




Cancer Screening

Cancer screening of organ systems that are associated with sex can present particular medical
and psychosocial challenges for transsexual, transgender, and gender-nonconforming patients and
their health care providers. In the absence of large-scale prospective studies, providers are unlikely
to have enough evidence to determine the appropriate type and frequency of cancer screenings
for this population. Over-screening results in higher health care costs, high false positive rates,
and often unnecessary exposure to radiation and/or diagnostic interventions such as biopsies.
Under-screening results in diagnostic delay for potentially treatable cancers. Patients may find
cancer screening gender affirming (such as mammograms for MtF patients) or both physically
and emotionally painful (such as Pap smears offer continuity of care for FtM patients).




Urogenital Care

Gynecologic care may be necessary for transsexual, transgender, and gender-nonconforming
people of both sexes. For FtM patients, such care is needed predominantly for individuals who
have not had genital surgery. For MtF patients, such care is needed after genital surgery. While
many surgeons counsel patients regarding postoperative urogenital care, primary care clinicians
and gynecologists should also be familiar with the special genital concerns of this population.

All MtF patients should receive counseling regarding genital hygiene, sexuality, and prevention of
sexually transmitted infections; those who have had genital surgery should also be counseled on the
need for regular vaginal dilation or penetrative intercourse in order to maintain vaginal depth and
width (van Trotsenburg, 2009). Due to the anatomy of the male pelvis, the axis and the dimensions
of the neovagina differ substantially from those of a biologic vagina. This anatomic difference can
affect intercourse if not understood by MtF patients and their partners (van Trotsenburg, 2009).

Lower urinary tract infections occur frequently in MtF patients who have had surgery because of
the reconstructive requirements of the shortened urethra. In addition, these patients may suffer
from functional disorders of the lower urinary tract; such disorders may be caused by damage of
the autonomous nerve supply of the bladder floor during dissection between the rectum and the
bladder, and by a change of the position of the bladder itself. A dysfunctional bladder (e.g., overactive
bladder, stress or urge urinary incontinence) may occur after sex reassignment surgery (Hoebeke et
al., 2005; Kuhn, Hiltebrand, & Birkhauser, 2007).

Most FtM patients do not undergo vaginectomy (colpectomy). For patients who take masculinizing
hormones, despite considerable conversion of testosterone to estrogens, atrophic changes of the
vaginal lining can be observed regularly and may lead to pruritus or burning. Examination can be




66                                                    World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 73 of 120
                                                                            The Standards of Care
                                                                                              VERSION 7




both physically and emotionally painful, but lack of treatment can seriously aggravate the situation.
Gynecologists treating the genital complaints of FtM patients should be aware of the sensitivity
that patients with a male gender identity and masculine gender expression might have around
having genitals typically associated with the female sex.




XIV
Applicability of the Standards of Care to People
Living in Institutional Environments
The SOC in their entirety apply to all transsexual, transgender, and gender-nonconforming people,
irrespective of their housing situation. People should not be discriminated against in their access
to appropriate health care based on where they live, including institutional environments such as
prisons or long-/intermediate-term health care facilities (Brown, 2009). Health care for transsexual,
transgender, and gender-nonconforming people living in an institutional environment should
mirror that which would be available to them if they were living in a non-institutional setting within
the same community.

All elements of assessment and treatment as described in the SOC can be provided to people
living in institutions (Brown, 2009). Access to these medically necessary treatments should not
be denied on the basis of institutionalization or housing arrangements. If the in-house expertise
of health professionals in the direct or indirect employ of the institution does not exist to assess
and/or treat people with gender dysphoria, it is appropriate to obtain outside consultation from
professionals who are knowledgeable about this specialized area of health care.

People with gender dysphoria in institutions may also have coexisting mental health conditions
(Cole et al., 1997). These conditions should be evaluated and treated appropriately.

People who enter an institution on an appropriate regimen of hormone therapy should be continued
on the same, or similar, therapies and monitored according to the SOC. A “freeze frame” approach
is not considered appropriate care in most situations (Kosilek v. Massachusetts Department of
Corrections/Maloney, C.A. No. 92–12820-MLW, 2002). People with gender dysphoria who are
deemed appropriate for hormone therapy (following the SOC) should be started on such therapy.
The consequences of abrupt withdrawal of hormones or lack of initiation of hormone therapy when
medically necessary include a high likelihood of negative outcomes such as surgical self-treatment
by autocastration, depressed mood, dysphoria, and/or suicidality (Brown, 2010).




World Professional Association for Transgender Health                                              67
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 74 of 120
The Standards of Care
VERSION 7




Reasonable accommodations to the institutional environment can be made in the delivery of care
consistent with the SOC, if such accommodations do not jeopardize the delivery of medically
necessary care to people with gender dysphoria. An example of a reasonable accommodation is the
use of injectable hormones, if not medically contraindicated, in an environment where diversion of
oral preparations is highly likely (Brown, 2009). Denial of needed changes in gender role or access
to treatments, including sex reassignment surgery, on the basis of residence in an institution are
not reasonable accommodations under the SOC (Brown, 2010).

Housing and shower/bathroom facilities for transsexual, transgender, and gender-nonconforming
people living in institutions should take into account their gender identity and role, physical status,
dignity, and personal safety. Placement in a single-sex housing unit, ward, or pod on the sole basis
of the appearance of the external genitalia may not be appropriate and may place the individual at
risk for victimization (Brown, 2009).

Institutions where transsexual, transgender, and gender-nonconforming people reside and receive
health care should monitor for a tolerant and positive climate to ensure that residents are not
under attack by staff or other residents.




XV
Applicability of the Standards of Care to People
With Disorders of Sex Development


Terminology

The term disorder of sex development (DSD) refers to a somatic condition of atypical development
of the reproductive tract (Hughes, Houk, Ahmed, Lee, & LWPES/ESPE Consensus Group, 2006).
DSDs include the condition that used to be called intersexuality. Although the terminology was
changed to DSD during an international consensus conference in 2005 (Hughes et al., 2006),
disagreement about language use remains. Some people object strongly to the “disorder” label,
preferring instead to view these congenital conditions as a matter of diversity (Diamond, 2009) and
to continue using the terms intersex or intersexuality. In the SOC, WPATH uses the term DSD in
an objective and value-free manner, with the goal of ensuring that health professionals recognize
this medical term and use it to access relevant literature as the field progresses. WPATH remains




68                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 75 of 120
                                                                           The Standards of Care
                                                                                             VERSION 7




open to new terminology that will further illuminate the experience of members of this diverse
population and lead to improvements in health care access and delivery.




Rationale for Addition to the SOC

Previously, individuals with a DSD who also met the DSM-IV-TR’s behavioral criteria for Gender
Identity Disorder (American Psychiatric Association, 2000) were excluded from that general
diagnosis. Instead, they were categorized as having a “Gender Identity Disorder - Not Otherwise
Specified.” They were also excluded from the WPATH Standards of Care.

The current proposal for DSM-5 (www.dsm5.org) is to replace the term gender identity disorder with
gender dysphoria. Moreover, the proposed changes to the DSM consider gender dysphoric people
with a DSD to have a subtype of gender dysphoria. This proposed categorization—which explicitly
differentiates between gender dysphoric individuals with and without a DSD—is justified: In
people with a DSD, gender dysphoria differs in its phenomenological presentation, epidemiology,
life trajectories, and etiology (Meyer-Bahlburg, 2009).

Adults with a DSD and gender dysphoria have increasingly come to the attention of health
professionals. Accordingly, a brief discussion of their care is included in this version of the SOC.




Health History Considerations

Health professionals assisting patients with both a DSD and gender dysphoria need to be aware
that the medical context in which such patients have grown up is typically very different from that
of people without a DSD.

Some people are recognized as having a DSD through the observation of gender-atypical genitals at
birth. (Increasingly this observation is made during the prenatal period by way of imaging procedures
such as ultrasound.) These infants then undergo extensive medical diagnostic procedures. After
consultation among the family and health professionals—during which the specific diagnosis,
physical and hormonal findings, and feedback from long-term outcome studies (Cohen-Kettenis,
2005; Dessens, Slijper, & Drop, 2005; Jurgensen, Hiort, Holterhus, & Thyen, 2007; Mazur, 2005;
Meyer-Bahlburg, 2005; Stikkelbroeck et al., 2003; Wisniewski, Migeon, Malouf, & Gearhart, 2004)
are considered—the newborn is assigned a sex, either male or female.




World Professional Association for Transgender Health                                             69
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 76 of 120
The Standards of Care
VERSION 7




Other individuals with a DSD come to the attention of health professionals around the age of
puberty through the observation of atypical development of secondary sex characteristics. This
observation also leads to a specific medical evaluation.

The type of DSD and severity of the condition has significant implications for decisions about a
patient’s initial sex assignment, subsequent genital surgery, and other medical and psychosocial
care (Meyer-Bahlburg, 2009). For instance, the degree of prenatal androgen exposure in individuals
with a DSD has been correlated with the degree of masculinization of gender-related behavior
(that is, gender role and expression); however, the correlation is only moderate, and considerable
behavioral variability remains unaccounted for by prenatal androgen exposure (Jurgensen et al.,
2007; Meyer-Bahlburg, Dolezal, Baker, Ehrhardt, & New, 2006). Notably, a similar correlation of
prenatal hormone exposure with gender identity has not been demonstrated (e.g., Meyer-Bahlburg
et al., 2004). This is underlined by the fact that people with the same (core) gender identity can vary
widely in the degree of masculinization of their gender-related behavior.




Assessment and Treatment of Gender Dysphoria
in People with Disorders of Sex Development

Very rarely are individuals with a DSD identified as having gender dysphoria before a DSD diagnosis
has been made. Even so, a DSD diagnosis is typically apparent with an appropriate history and basic
physical exam—both of which are part of a medical evaluation for the appropriateness of hormone
therapy or surgical interventions for gender dysphoria. Mental health professionals should ask
their clients presenting with gender dysphoria to have a physical exam, particularly if they are not
currently seeing a primary care (or other health care) provider.

Most people with a DSD who are born with genital ambiguity do not develop gender dysphoria
(e.g., Meyer-Bahlburg, Dolezal, et al., 2004; Wisniewski et al., 2004). However, some people with
a DSD will develop chronic gender dysphoria and even undergo a change in their birth-assigned
sex and/or their gender role (Meyer-Bahlburg, 2005; Wilson, 1999; Zucker, 1999). If there are
persistent and strong indications that gender dysphoria is present, a comprehensive evaluation
by clinicians skilled in the assessment and treatment of gender dysphoria is essential, irrespective
of the patient’s age. Detailed recommendations have been published for conducting such an
assessment and for making treatment decisions to address gender dysphoria in the context of
a DSD (Meyer-Bahlburg, 2011). Only after thorough assessment should steps be taken in the
direction of changing a patient’s birth-assigned sex or gender role.

Clinicians assisting these patients with treatment options to alleviate gender dysphoria may profit
from the insights gained from providing care to patients without a DSD (Cohen-Kettenis, 2010).




70                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 77 of 120
                                                                              The Standards of Care
                                                                                                 VERSION 7




However, certain criteria for treatment (e.g., age, duration of experience with living in the desired
gender role) are usually not routinely applied to people with a DSD; rather, the criteria are interpreted
in light of a patient’s specific situation (Meyer-Bahlburg, 2011). In the context of a DSD, changes
in birth-assigned sex and gender role have been made at any age between early elementary-school
age and middle adulthood. Even genital surgery may be performed much earlier in these patients
than in gender dysphoric individuals without a DSD if the surgery is well justified by the diagnosis,
by the evidence-based gender-identity prognosis for the given syndrome and syndrome severity,
and by the patient’s wishes.

One reason for these treatment differences is that genital surgery in individuals with a DSD is quite
common in infancy and adolescence. Infertility may already be present due to either early gonadal
failure or to gonadectomy because of a malignancy risk. Even so, it is advisable for patients with a
DSD to undergo a full social transition to another gender role only if there is a long-standing history
of gender-atypical behavior, and if gender dysphoria and/or the desire to change one’s gender role
has been strong and persistent for a considerable period of time. Six months is the time period of
full symptom expression required for the application of the gender dysphoria diagnosis proposed
for DSM-5 (Meyer-Bahlburg, 2011).




Additional Resources

The gender-relevant medical histories of people with a DSD are often complex. Their histories may
include a great variety of inborn genetic, endocrine, and somatic atypicalities, as well as various
hormonal, surgical, and other medical treatments. For this reason, many additional issues need
to be considered in the psychosocial and medical care of such patients, regardless of the presence
of gender dysphoria. Consideration of these issues is beyond what can be covered in the SOC.
The interested reader is referred to existing publications (e.g., Cohen-Kettenis & Pfäfflin, 2003;
Meyer-Bahlburg, 2002, 2008). Some families and patients also find it useful to consult or work with
community support groups.

There is a very substantial medical literature on the medical management of patients with a DSD.
Much of this literature has been produced by high-level specialists in pediatric endocrinology and
urology, with input from specialized mental health professionals, especially in the area of gender.
Recent international consensus conferences have addressed evidence-based care guidelines
(including issues of gender and of genital surgery) for DSD in general (Hughes et al., 2006) and
specifically for Congenital Adrenal Hyperplasia (Joint LWPES/ESPE CAH Working Group et al.,
2002; Speiser et al., 2010). Others have addressed the research needs for DSD in general (Meyer-
Bahlburg & Blizzard, 2004) and for selected syndromes such as 46,XXY (Simpson et al., 2003).




World Professional Association for Transgender Health                                                 71
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 78 of 120
The Standards of Care
VERSION 7




...
References
Abramowitz, S. I. (1986). Psychosocial            American Speech-Language-Hearing
 outcomes of sex reassignment surgery.             Association. (2011). Scope of practice.
 Journal of Consulting and Clinical Psychology,    Retrieved from www.asha.org
 54(2), 183–189. doi:10.1037/0022–
 006X.54.2.183                                    Anton, B. S. (2009). Proceedings of the
                                                   American Psychological Association for the
ACOG Committee of Gynecologic Practice.            legislative year 2008: Minutes of the annual
 (2005). Committee opinion #322:                   meeting of the council of representatives,
 Compounded bioidentical hormones.                 February 22–24, 2008, Washington, DC, and
 Obstetrics & Gynecology, 106(5), 139–140.         August 13 and 17, 2008, Boston, MA, and
                                                   minutes of the February, June, August, and
Adler, R. K., Hirsch, S., & Mordaunt, M.           December 2008 meetings of the board of
 (2006). Voice and communication therapy           directors. American Psychologist, 64, 372–
 for the transgender/transsexual client: A         453. doi:10.1037/a0015932
 comprehensive clinical guide. San Diego, CA:
 Plural Pub.                                      Asscheman, H., Giltay, E. J., Megens, J.
                                                    A. J., de Ronde, W., van Trotsenburg,
American Academy of Family Physicians.              M. A. A., & Gooren, L. J. G. (2011). A
 (2005). Definition of family medicine.             long-term follow-up study of mortality
 Retrieved from http://www.aafp.org/online/         in transsexuals receiving treatment with
 en/home/policy/policies/f/fammeddef.html           cross-sex hormones. European Journal
                                                    of Endocrinology, 164(4), 635–642.
American Medical Association. (2008).               doi:10.1530/EJE-10–1038
 Resolution 122 (A-08). Retrieved from http://
 www.ama-assn.org/ama1/pub/upload/                Baba, T., Endo, T., Honnma, H., Kitajima, Y.,
 mm/471/122.doc                                     Hayashi, T., Ikeda, H., . . . Saito, T. (2007).
                                                    Association between polycystic ovary
American Psychiatric Association. (2000).           syndrome and female-to-male transsexuality.
 Diagnostic and statistical manual of mental        Human Reproduction, 22(4), 1011–1016.
 disorders DSM-IV-TR (4th ed., text rev.).          doi:10.1093/humrep/del474
 Washington, DC: Author.




72                                                World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 79 of 120
                                                                               The Standards of Care
                                                                                                VERSION 7




Bakker, A., Van Kesteren, P. J., Gooren, L. J.,         Bockting, W. O. (2008). Psychotherapy and the
  & Bezemer, P. D. (1993). The prevalence                real-life experience: From gender dichotomy
  of transsexualism in the Netherlands. Acta             to gender diversity. Sexologies, 17(4), 211–
  Psychiatrica Scandinavica, 87(4), 237–238.             224. doi:10.1016/j.sexol.2008.08.001
  doi:10.1111/j.1600–0447.1993.tb03364.x
                                                        Bockting, W. O., & Coleman, E. (2007).
Balen, A. H., Schachter, M. E., Montgomery,              Developmental stages of the transgender
  D., Reid, R. W., & Jacobs, H. S. (1993).               coming out process: Toward an integrated
  Polycystic ovaries are a common finding                identity. In R. Ettner, S. Monstrey & A. Eyler
  in untreated female to male transsexuals.              (Eds.), Principles of transgender medicine and
  Clinical Endocrinology, 38(3), 325–329.                surgery (pp. 185–208). New York, NY: The
  doi:10.1111/j.1365–2265.1993.tb01013.x                 Haworth Press.

Basson, R. (2001). Towards optimal hormonal             Bockting, W. O., & Goldberg, J. M.
  treatment of male to female gender identity            (2006). Guidelines for transgender care
  disorder. Journal of Sexual and Reproductive           (Special issue). International Journal of
  Medicine, 1(1), 45–51.                                 Transgenderism, 9(3/4).

Basson, R., & Prior, J. C. (1998). Hormonal             Bockting, W. O., Knudson, G., & Goldberg,
  therapy of gender dysphoria: The male-                 J. M. (2006). Counseling and mental health
  to-female transsexual. In D. Denny (Ed.),              care for transgender adults and loved ones.
  Current concepts in transgender identity (pp.          International Journal of Transgenderism,
  277–296). New York, NY: Garland.                       9(3/4), 35–82. doi:10.1300/J485v09n03_03

Benjamin, H. (1966). The transsexual                    Bolin, A. (1988). In search of Eve (pp. 189–
  phenomenon. New York, NY: Julian Press.                192). New York, NY: Bergin & Garvey.

Besnier, N. (1994). Polynesian gender                   Bolin, A. (1994). Transcending and
  liminality through time and space. In G.               transgendering: Male-to-female
  Herdt (Ed.), Third sex, third gender: Beyond           transsexuals, dichotomy and diversity. In G.
  sexual dimorphism in culture and history (pp.          Herdt (Ed.), Third sex, third gender: Beyond
  285–328). New York: Zone Books.                        sexual dimorphism in culture and history (pp.
                                                         447–486). New York, NY: Zone Books.
Bockting, W. O. (1999). From construction
 to context: Gender through the eyes of the             Bornstein, K. (1994). Gender outlaw: On men,
 transgendered. Siecus Report, 28(1), 3–7.               women, and the rest of us. New York, NY:
                                                         Routledge.




World Professional Association for Transgender Health                                                  73
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 80 of 120
The Standards of Care
VERSION 7




Bosinski, H. A. G., Peter, M., Bonatz, G.,        Callen Lorde Community Health Center.
 Arndt, R., Heidenreich, M., Sippell, W.            (2011). Transgender health program
 G., & Wille, R. (1997). A higher rate of           protocols. Retrieved from http://www.
 hyperandrogenic disorders in female-to-male        callen-lorde.org/documents/TG_Protocol_
 transsexuals. Psychoneuroendocrinology,            Request_Form2.pdf
 22(5), 361–380. doi:10.1016/S0306–
 4530(97)00033–4                                  Canadian Association of Speech-Language
                                                    Pathologists and Audiologists. (n.d.).
Brill, S. A., & Pepper, R. (2008). The              CASLPA clinical certification program.
  transgender child: A handbook for families        Retrieved from http://www.caslpa.ca/
  and professionals. Berkeley, CA: Cleis Press.
                                                  Carew, L., Dacakis, G., & Oates, J. (2007).
Brown, G. R. (2009). Recommended                    The effectiveness of oral resonance therapy
  revisions to The World Professional               on the perception of femininity of voice
  Association for Transgender Health’s              in male-to-female transsexuals. Journal
  Standards of Care section on medical              of Voice, 21(5), 591–603. doi:10.1016/j.
  care for incarcerated persons with gender         jvoice.2006.05.005
  identity disorder. International Journal
  of Transgenderism, 11(2), 133–139.              Carnegie, C. (2004). Diagnosis of
  doi:10.1080/15532730903008073                     hypogonadism: Clinical assessments and
                                                    laboratory tests. Reviews in Urology, 6(Suppl
Brown, G. R. (2010). Autocastration                 6), S3–8.
  and autopenectomy as surgical self-
  treatment in incarcerated persons with          Cattrall, F. R., & Healy, D. L. (2004). Long-term
  gender identity disorder. International           metabolic, cardiovascular and neoplastic
  Journal of Transgenderism, 12(1), 31–39.          risks with polycystic ovary syndrome. Best
  doi:10.1080/15532731003688970                     Practice & Research Clinical Obstetrics &
                                                    Gynaecology, 18(5), 803–812. doi:10.1016/j.
Bullough, V. L., & Bullough, B. (1993). Cross       bpobgyn.2004.05.005
 dressing, sex, and gender. Philadelphia, PA:
 University of Pennsylvania Press.                Center of Excellence for Transgender Health,
                                                    UCSF. (2011). Primary care protocol
Callen Lorde Community Health Center.               for transgender health care. Retrieved
  (2000). Transgender health program                from http://transhealth.ucsf.edu/
  protocols. Retrieved from http://www.             trans?page=protocol-00–00
  callen-lorde.org/documents/TG_Protocol_
  Request_Form2.pdf                               Chiñas, B. (1995). Isthmus Zapotec attitudes
                                                   toward sex and gender anomalies. In S.
                                                   O. Murray (Ed.), Latin American male
                                                   homosexualities (pp. 293–302). Albuquerque,
                                                   NM: University of New Mexico Press.




74                                                World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 81 of 120
                                                                              The Standards of Care
                                                                                                VERSION 7




Clements, K., Wilkinson, W., Kitano, K., &              Cohen-Kettenis, P. T., Owen, A., Kaijser,
  Marx, R. (1999). HIV prevention and health             V. G., Bradley, S. J., & Zucker, K. J.
  service needs of the transgender community             (2003). Demographic characteristics,
  in San Francisco. International Journal of             social competence, and behavior
  Transgenderism, 3(1), 2–17.                            problems in children with gender
                                                         identity disorder: A cross-national, cross-
Cohen-Kettenis, P. T. (2001). Gender identity            clinic comparative analysis. Journal of
 disorder in DSM? Journal of the American                Abnormal Child Psychology, 31(1), 41–53.
 Academy of Child & Adolescent Psychiatry,               doi:10.1023/A:1021769215342
 40(4), 391–391. doi:10.1097/00004583–
 200104000–00006                                        Cohen-Kettenis, P. T., & Pfäfflin, F. (2003).
                                                         Transgenderism and intersexuality in
Cohen-Kettenis, P. T. (2005). Gender change              childhood and adolescence: Making choices.
 in 46,XY persons with 5 -reductase-2                    Thousand Oaks, CA: Sage.
 deficiency and 17 -hydroxysteroid
 dehydrogenase-3 deficiency. Archives                   Cohen-Kettenis, P. T., & Pfäfflin, F. (2010).
 of Sexual Behavior, 34(4), 399–410.                     The DSM diagnostic criteria for gender
 doi:10.1007/s10508–005–4339–4                           identity disorder in adolescents and adults.
                                                         Archives of Sexual Behavior, 39(2), 499–513.
Cohen-Kettenis, P. T. (2006). Gender identity            doi:10.1007/s10508–009–9562-y
 disorders. In C. Gillberg, R. Harrington &
 H. C. Steinhausen (Eds.), A clinician’s                Cohen-Kettenis, P. T., Schagen, S. E. E.,
 handbook of child and adolescent psychiatry             Steensma, T. D., de Vries, A. L. C., &
 (pp. 695–725). New York, NY: Cambridge                  Delemarre-van de Waal, H. A. (2011).
 University Press.                                       Puberty suppression in a gender-dysphoric
                                                         adolescent: A 22-year follow-up. Archives of
Cohen-Kettenis, P. T. (2010). Psychosocial               Sexual Behavior, 40(4), 843–847. doi:0.1007/
 and psychosexual aspects of disorders of                s10508–011–9758–9
 sex development. Best Practice & Research
 Clinical Endocrinology & Metabolism, 24(2),            Cohen-Kettenis, P. T., Wallien, M., Johnson,
 325–334. doi:10.1016/j.beem.2009.11.005                 L. L., Owen-Anderson, A. F. H., Bradley,
                                                         S. J., & Zucker, K. J. (2006). A parent-
Cohen-Kettenis, P. T., & Kuiper, A. J. (1984).           report gender identity questionnaire for
 Transseksualiteit en psychothérapie.                    children: A cross-national, cross-clinic
 Tìjdschrift Voor Psychotherapie, 10, 153–166.           comparative analysis. Clinical Child
                                                         Psychology and Psychiatry, 11(3), 397–405.
                                                         doi:10.1177/1359104506059135




World Professional Association for Transgender Health                                                  75
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 82 of 120
The Standards of Care
VERSION 7




Cole, C. M., O’Boyle, M., Emory, L. E., & Meyer   Costa, L. M., & Matzner, A. (2007). Male
 III, W. J. (1997). Comorbidity of gender          bodies, women’s souls: Personal narratives of
 dysphoria and other major psychiatric             Thailand’s transgendered youth.
 diagnoses. Archives of Sexual Behavior,           Binghamton, NY: Haworth Press.
 26(1), 13–26.
                                                  Currah, P., Juang, R. M., & Minter, S. (2006).
Coleman, E. (2009a). Toward version 7              Transgender rights. Minneapolis, MN:
 of the World Professional Association             University of Minnesota Press.
 for Transgender Health’s Standards
 of Care. International Journal of                Currah, P., & Minter, S. (2000). Unprincipled
 Transgenderism, 11(1), 1–7. doi:                  exclusions: The struggle to achieve judicial
 10.1080/15532730902799912                         and legislative equality for transgender
                                                   people. William and Mary Journal of Women
Coleman, E. (2009b). Toward version 7 of           and Law, 7, 37–60.
 the World Professional Association for
 Transgender Health’s Standards of Care:          Dacakis, G. (2000). Long-term maintenance
 Psychological assessment and approaches           of fundamental frequency increases in
 to treatment. International Journal of            male-to-female transsexuals. Journal of
 Transgenderism, 11(2), 69–73. doi:                Voice, 14(4), 549–556. doi:10.1016/S0892–
 10.1080/15532730903008008                         1997(00)80010–7

Coleman, E. (2009c). Toward version 7             Dahl, M., Feldman, J. L., Goldberg, J. M.,
 of the World Professional Association             & Jaberi, A. (2006). Physical aspects of
 for Transgender Health’s Standards of             transgender endocrine therapy. International
 Care: Hormonal and surgical approaches            Journal of Transgenderism, 9(3), 111–134.
 to treatment. International Journal of            doi:10.1300/J485v09n03_06
 Transgenderism, 11(3), 141–145. doi:
 10.1080/15532730903383740                        Darney, P. D. (2008). Hormonal contraception.
                                                   In H. M. Kronenberg, S. Melmer, K. S.
Coleman, E. (2009d). Toward version 7 of           Polonsky & P. R. Larsen (Eds.), Williams
 the World Professional Association for            textbook of endocrinology (11th ed., pp. 615–
 Transgender Health’s Standards of Care:           644). Philadelphia: Saunders.
 Medical and therapeutic approaches
 to treatment. International Journal of           Davies, S., & Goldberg, J. M. (2006). Clinical
 Transgenderism, 11(4), 215–219. doi:              aspects of transgender speech feminization
 10.1080/15532730903439450                         and masculinization. International Journal
                                                   of Transgenderism, 9(3–4), 167–196.
Coleman, E., Colgan, P., & Gooren, L. (1992).      doi:10.1300/J485v09n03_08
 Male cross-gender behavior in Myanmar
 (Burma): A description of the acault.
 Archives of Sexual Behavior, 21(3), 313–321.




76                                                World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 83 of 120
                                                                               The Standards of Care
                                                                                                  VERSION 7




de Bruin, M. D., Coerts, M. J., & Greven, A. J.         de Lignières, B. (1999). Oral micronized
  (2000). Speech therapy in the management                progesterone. Clinical Therapeutics, 21(1),
  of male-to-female transsexuals. Folia                   41–60. doi:10.1016/S0149–2918(00)88267–3
  Phoniatrica Et Logopaedica, 52(5), 220–227.
                                                        Derrig-Palumbo, K., & Zeine, F. (2005). Online
De Cuypere, G., T’Sjoen, G., Beerten, R.,                therapy: A therapist’s guide to expanding your
 Selvaggi, G., De Sutter, P., Hoebeke, P., .             practice. New York, NY: W.W. Norton.
 . . Rubens, R. (2005). Sexual and physical
 health after sex reassignment surgery.                 Dessens, A. B., Slijper, F. M. E., & Drop, S. L.
 Archives of Sexual Behavior, 34(6), 679–690.            S. (2005). Gender dysphoria and gender
 doi:10.1007/s10508–005–7926–5                           change in chromosomal females with
                                                         congenital adrenal hyperplasia. Archives of
De Cuypere, G., Van Hemelrijck, M., Michel,              Sexual Behavior, 34(4), 389–397. doi:10.1007/
 A., Carael, B., Heylens, G., Rubens,                    s10508-005-4338-5
 R., . . . Monstrey, S. (2007). Prevalence and
 demography of transsexualism in Belgium.               De Sutter, P. (2009). Reproductive options
 European Psychiatry, 22(3), 137–141.                    for transpeople: Recommendations
 doi:10.1016/j.eurpsy.2006.10.002                        for revision of the WPATH’s standards
                                                         of care. International Journal of
De Cuypere, G., & Vercruysse, H.                         Transgenderism, 11(3), 183–185.
 (2009). Eligibility and readiness                       doi:10.1080/15532730903383765
 criteria for sex reassignment surgery:
 Recommendations for revision of the                    De Sutter, P., Kira, K., Verschoor, A., &
 WPATH standards of care. International                  Hotimsky, A. (2002). The desire to have
 Journal of Transgenderism, 11(3), 194–205.              children and the preservation of fertility in
 doi:10.1080/15532730903383781                           transsexual women: A survey. International
                                                         Journal of Transgenderism, 6(3), retrieved
Delemarre-van de Waal, H. A., & Cohen-Kettenis,          from http://www.wpath.org/journal/www.
 P.T. (2006). Clinical management of gender              iiav.nl/ezines/web/IJT/97–03/numbers/
 identity disorder in adolescents: A protocol on         symposion/ijtvo06no03_02.htm
 psychological and paediatric endocrinology
 aspects. European Journal of Endocrinology,            Devor, A. H. (2004). Witnessing and mirroring:
 155(Suppl 1), S131–S137. doi:10.1530/                   A fourteen stage model. Journal of Gay and
 eje.1.02231                                             Lesbian Psychotherapy, 8(1/2), 41–67.

Delemarre-van de Waal, H. A., van                       de Vries, A. L. C., Cohen-Kettenis, P. T., &
 Weissenbruch, M. M., & Cohen Kettenis,                   Delemarre-van de Waal, H. A. (2006).
 P. T. (2004). Management of puberty                      Clinical management of gender dysphoria
 in transsexual boys and girls. Hormone                   in adolescents. International Journal of
 Research in Paediatrics, 62(Suppl 2), 75–75.             Transgenderism, 9(3–4), 83–94. doi:10.1300/
 doi:10.1159/000081145                                    J485v09n03_04




World Professional Association for Transgender Health                                                  77
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 84 of 120
The Standards of Care
VERSION 7




de Vries, A. L. C., Doreleijers, T. A. H.,          Di Ceglie, D., & Thümmel, E. C. (2006).
  Steensma, T. D., & Cohen-Kettenis, P.               An experience of group work with
  T. (2011). Psychiatric comorbidity in               parents of children and adolescents with
  gender dysphoric adolescents. Journal of            gender identity disorder. Clinical Child
  Child Psychology and Psychiatry. Advance            Psychology and Psychiatry, 11(3), 387–396.
  online publication. doi:10.1111/j.1469–             doi:10.1177/1359104506064983
  7610.2011.02426.x
                                                    Dobs, A. S., Meikle, A. W., Arver, S., Sanders,
de Vries, A. L. C., Noens, I. L. J., Cohen-          S. W., Caramelli, K. E., & Mazer, N.
  Kettenis, P. T., van Berckelaer-Onnes, I. A.,      A. (1999). Pharmacokinetics, efficacy,
  & Doreleijers, T. A. (2010). Autism spectrum       and safety of a permeation-enhanced
  disorders in gender dysphoric children             testosterone transdermal system in
  and adolescents. Journal of Autism and             comparison with bi-weekly injections of
  Developmental Disorders, 40(8), 930–936.           testosterone enanthate for the treatment
  doi:10.1007/s10803–010–0935–9                      of hypogonadal men. Journal of Clinical
                                                     Endocrinology & Metabolism, 84(10), 3469–
de Vries, A. L. C., Steensma, T. D., Doreleijers,    3478. doi:10.1210/jc.84.10.3469
  T. A. H., & Cohen-Kettenis, P. T. (2010).
  Puberty suppression in adolescents with           Docter, R. F. (1988). Transvestites and
  gender identity disorder: A prospective            transsexuals: Toward a theory of cross-gender
  follow-up study. The Journal of Sexual             behavior. New York, NY: Plenum Press.
  Medicine. Advance online publication.
  doi:10.1111/j.1743–6109.2010.01943.x              Drummond, K. D., Bradley, S. J., Peterson-
                                                     Badali, M., & Zucker, K. J. (2008). A follow-
Dhejne, C., Lichtenstein, P., Boman, M.,             up study of girls with gender identity
 Johansson, A. L. V., Langstrom, N., &               disorder. Developmental Psychology, 44(1),
 Landen, M. (2011). Longterm follow-up               34–45. doi:10.1037/0012–1649.44.1.34
 of transsexual persons undergoing sex
                                                    Ehrbar, R. D., & Gorton, R. N. (2010).
 reassignment surgery: Cohort study in
                                                      Exploring provider treatment models
 Sweden. PloS ONE, 6(2), 1–8. doi:10.1371/
                                                      in interpreting the standards of care.
 journal.pone.0016885
                                                      International Journal of Transgenderism,
Diamond, M. (2009). Human intersexuality:             12(4), 198–2010. doi:10.1080/15532739.20
  Difference or disorder? Archives of Sexual          10.544235
  Behavior, 38(2), 172–172. doi:10.1007/
                                                    Ekins, R., & King, D. (2006). The transgender
  s10508–008–9438–6
                                                      phenomenon. Thousand Oaks, CA: Sage.




78                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 85 of 120
                                                                               The Standards of Care
                                                                                                VERSION 7




Eklund, P. L., Gooren, L. J., & Bezemer, P. D.          Feinberg, L. (1996). Transgender warriors:
  (1988). Prevalence of transsexualism in the             Making history from Joan of Arc to Dennis
  Netherlands. British Journal of Psychiatry,             Rodman. Boston, MA: Beacon Press.
  152(5), 638–640.
                                                        Feldman, J. (2005, April). Masculinizing
Eldh, J., Berg, A., & Gustafsson, M. (1997).              hormone therapy with testosterone 1%
  Long-term follow up after sex reassignment              topical gel. Paper presented at the 19th
  surgery. Scandinavian Journal of Plastic and            Biennial Symposium of the Harry Benjamin
  Reconstructive Surgery and Hand Surgery,                International Gender Dysphoria Association,
  31(1), 39–45.                                           Bologna, Italy.

Emerson, S., & Rosenfeld, C. (1996). Stages             Feldman, J. (2007). Preventive care of the
 of adjustment in family members of                       transgendered patient. In R. Ettner, S.
 transgender individuals. Journal of Family               Monstrey & E. Eyler (Eds.), Principles of
 Psychotherapy, 7(3), 1–12. doi:10.1300/                  transgender surgery and medicine (pp. 33–
 J085V07N03_01                                            72). Binghamton, NY: Haworth Press.

Emory, L. E., Cole, C. M., Avery, E., Meyer, O.,        Feldman, J., & Goldberg, J. (2006).
 & Meyer III, W. J. (2003). Client’s view of              Transgender primary medical care.
 gender identity: Life, treatment status and              International Journal of Transgenderism, 9(3),
 outcome. Paper presented at 18th Biennial                3–34. doi:10.1300/J485v09n03_02
 Harry Benjamin Symposium, Gent, Belgium.
                                                        Feldman, J., & Safer, J. (2009). Hormone
Ettner, R., Monstrey, S., & Eyler, A. (Eds.)              therapy in adults: Suggested revisions
  (2007). Principles of transgender medicine              to the sixth version of the standards
  and surgery. Binghamton, NY: Haworth                    of care. International Journal of
  Press.                                                  Transgenderism, 11(3), 146–182.
                                                          doi:10.1080/15532730903383757
Eyler, A. E. (2007). Primary medical care of
  the gender-variant patient. In R. Ettner, S.          Fenichel, M., Suler, J., Barak, A., Zelvin, E.,
  Monstrey & E. Eyler (Eds.), Principles of               Jones, G., Munro, K., . . . Walker-Schmucker,
  transgender medicine and surgery (pp. 15–               W. (2004). Myths and realities of online
  32). Binghamton, NY: Haworth Press.                     clinical work, observations on the phenomena
                                                          of online behavior, experience, and
Factor, R. J., & Rothblum, E. (2008). Exploring           therapeutic relationships. A 3rd-year report
  gender identity and community among                     from ISMHO’s clinical case study group.
  three groups of transgender individuals                 Retrieved from https://www.ismho.org/
  in the United States: MtFs, FtMs, and                   myths_n_realities.asp
  genderqueers. Health Sociology Review,
  17(3), 235–253.




World Professional Association for Transgender Health                                                 79
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 86 of 120
The Standards of Care
VERSION 7




Fenway Community Health Transgender                 Fraser, L. (2009c). Psychotherapy in The World
  Health Program. (2007). Protocol for                Professional Association for Transgender
  hormone therapy. Retrieved from http://             Health’s Standards of Care: Background
  www.fenwayhealth.org/site/DocServer                 and recommendations. International
  /Fenway_Protocols.pdf?docID=2181                    Journal of Transgenderism, 11(2), 110–126.
                                                      doi:10.1080/15532730903008057
Fisk, N. M. (1974). Editorial: Gender
  dysphoria syndrome—the conceptualization          Garaffa, G., Christopher, N. A., & Ralph, D.
  that liberalizes indications for total gender      J. (2010). Total phallic reconstruction in
  reorientation and implies a broadly based          female-to-male transsexuals. European
  multi-dimensional rehabilitative regimen.          Urology, 57(4), 715–722. doi:10.1016/j.
  Western Journal of Medicine, 120(5), 386–          eururo.2009.05.018
  391.
                                                    Gelder, M. G., & Marks, I. M. (1969).
Fitzpatrick, L. A., Pace, C., & Wiita, B. (2000).    Aversion treatment in transvestism and
  Comparison of regimens containing                  transsexualism. In R. Green, & J. Money
  oral micronized progesterone or                    (Eds.), Transsexualism and sex reassignment
  medroxyprogesterone acetate on quality of          (pp. 383–413). Baltimore, MD: Johns
  life in postmenopausal women: A cross-             Hopkins University Press.
  sectional survey. Journal of Women’s Health
  & Gender-Based Medicine, 9(4), 381–387.           Gelfer, M. P. (1999). Voice treatment for
                                                     the male-to-female transgendered client.
Frank, J. D., & Frank, J. B. (1993). Persuasion      American Journal of Speech-Language
  and healing: A comparative study of                Pathology, 8(3), 201–208.
  psychotherapy (3rd ed.). Baltimore, MD:
  Johns Hopkins University Press.                   Gharib, S., Bigby, J., Chapin, M., Ginsburg,
                                                     E., Johnson, P., Manson, J., & Solomon, C.
Fraser, L. (2009a). Depth psychotherapy              (2005). Menopause: A guide to management.
  with transgender people. Sexual and                Boston, MA: Brigham and Women’s
  Relationship Therapy, 24(2), 126–142.              Hospital.
  doi:10.1080/14681990903003878
                                                    Gijs, L., & Brewaeys, A. (2007). Surgical
Fraser, L. (2009b). E-therapy: Ethical and            treatment of gender dysphoria in adults
  clinical considerations for version 7 of            and adolescents: Recent developments,
  The World Professional Association                  effectiveness, and challenges. Annual Review
  for Transgender Health’s Standards                  of Sex Research, 18, 178–224.
  of Care. International Journal of
  Transgenderism, 11(4), 247–263.
  doi:10.1080/15532730903439492




80                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 87 of 120
                                                                               The Standards of Care
                                                                                                 VERSION 7




Gold, M., & MacNish, M. (2011). Adjustment              Grossman, A. H., D’Augelli, A. R., Howell, T. J.,
 and resiliency following disclosure of                  & Hubbard, S. (2006). Parent’s reactions to
 transgender identity in families of adolescents         transgender youth’s gender-nonconforming
 and young adults: Themes and clinical                   expression and identity. Journal of Gay
 implications. Washington, DC: American                  & Lesbian Social Services, 18(1), 3–16.
 Family Therapy Academy.                                 doi:10.1300/J041v18n01_02

Gómez-Gil, E., Trilla, A., Salamero, M., Godás,         Grossman, A. H., D’Augelli, A. R., & Salter,
 T., & Valdés, M. (2009). Sociodemographic,              N. P. (2006). Male-to-female transgender
 clinical, and psychiatric characteristics of            youth: Gender expression milestones,
 transsexuals from Spain. Archives of Sexual             gender atypicality, victimization, and
 Behavior, 38(3), 378–392. doi:10.1007/                  parents’ responses. Journal of GLBT Family
 s10508–007–9307–8                                       Studies, 2(1), 71–92.

Gooren, L. (2005). Hormone treatment of                 Grumbach, M. M., Hughes, I. A., & Conte, F.
 the adult transsexual patient. Hormone                  A. (2003). Disorders of sex differentiation. In
 Research in Paediatrics, 64(Suppl 2), 31–36.            P. R. Larsen, H. M. Kronenberg, S. Melmed
 doi:10.1159/000087751                                   & K. S. Polonsky (Eds.), Williams textbook
                                                         of endocrinology (10th ed., pp. 842–1002).
Gorton, R. N., Buth, J., & Spade, D. (2005).             Philadelphia, PA: Saunders.
 Medical therapy and health maintenance
 for transgender men: A guide for health care           Hage, J. J., & De Graaf, F. H. (1993).
 providers. San Francisco, CA: Lyon-Martin               Addressing the ideal requirements by free
 Women’s Health Services.                                flap phalloplasty: Some reflections on
                                                         refinements of technique. Microsurgery,
Green, R. (1987). The “sissy boy syndrome”               14(9), 592–598. doi:10.1002/
 and the development of homosexuality. New               micr.1920140910
 Haven, CT: Yale University Press.
                                                        Hage, J. J., & Karim, R. B. (2000). Ought
Green, R., & Fleming, D. (1990). Transsexual             GIDNOS get nought? Treatment options for
 surgery follow-up: Status in the 1990s.                 nontranssexual gender dysphoria. Plastic
 Annual Review of Sex Research, 1(1), 163–               and Reconstructive Surgery, 105(3), 1222–
 174.                                                    1227.

Greenson, R. R. (1964). On homosexuality                Hancock, A. B., Krissinger, J., & Owen, K.
 and gender identity. International Journal of           (2010). Voice perceptions and quality of
 Psycho-Analysis, 45, 217–219.                           life of transgender people. Journal of Voice.
                                                         Advance online publication. doi:10.1016/j.
                                                         jvoice.2010.07.013




World Professional Association for Transgender Health                                                 81
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 88 of 120
The Standards of Care
VERSION 7




Hastings, D. W. (1974). Postsurgical                Hunter, M. H., & Sterrett, J. J. (2000).
 adjustment of male transsexual patients.            Polycystic ovary syndrome: It’s not just
 Clinics in Plastic Surgery, 1(2), 335–344.          infertility. American Family Physician, 62(5),
                                                     1079–1095.
Hembree, W. C., Cohen-Kettenis, P.,
 Delemarre-van de Waal, H. A., Gooren, L. J.,       Institute of Medicine. (2011). The health
 Meyer III, W. J., Spack, N. P., . . . Montori,       of lesbian, gay, bisexual, and transgender
 V. M. (2009). Endocrine treatment of                 people: Building a foundation for better
 transsexual persons: An Endocrine Society            understanding. Washington, DC: The
 clinical practice guideline. Journal of Clinical     National Academies Press.
 Endocrinology & Metabolism, 94(9), 3132–
 3154. doi:10.1210/jc.2009–0345                     Jackson, P. A., & Sullivan, G. (Eds.). (1999).
                                                      Lady boys, tom boys, rent boys: Male and
Hill, D. B., Menvielle, E., Sica, K. M.,              female homosexualities in contemporary
 & Johnson, A. (2010). An affirmative                 Thailand. Binghamton, NY: Haworth Press.
 intervention for families with gender-
 variant children: Parental ratings of child        Jockenhövel, F. (2004). Testosterone
 mental health and gender. Journal of                 therapy-what, when and to whom?
 Sex and Marital Therapy, 36(1), 6–23.                The Aging Male, 7(4), 319–324.
 doi:10.1080/00926230903375560                        doi:10.1080/13685530400016557

Hoebeke, P., Selvaggi, G., Ceulemans, P.,           Johansson, A., Sundbom, E., Höjerback, T., &
 De Cuypere, G. D., T’Sjoen, G., Weyers,              Bodlund, O. (2010). A five-year follow-up
 S., . . . Monstrey, S. (2005). Impact of sex         study of Swedish adults with gender identity
 reassignment surgery on lower urinary tract          disorder. Archives of Sexual Behavior, 39(6),
 function. European Urology, 47(3), 398–402.          1429–1437. doi:10.1007/s10508–009–
 doi:10.1016/j.eururo.2004.10.008                     9551–1

Hoenig, J., & Kenna, J. C. (1974). The              Joint LWPES/ESPE CAH Working Group,
 prevalence of transsexualism in England and          Clayton, P. E., Miller, W. L., Oberfield, S.
 Wales. British Journal of Psychiatry, 124(579),      E., Ritzen, E. M., Sippell, W. G., & Speiser,
 181–190. doi:10.1192/bjp.124.2.181                   P. W. (2002). Consensus statement
                                                      on 21-hydroxylase deficiency from the
Hughes, I. A., Houk, C. P., Ahmed, S. F.,             Lawson Wilkins Pediatric Endocrine
 Lee, P. A., & LWPES1/ESPE Consensus                  Society and the European Society for
 Group. (2006). Consensus statement on                Pediatric Endocrinology. Journal of Clinical
 management of intersex disorders. Archives           Endocrinology & Metabolism, 87(9), 4048–
 of Disease in Childhood, 91(7), 554–563.             4053. doi:10.1210/jc.2002–020611
 doi:10.1136/adc.2006.098319




82                                                  World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 89 of 120
                                                                              The Standards of Care
                                                                                               VERSION 7




Jurgensen, M., Hiort, O., Holterhus, P. M., &           Knudson, G., De Cuypere, G., & Bockting,
  Thyen, U. (2007). Gender role behavior in              W. (2010b). Recommendations for
  children with XY karyotype and disorders               revision of the DSM diagnoses of gender
  of sex development. Hormones and                       identity disorders: Consensus statement
  Behavior, 51(3), 443–453. doi:0.1016/j.                of The World Professional Association for
  yhbeh.2007.01.001                                      Transgender Health. International Journal of
                                                         Transgenderism, 12(2), 115–118. doi:10.108
Kanagalingam, J., Georgalas, C., Wood,                   0/15532739.2010.509215
  G. R., Ahluwalia, S., Sandhu, G., &
  Cheesman, A. D. (2005). Cricothyroid                  Kosilek v. Massachusetts Department of
  approximation and subluxation in 21 male-               Corrections/Maloney, C.A. No. 92–12820-
  to-female transsexuals. The Laryngoscope,               MLW (U.S. Federal District Court, Boston,
  115(4), 611–618. doi:10.1097/01.                        MA, 2002).
  mlg.0000161357.12826.33
                                                        Krege, S., Bex, A., Lümmen, G., & Rübben, H.
Kanhai, R. C. J., Hage, J. J., Karim, R. B., &            (2001). Male-to-female transsexualism: A
  Mulder, J. W. (1999). Exceptional presenting            technique, results and long-term follow-up
  conditions and outcome of augmentation                  in 66 patients. British Journal of Urology,
  mammaplasty in male-to-female                           88(4), 396–402. doi:10.1046/j.1464–
  transsexuals. Annals of Plastic Surgery, 43(5),         410X.2001.02323.x
  476–483.
                                                        Kuhn, A., Bodmer, C., Stadlmayr, W., Kuhn,
Kimberly, S. (1997). I am transsexual - hear me          P., Mueller, M. D., & Birkhäuser, M.
  roar. Minnesota Law & Politics, June, 21–49.           (2009). Quality of life 15 years after sex
                                                         reassignment surgery for transsexualism.
Klein, C., & Gorzalka, B. B. (2009). Sexual              Fertility and Sterility, 92(5), 1685–1689.
  functioning in transsexuals following                  doi:10.1016/j.fertnstert.2008.08.126
  hormone therapy and genital surgery:
  A review (CME). The Journal of Sexual                 Kuhn, A., Hiltebrand, R., & Birkhauser, M.
  Medicine, 6(11), 2922–2939. doi:10.1111/               (2007). Do transsexuals have micturition
  j.1743–6109.2009.01370.x                               disorders? European Journal of Obstetrics &
                                                         Gynecology and Reproductive Biology, 131(2),
Knudson, G., De Cuypere, G., & Bockting,                 226–230. doi:10.1016/j.ejogrb.2006.03.019
 W. (2010a). Process toward consensus on
 recommendations for revision of the DSM                Landén, M., Wålinder, J., & Lundström, B.
 diagnoses of gender identity disorders by                (1998). Clinical characteristics of a total
 The World Professional Association for                   cohort of female and male applicants for
 Transgender Health. International Journal of             sex reassignment: A descriptive study. Acta
 Transgenderism, 12(2), 54–59. doi:10.1080/1              Psychiatrica Scandinavica, 97(3), 189–194.
 5532739.2010.509213                                      doi:10.1111/j.1600–0447.1998.tb09986.x




World Professional Association for Transgender Health                                                 83
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 90 of 120
The Standards of Care
VERSION 7




Lawrence, A. A. (2003). Factors associated       Maheu, M. M., Pulier, M. L., Wilhelm, F. H.,
  with satisfaction or regret following male-     McMenamin, J. P., & Brown-Connolly, N. E.
  to-female sex reassignment surgery.             (2005). The mental health professional and
  Archives of Sexual Behavior, 32(4), 299–315.    the new technologies: A handbook for practice
  doi:10.1023/A:1024086814364                     today. Mahwah, NJ: Lawrence Erlbaum.

Lawrence, A. A. (2006). Patient-reported         Malpas, J. (2011). Between pink and blue:
  complications and functional outcomes of        A multi-dimensional family approach to
  male-to-female sex reassignment surgery.        gender nonconforming children and their
  Archives of Sexual Behavior, 35(6), 717–727.    families. Family Process, 50(4), 453–470 doi:
  doi:10.1007/s10508–006–9104–9                   10.1111/j.1545–5300.2011.01371.x

Lev, A. I. (2004). Transgender emergence:        Mazur, T. (2005). Gender dysphoria and
  Therapeutic guidelines for working with         gender change in androgen insensitivity
  gender-variant people and their families.       or micropenis. Archives of Sexual Behavior,
  Binghamton, NY: Haworth Clinical Practice       34(4), 411–421. doi:10.1007/s10508–005–
  Press.                                          4341-x

Lev, A. I. (2009). The ten tasks of the mental   McNeill, E. J. M. (2006). Management of
  health provider: Recommendations                the transgender voice. The Journal of
  for revision of The World Professional          Laryngology & Otology, 120(07), 521–523.
  Association for Transgender Health’s            doi:10.1017/S0022215106001174
  standards of care. International Journal
  of Transgenderism, 11(2), 74–99.               McNeill, E. J. M., Wilson, J. A., Clark, S., &
  doi:10.1080/15532730903008032                   Deakin, J. (2008). Perception of voice in the
                                                  transgender client. Journal of Voice, 22(6),
Levy, A., Crown, A., & Reid, R. (2003).           727–733. doi:10.1016/j.jvoice.2006.12.010
  Endocrine intervention for transsexuals.
  Clinical Endocrinology, 59(4), 409–418.        Menvielle, E. J., & Tuerk, C. (2002). A support
  doi:10.1046/j.1365–2265.2003.01821.x            group for parents of gender-nonconforming
                                                  boys. Journal of the American Academy of
MacLaughlin, D. T., & Donahoe, P. K. (2004).      Child & Adolescent Psychiatry, 41(8), 1010–
 Sex determination and differentiation. New       1013. doi:10.1097/00004583–200208000–
 England Journal of Medicine, 350(4), 367–        00021
 378.
                                                 Meyer, I. H. (2003). Prejudice as stress:
                                                  Conceptual and measurement problems.
                                                  American Journal of Public Health, 93(2),
                                                  262–265.




84                                               World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 91 of 120
                                                                               The Standards of Care
                                                                                                VERSION 7




Meyer, J. K., & Reter, D. J. (1979). Sex                Meyer-Bahlburg, H. F. L. (2009). Variants of
 reassignment: Follow-up. Archives of General            gender differentiation in somatic disorders
 Psychiatry, 36(9), 1010–1015.                           of sex development. International Journal
                                                         of Transgenderism, 11(4), 226–237.
Meyer, W. J. III. (2009). World Professional             doi:10.1080/15532730903439476
 Association for Transgender Health’s
 standards of care requirements of                      Meyer-Bahlburg, H. F. L. (2010). From mental
 hormone therapy for adults with gender                  disorder to iatrogenic hypogonadism:
 identity disorder. International Journal                Dilemmas in conceptualizing gender
 of Transgenderism, 11(2), 127–132.                      identity variants as psychiatric conditions.
 doi:10.1080/15532730903008065                           Archives of Sexual Behavior, 39(2), 461–476.
                                                         doi:10.1007/s10508–009–9532–4
Meyer, W. J. III. Webb, A., Stuart, C. A.,
 Finkelstein, J. W., Lawrence, B., & Walker, P.         Meyer-Bahlburg, H. F. L. (2011). Gender
 A. (1986). Physical and hormonal evaluation             monitoring and gender reassignment of
 of transsexual patients: A longitudinal study.          children and adolescents with a somatic
 Archives of Sexual Behavior, 15(2), 121–138.            disorder of sex development. Child &
 doi:10.1007/BF01542220                                  Adolescent Psychiatric Clinics of North
                                                         America. 20(4), 639–649. doi: 10.1016/;.
Meyer-Bahlburg, H. F. L. (2002). Gender                  ch.2011.07.002.
 assignment and reassignment in
 intersexuality: Controversies, data, and               Meyer-Bahlburg, H. F. L., & Blizzard, R. M.
 guidelines for research. Advances in                    (2004). Conference proceedings: Research
 Experimental Medicine and Biology, 511,                 on intersex: Summary of a planning
 199–223. doi:10.1007/978–1-4615–0621–                   workshop. The Endocrinologist, 14(2), 59–69.
 8_12                                                    doi:10.1097/01.ten.0000123701.61007.4e

Meyer-Bahlburg, H. F. L. (2005). Gender                 Meyer-Bahlburg, H. F. L., Dolezal, C., Baker, S.
 identity outcome in female-raised 46,XY                 W., Carlson, A. D., Obeid, J. S., & New, M.
 persons with penile agenesis, cloacal                   I. (2004). Prenatal androgenization affects
 exstrophy of the bladder, or penile ablation.           gender-related behavior but not gender
 Archives of Sexual Behavior, 34(4), 423–438.            identity in 5–12-year-old girls with congenital
 doi:10.1007/s10508–005–4342–9                           adrenal hyperplasia. Archives of Sexual
                                                         Behavior, 33(2), 97–104. doi:10.1023/
Meyer-Bahlburg, H. F. L. (2008). Treatment               B:ASEB.0000014324.25718.51
 guidelines for children with disorders of sex
 development. Neuropsychiatrie De l’Enfance
 Et De l’Adolescence, 56(6), 345–349.
 doi:10.1016/j.neurenf.2008.06.002




World Professional Association for Transgender Health                                                85
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 92 of 120
The Standards of Care
VERSION 7




Meyer-Bahlburg, H. F. L., Dolezal, C., Baker,    Moore, E., Wisniewski, A., & Dobs, A. (2003).
 S. W., Ehrhardt, A. A., & New, M. I. (2006).     Endocrine treatment of transsexual people:
 Gender development in women with                 A review of treatment regimens, outcomes,
 congenital adrenal hyperplasia as a function     and adverse effects. Journal of Clinical
 of disorder severity. Archives of Sexual         Endocrinology & Metabolism, 88(8), 3467–
 Behavior, 35(6), 667–684. doi:10.1007/           3473. doi:10.1210/jc.2002–021967
 s10508–006–9068–9
                                                 More, S. D. (1998). The pregnant man – an
Meyer-Bahlburg, H. F. L., Migeon, C.              oxymoron? Journal of Gender Studies, 7(3),
 J., Berkovitz, G. D., Gearhart, J. P.,           319–328. doi:10.1080/09589236.1998.996
 Dolezal, C., & Wisniewski, A. B. (2004).         0725
 Attitudes of adult 46,XY intersex persons
 to clinical management policies. The            Mount, K. H., & Salmon, S. J. (1988).
 Journal of Urology, 171(4), 1615–1619.           Changing the vocal characteristics of
 doi:10.1097/01.ju.0000117761.94734.b7            a postoperative transsexual patient:
                                                  A longitudinal study. Journal of
Money, J., & Ehrhardt, A. A. (1972). Man and      Communication Disorders, 21(3), 229–238.
 woman, boy and girl. Baltimore, MD: Johns        doi:10.1016/0021–9924(88)90031–7
 Hopkins University Press.
                                                 Mueller, A., Kiesewetter, F., Binder, H.,
Money, J., & Russo, A. J. (1979). Homosexual      Beckmann, M. W., & Dittrich, R. (2007).
 outcome of discordant gender identity/           Long-term administration of testosterone
 role in childhood: Longitudinal follow-up.       undecanoate every 3 months for
 Journal of Pediatric Psychology, 4(1), 29–41.    testosterone supplementation in female-
 doi:10.1093/jpepsy/4.1.29                        to-male transsexuals. Journal of Clinical
                                                  Endocrinology & Metabolism, 92(9),
Monstrey, S., Hoebeke, P., Selvaggi, G.,          3470–3475. doi:10.1210/jc.2007–0746
 Ceulemans, P., Van Landuyt, K., Blondeel,
 P., . . . De Cuypere, G. (2009). Penile         Murad, M. H., Elamin, M. B., Garcia, M. Z.,
 reconstruction: Is the radial forearm flap       Mullan, R. J., Murad, A., Erwin, P. J., &
 really the standard technique? Plastic and       Montori, V. M. (2010). Hormonal therapy
 Reconstructive Surgery, 124(2), 510–518.         and sex reassignment: A systematic
                                                  review and meta-analysis of quality of
Monstrey, S., Selvaggi, G., Ceulemans, P.,        life and psychosocial outcomes. Clinical
 Van Landuyt, K., Bowman, C., Blondeel,           Endocrinology, 72(2), 214–231. doi:10.1111/
 P., . . . De Cuypere, G. (2008). Chest-wall      j.1365–2265.2009.03625.x
 contouring surgery in female-to-male
 transsexuals: A new algorithm. Plastic and      Nanda, S. (1998). Neither man nor woman:
 Reconstructive Surgery, 121(3), 849–859.         The hijras of India. Belmont, CA: Wadsworth.
 doi:10.1097/01.prs.0000299921.15447.b2




86                                               World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 93 of 120
                                                                               The Standards of Care
                                                                                                 VERSION 7




Nestle, J., Wilchins, R. A., & Howell, C.               Oates, J. M., & Dacakis, G. (1983).
 (2002). Genderqueer: Voices from beyond                 Speech pathology considerations in
 the sexual binary. Los Angeles, CA: Alyson              the management of transsexualism—a
 Publications.                                           review. International Journal of Language &
                                                         Communication Disorders, 18(3), 139–151.
Neumann, K., & Welzel, C. (2004). The                    doi:10.3109/13682828309012237
 importance of voice in male-to-female
 transsexualism. Journal of Voice, 18(1),               Olyslager, F., & Conway, L. (2007). On
 153–167.                                                the calculation of the prevalence of
                                                         transsexualism. Paper presented at the World
Newfield, E., Hart, S., Dibble, S., & Kohler, L.         Professional Association for Transgender
 (2006). Female-to-male transgender quality              Health 20th International Symposium,
 of life. Quality of Life Research, 15(9),               Chicago, Illinois. Retrieved from http://www.
 1447–1457. doi:10.1007/s11136–006–                      changelingaspects.com/PDF/2007–09–06-
 0002–3                                                  Prevalence_of_Transsexualism.pdf

Nieschlag, E., Behre, H. M., Bouchard, P.,              Oriel, K. A. (2000). Clinical update: Medical
 Corrales, J. J., Jones, T. H., Stalla, G. K.,           care of transsexual patients. Journal of
 . . . Wu, F. C. W. (2004). Testosterone                 the Gay and Lesbian Medical Association,
 replacement therapy: Current trends and                 4(4), 185–194. doi:1090–7173/00/1200–
 future directions. Human Reproduction                   0185$18.00/1
 Update, 10(5), 409–419. doi:10.1093/
 humupd/dmh035                                          Pauly, I. B. (1965). Male psychosexual
                                                          inversion: Transsexualism: A review of 100
North American Menopause Society.                         cases. Archives of General Psychiatry, 13(2),
 (2010). Estrogen and progestogen use in                  172–181.
 postmenopausal women: 2010 position
 statement. Menopause, 17(2), 242–255.                  Pauly, I. B. (1981). Outcome of sex
 doi:10.1097/gme.0b013e3181d0f6b9                         reassignment surgery for transsexuals.
                                                          Australian and New Zealand
Nuttbrock, L., Hwahng, S., Bockting, W.,                  Journal of Psychiatry, 15(1), 45–51.
 Rosenblum, A., Mason, M., Macri, M.,                     doi:10.3109/00048678109159409
 & Becker, J. (2010). Psychiatric impact of
 gender-related abuse across the life course            Payer, A. F., Meyer, W. J. III. & Walker, P.
 of male-to-female transgender persons.                   A. (1979). The ultrastructural response
 Journal of Sex Research, 47(1), 12–23.                   of human leydig cells to exogenous
 doi:10.1080/00224490903062258                            estrogens. Andrologia, 11(6), 423–436.
                                                          doi:10.1111/j.1439–0272.1979.tb02232.x




World Professional Association for Transgender Health                                                   87
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 94 of 120
The Standards of Care
VERSION 7




Peletz, M. G. (2006). Transgenderism and          Prior, J. C., Vigna, Y. M., & Watson, D. (1989).
  gender pluralism in southeast Asia since          Spironolactone with physiological female
  early modern times. Current Anthropology,         steroids for presurgical therapy of male-to-
  47(2), 309–340. doi:10.1086/498947                female transsexualism. Archives of Sexual
                                                    Behavior, 18(1), 49–57. doi:10.1007/
Pfäfflin, F. (1993). Regrets after sex              BF01579291
  reassignment surgery. Journal of Psychology
  & Human Sexuality, 5(4), 69–85.                 Prior, J. C., Vigna, Y. M., Watson, D., Diewold,
                                                    P., & Robinow, O. (1986). Spironolactone
Pfäfflin, F., & Junge, A. (1998). Sex               in the presurgical therapy of male to female
  reassignment. Thirty years of international       transsexuals: Philosophy and experience
  follow-up studies after sex reassignment          of the Vancouver Gender Dysphoria Clinic.
  surgery: A comprehensive review,                  Journal of Sex Information & Education
  1961–1991. International Journal of               Council of Canada, 1, 1–7.
  Transgenderism. Retrieved from http://web.
  archive.org/web/20070503090247                  Rachlin, K. (1999). Factors which influence
  /http://www.symposion.com/ijt/                    individual’s decisions when considering
  pfaefflin/1000.htm                                female-to-male genital reconstructive
                                                    surgery. International Journal of
Physicians’ desk reference. (61st ed.). (2007).     Transgenderism, 3(3). Retrieved from http://
  Montvale, NJ: PDR.                                www.WPATH.org

Physicians’ desk reference. (65th ed.). (2010).   Rachlin, K. (2002). Transgendered individuals’
  Montvale, NJ: PDR.                                experiences of psychotherapy. International
                                                    Journal of Transgenderism, 6(1). Retrieved
Pleak, R. R. (1999). Ethical issues in              from http://www.wpath.org/journal/www.
  diagnosing and treating gender-dysphoric          iiav.nl
  children and adolescents. In M. Rottnek           /ezines/web/IJT/97–03/numbers/
  (Ed.), Sissies and tomboys: Gender                symposion/ijtvo06no01_03.htm.
  noncomformity and homosexual childhood
  (pp. 34–51). New York: New York University      Rachlin, K., Green, J., & Lombardi, E. (2008).
  Press.                                            Utilization of health care among female-to-
                                                    male transgender individuals in the United
Pope, K. S., & Vasquez, M. J. (2011). Ethics        States. Journal of Homosexuality, 54(3),
  in psychotherapy and counseling: A practical      243–258. doi:10.1080/00918360801982124
  guide (4TH ed.). Hoboken, NJ: John Wiley.




88                                                World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 95 of 120
                                                                               The Standards of Care
                                                                                                 VERSION 7




Rachlin, K., Hansbury, G., & Pardo, S. T.               Rossouw, J. E., Anderson, G. L., Prentice, R.
  (2010). Hysterectomy and oophorectomy                  L., LaCroix, A. Z., Kooperberg, C., Stefanick,
  experiences of female-to-male transgender              M. L., . . . Johnson, K. C. (2002). Risks
  individuals. International Journal of                  and benefits of estrogen plus progestin in
  Transgenderism, 12(3), 155–166. doi:10.108             healthy postmenopausal women: Principal
  0/15532739.2010.514220                                 results from the women’s health initiative
                                                         randomized controlled trial. JAMA: The
Reed, B., Rhodes, S., Schofield, P. & Wylie,             Journal of the American Medical Association,
  K. (2009). Gender variance in the UK:                  288(3), 321–333.
  Prevalence, incidence, growth and geographic
  distribution. Retrieved June 8, 2011, from            Royal College of Speech Therapists, United
  http://www.gires.org.uk/assets/Medpro-                 Kingdom. http://www.rcslt.org/
  Assets/GenderVarianceUK-report.pdf
                                                        Ruble, D. N., Martin, C. L., & Berenbaum,
Rehman, J., Lazer, S., Benet, A. E., Schaefer, L.        S. A. (2006). Gender development. In N.
  C., & Melman, A. (1999). The reported sex              Eisenberg, W. Damon & R. M. Lerner (Eds.),
  and surgery satisfactions of 28 postoperative          Handbook of child psychology (6TH ed., pp.
  male-to-female transsexual patients.                   858–932). Hoboken, NJ: John Wiley.
  Archives of Sexual Behavior, 28(1), 71–89.
  doi:10.1023/A:1018745706354                           Sausa, L. A. (2005). Translating research into
                                                          practice: Trans youth recommendations for
Robinow, O. (2009). Paraphilia and                        improving school systems. Journal of Gay
 transgenderism: A connection with                        & Lesbian Issues in Education, 3(1), 15–28.
 Asperger’s disorder? Sexual and                          doi:10.1300/J367v03n01_04
 Relationship Therapy, 24(2), 143–151.
 doi:10.1080/14681990902951358                          Simpson, J. L., de la Cruz, F., Swerdloff, R.
                                                          S., Samango-Sprouse, C., Skakkebaek,
Rosenberg, M. (2002). Children with                       N. E., Graham, J. M. J., . . . Willard,
 gender identity issues and their parents                 H. F. (2003). Klinefelter syndrome:
 in individual and group treatment. Journal               Expanding the phenotype and identifying
 of the American Academy of Child and                     new research directions. Genetics in
 Adolescent Psychiatry, 41(5), 619–621.                   Medicine, 5(6), 460–468. doi:10.1097/01.
 doi:10.1097/00004583–200205000–00020                     GIM.0000095626.54201.D0




World Professional Association for Transgender Health                                                   89
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 96 of 120
The Standards of Care
VERSION 7




Smith, Y. L. S., Van Goozen, S. H. M., Kuiper,       Stikkelbroeck, N. M. M. L., Beerendonk, C.,
 A. J., & Cohen-Kettenis, P. T. (2005). Sex            Willemsen, W. N. P., Schreuders-Bais, C. A.,
 reassignment: Outcomes and predictors                 Feitz, W. F. J., Rieu, P. N. M. A., . . . Otten,
 of treatment for adolescent and adult                 B. J. (2003). The long term outcome of
 transsexuals. Psychological Medicine, 35(1),          feminizing genital surgery for congenital
 89–99. doi:10.1017/S0033291704002776                  adrenal hyperplasia: Anatomical, functional
                                                       and cosmetic outcomes, psychosexual
Sood, R., Shuster, L., Smith, R., Vincent, A., &       development, and satisfaction in adult
  Jatoi, A. (2011). Counseling postmenopausal          female patients. Journal of Pediatric and
  women about bioidentical hormones: Ten               Adolescent Gynecology, 16(5), 289–296.
  discussion points for practicing physicians.         doi:10.1016/S1083–3188(03)00155–4
  Journal of the American Board of Family
  Practice, 24(2), 202–210. doi:10.3122/             Stoller, R. J. (1964). A contribution to the study
  jabfm.2011.02.100194                                 of gender identity. International Journal of
                                                       Psychoanalysis, 45, 220–226.
Speech Pathology Australia. http://www.
  speechpathologyaustralia.org.au/                   Stone, S. (1991). The empire strikes back: A
                                                       posttransexual manifesto. In J. Epstein, &
Speiser, P. W., Azziz, R., Baskin, L. S.,              K. Straub (Eds.), Body guards: The cultural
  Ghizzoni, L., Hensle, T. W., Merke,                  politics of gender ambiguity (pp. 280–304).
  D. P., . . . Oberfield, S. E. (2010). Congenital     London: Routledge.
  adrenal hyperplasia due to steroid
  21-hydroxylase deficiency: An endocrine            Tangpricha, V., Ducharme, S. H., Barber,
  society clinical practice guideline. Journal of      T. W., & Chipkin, S. R. (2003).
  Clinical Endocrinology & Metabolism, 95(9),          Endocrinologic treatment of gender identity
  4133–4160. doi:10.1210/jc.2009–2631                  disorders. Endocrine Practice, 9(1), 12–21.

Steensma, T. D., Biemond, R., de Boer,               Tangpricha, V., Turner, A., Malabanan, A., &
  F., & Cohen-Kettenis, P. T. (2011).                  Holick, M. (2001). Effects of testosterone
  Desisting and persisting gender dysphoria            therapy on bone mineral density in the
  after childhood: A qualitative follow-               FtM patient. International Journal of
  up study. Clinical Child Psychology and              Transgenderism, 5(4).
  Psychiatry. Advance online publication.
  doi:10.1177/1359104510378303                       Taywaditep, K. J., Coleman, E., &
                                                       Dumronggittigule, P. (1997). Thailand
Steensma, T. D., & Cohen-Kettenis, P. T.               (Muang Thai). In R. Francoeur (Ed.),
  (2011). Gender transitioning before puberty?         International encyclopedia of sexuality. New
  Archives of Sexual Behavior, 40(4), 649–650.         York, NY: Continuum.
  doi:10.1007/s10508–011–9752–2




90                                                   World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 97 of 120
                                                                               The Standards of Care
                                                                                                 VERSION 7




Thole, Z., Manso, G., Salgueiro, E., Revuelta,          van Kesteren, P. J. M., Gooren, L. J., &
  P., & Hidalgo, A. (2004). Hepatotoxicity                Megens, J. A. (1996). An epidemiological
  induced by antiandrogens: A review of the               and demographic study of transsexuals in
  literature. Urologia Internationalis, 73(4),            the Netherlands. Archives of Sexual Behavior,
  289–295. doi:10.1159/000081585                          25(6), 589–600. doi:10.1007/BF02437841

Tom Waddell Health Center. (2006). Protocols            van Trotsenburg, M. A. A. (2009).
  for hormonal reassignment of gender.                    Gynecological aspects of transgender
  Retrieved from http://www.sfdph.org/dph/                healthcare. International Journal of
  comupg/oservices/medSvs/hlthCtrs                        Transgenderism, 11(4), 238–246.
  /TransGendprotocols122006.pdf                           doi:10.1080/15532730903439484

Tsoi, W. F. (1988). The prevalence of                   Vilain, E. (2000). Genetics of sexual
  transsexualism in Singapore. Acta                       development. Annual Review of Sex
  Psychiatrica Scandinavica, 78(4), 501–504.              Research, 11, 1–25.
  doi:10.1111/j.1600–0447.1988.tb06373.x
                                                        Wålinder, J. (1968). Transsexualism: Definition,
Van den Broecke, R., Van der Elst, J., Liu,              prevalence and sex distribution. Acta
  J., Hovatta, O., & Dhont, M. (2001).                   Psychiatrica Scandinavica, 43(S203),
  The female-to-male transsexual patient:                255–257.
  A source of human ovarian cortical
  tissue for experimental use. Human                    Wålinder, J. (1971). Incidence and sex ratio
  Reproduction, 16(1), 145–147. doi:10.1093/             of transsexualism in Sweden. The British
  humrep/16.1.145                                        Journal of Psychiatry, 119(549), 195–196.

Vanderburgh, R. (2009). Appropriate                     Wallien, M. S. C., & Cohen-Kettenis, P.
  therapeutic care for families with pre-                T. (2008). Psychosexual outcome of
  pubescent transgender/gender-dissonant                 gender-dysphoric children. Journal of the
  children. Child and Adolescent Social Work             American Academy of Child & Adolescent
  Journal, 26(2), 135–154. doi:10.1007/                  Psychiatry, 47(12), 1413–1423. doi:10.1097/
  s10560–008–0158–5                                      CHI.0b013e31818956b9

van Kesteren, P. J. M., Asscheman, H.,                  Wallien, M. S. C., Swaab, H., & Cohen-
  Megens, J. A. J., & Gooren, L. J. G. (1997).           Kettenis, P. T. (2007). Psychiatric
  Mortality and morbidity in transsexual                 comorbidity among children with gender
  subjects treated with cross-sex hormones.              identity disorder. Journal of the American
  Clinical Endocrinology, 47(3), 337–343.                Academy of Child & Adolescent Psychiatry,
  doi:10.1046/j.1365–2265.1997.2601068.x                 46(10), 1307–1314. doi:10.1097/
                                                         chi.0b013e3181373848




World Professional Association for Transgender Health                                                  91
     Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 98 of 120
The Standards of Care
VERSION 7




Warren, B. E. (1993). Transsexuality, identity    World Health Organization. (2007).
 and empowerment. A view from the                  International classification of diseases and
 frontlines. SIECUS Report, February/March,        related health problems-10th revision.
 14–16.                                            Geneva, Switzerland: World Health
                                                   Organization.
Weitze, C., & Osburg, S. (1996).
 Transsexualism in Germany: Empirical data        World Health Organization. (2008). The world
 on epidemiology and application of the            health report 2008: Primary health care—
 German Transsexuals’ Act during its first         now more than ever. Geneva, Switzerland:
 ten years. Archives of Sexual Behavior, 25(4),    World Health Organization.
 409–425.
                                                  World Professional Association for
Wilson, J. D. (1999). The role of androgens        Transgender Health, Inc. (2008). WPATH
 in male gender role behavior. Endocrine           clarification on medical necessity of
 Reviews, 20(5), 726–737. doi:10.1210/             treatment, sex reassignment, and insurance
 er.20.5.726                                       coverage in the U.S.A. Retrieved from http://
                                                   www.wpath.org/documents/Med%20
Winter, S. (2009). Cultural considerations         Nec%20on%202008%20Letterhead.pdf
 for The World Professional Association
 for Transgender Health’s standards of            WPATH Board of Directors. (2010). De-
 care: The Asian perspective. International        psychopathologisation statement released
 Journal of Transgenderism, 11(1), 19–41.          May 26, 2010. Retrieved from http://
 doi:10.1080/15532730902799938                     wpath.org/announcements_detail.cfm?pk_
                                                   announcement=17
Winter, S., Chalungsooth, P., Teh, Y. K.,
 Rojanalert, N., Maneerat, K., Wong, Y. W.,       Xavier, J. M. (2000). The Washington, D.C.
 . . . Macapagal, R. A. (2009). Transpeople,        transgender needs assessment survey: Final
 transprejudice and pathologization: A seven-       report for phase two. Washington, DC:
 country factor analytic study. International       Administration for HIV/AIDS of District of
 Journal of Sexual Health, 21(2), 96–118.           Columbia Government.
 doi:10.1080/19317610902922537
                                                  Zhang, G., Gu, Y., Wang, X., Cui, Y., &
Wisniewski, A. B., Migeon, C. J., Malouf, M.       Bremner, W. J. (1999). A clinical trial of
 A., & Gearhart, J. P. (2004). Psychosexual        injectable testosterone undecanoate
 outcome in women affected by congenital           as a potential male contraceptive in
 adrenal hyperplasia due to 21-hydroxylase         normal Chinese men. Journal of Clinical
 deficiency. The Journal of Urology, 171(6,        Endocrinology & Metabolism, 84(10), 3642–
 Part 1), 2497–2501. doi:10.1097/01.               3647. doi:10.1210/jc.84.10.3642
 ju.0000125269.91938.f7




92                                                World Professional Association for Transgender Health
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 99 of 120
                                                                               The Standards of Care
                                                                                                 VERSION 7




Zitzmann, M., Saad, F., & Nieschlag, E. (2006,          Zucker, K. J., Bradley, S. J., Owen-Anderson,
  April). Long term experience of more than 8            A., Kibblewhite, S. J., & Cantor, J. M. (2008).
  years with a novel formulation of testosterone         Is gender identity disorder in adolescents
  undecanoate (nebido) in substitution therapy           coming out of the closet? Journal of
  of hypogonadal men. Paper presented                    Sex & Marital Therapy, 34(4), 287–290.
  at European Congress of Endocrinology,                 doi:10.1080/00926230802096192
  Glasgow, UK.
                                                        Zucker, K. J., Bradley, S. J., Owen-Anderson,
Zucker, K. J. (1999). Intersexuality and gender          A., Kibblewhite, S. J., Wood, H., Singh, D., &
 identity differentiation. Annual Review of Sex          Choi, K. (in press). Demographics, behavior
 Research, 10(1), 1–69.                                  problems, and psychosexual characteristics
                                                         of adolescents with gender identity disorder
Zucker, K. J. (2004). Gender identity                    or transvestic fetishism. Journal of Sex &
 development and issues. Child and                       Marital Therapy, 38(2), 151–189.
 Adolescent Psychiatric Clinics of North
 America, 13(3), 551–568. doi:10.1016/j.                Zucker, K. J., & Lawrence, A. A. (2009).
 chc.2004.02.006                                         Epidemiology of gender identity disorder:
                                                         Recommendations for the standards of
Zucker, K. J. (2006). “I’m half-boy, half-girl”:         care of The World Professional Association
 Play psychotherapy and parent counseling                for Transgender Health. International
 for gender identity disorder. In R. L. Spitzer,         Journal of Transgenderism, 11(1), 8–18.
 M. B. First, J. B. W. Williams & M. Gibbons             doi:10.1080/15532730902799946
 (Eds.), DSM-IV-TR casebook, volume 2
 (pp. 321–334). Arlington, VA: American                 Zucker, K. J., Owen, A., Bradley, S. J., &
 Psychiatric Publishing, Inc.                            Ameeriar, L. (2002). Gender-dysphoric
                                                         children and adolescents: A comparative
Zucker, K. J. (2010). The DSM diagnostic                 analysis of demographic characteristics
 criteria for gender identity disorder in                and behavioral problems. Clinical Child
 children. Archives of Sexual Behavior, 39(2),           Psychology and Psychiatry, 7(3), 398–411.
 477–498. doi:10.1007/s10508–009–9540–4
                                                        Zuger, B. (1984). Early effeminate behavior
Zucker, K. J., & Bradley, S. J. (1995). Gender           in boys: Outcome and significance for
 identity disorder and psychosexual problems             homosexuality. Journal of Nervous and
 in children and adolescents. New York, NY:              Mental Disease, 172(2), 90–97.
 Guilford Press.




World Professional Association for Transgender Health                                                 93
   Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 100 of 120
The Standards of Care
VERSION 7




94                                   World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 101 of 120
                                                                                 The Standards of Care
                                                                                                 7TH VERSION




APPENDIX A
GLOSSARY

Terminology in the area of health care for transsexual, transgender, and gender-nonconforming people
is rapidly evolving; new terms are being introduced, and the definitions of existing terms are changing.
Thus, there is often misunderstanding, debate, or disagreement about language in this field. Terms that
may be unfamiliar or that have specific meanings in the SOC are defined below for the purpose of this
document only. Others may adopt these definitions, but WPATH acknowledges that these terms may
be defined differently in different cultures, communities, and contexts.

WPATH also acknowledges that many terms used in relation to this population are not ideal. For
example, the terms transsexual and transvestite—and, some would argue, the more recent term
transgender—have been applied to people in an objectifying fashion. Yet such terms have been more
or less adopted by many people who are making their best effort to make themselves understood.
By continuing to use these terms, WPATH intends only to ensure that concepts and processes are
comprehensible, in order to facilitate the delivery of quality health care to transsexual, transgender, and
gender-nonconforming people. WPATH remains open to new terminology that will further illuminate
the experience of members of this diverse population and lead to improvements in health care access
and delivery.

Bioidentical hormones: Hormones that are structurally identical to those found in the human body
(ACOG Committee of Gynecologic Practice, 2005). The hormones used in bioidentical hormone
therapy (BHT) are generally derived from plant sources and are structurally similar to endogenous
human hormones, but they need to be commercially processed to become bioidentical.

Bioidentical compounded hormone therapy (BCHT): Use of hormones that are prepared, mixed,
assembled, packaged, or labeled as a drug by a pharmacist and custom-made for a patient according to
a physician’s specifications. Government drug agency approval is not possible for each compounded
product made for an individual consumer.

Cross-dressing (transvestism): Wearing clothing and adopting a gender role presentation that, in a
given culture, is more typical of the other sex.

Disorders of sex development (DSD): Congenital conditions in which the development of chromosomal,
gonadal, or anatomic sex is atypical. Some people strongly object to the “disorder” label and instead
view these conditions as a matter of diversity (Diamond, 2009), preferring the terms intersex and
intersexuality.




World Professional Association for Transgender Health                                                   95
       Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 102 of 120
The Standards of Care
7TH VERSION




Female-to-Male (FtM): Adjective to describe individuals assigned female at birth who are changing or
who have changed their body and/or gender role from birth-assigned female to a more masculine body
or role.

Gender dysphoria: Distress that is caused by a discrepancy between a person’s gender identity and
that person’s sex assigned at birth (and the associated gender role and/or primary and secondary sex
characteristics) (Fisk, 1974; Knudson, De Cuypere, & Bockting, 2010b).

Gender identity: A person’s intrinsic sense of being male (a boy or a man), female (a girl or woman), or
an alternative gender (e.g., boygirl, girlboy, transgender, genderqueer, eunuch) (Bockting, 1999; Stoller,
1964).

Gender identity disorder: Formal diagnosis set forth by the Diagnostic Statistical Manual of Mental
Disorders, 4th Edition, Text Rev (DSM IV-TR) (American Psychiatric Association, 2000). Gender identity
disorder is characterized by a strong and persistent cross-gender identification and a persistent
discomfort with one’s sex or sense of inappropriateness in the gender role of that sex, causing clinically
significant distress or impairment in social, occupational, or other important areas of functioning.

Gender-nonconforming: Adjective to describe individuals whose gender identity, role, or expression
differs from what is normative for their assigned sex in a given culture and historical period.

Gender role or expression: Characteristics in personality, appearance, and behavior that in a given
culture and historical period are designated as masculine or feminine (that is, more typical of the male
or female social role) (Ruble, Martin, & Berenbaum, 2006). While most individuals present socially in
clearly masculine or feminine gender roles, some people present in an alternative gender role such as
genderqueer or specifically transgender. All people tend to incorporate both masculine and feminine
characteristics in their gender expression in varying ways and to varying degrees (Bockting, 2008).

Genderqueer: Identity label that may be used by individuals whose gender identity and/or role does
not conform to a binary understanding of gender as limited to the categories of man or woman, male
or female (Bockting, 2008).

Internalized transphobia: Discomfort with one’s own transgender feelings or identity as a result of
internalizing society’s normative gender expectations.

Male-to-Female (MtF): Adjective to describe individuals assigned male at birth who are changing or
who have changed their body and/or gender role from birth-assigned male to a more feminine body
or role.

Natural hormones: Hormones that are derived from natural sources such as plants or animals. Natural
hormones may or may not be bioidentical.




96                                                      World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 103 of 120
                                                                                The Standards of Care
                                                                                                7TH VERSION




Sex: Sex is assigned at birth as male or female, usually based on the appearance of the external
genitalia. When the external genitalia are ambiguous, other components of sex (internal genitalia,
chromosomal and hormonal sex) are considered in order to assign sex (Grumbach, Hughes, & Conte,
2003; MacLaughlin & Donahoe, 2004; Money & Ehrhardt, 1972; Vilain, 2000). For most people, gender
identity and expression are consistent with their sex assigned at birth; for transsexual, transgender, and
gender-nonconforming individuals, gender identity or expression differ from their sex assigned at birth.

Sex reassignment surgery (gender aﬃrmation surgery): Surgery to change primary and/or secondary
sex characteristics to affirm a person’s gender identity. Sex reassignment surgery can be an important
part of medically necessary treatment to alleviate gender dysphoria.

Transgender: Adjective to describe a diverse group of individuals who cross or transcend culturally
defined categories of gender. The gender identity of transgender people differs to varying degrees from
the sex they were assigned at birth (Bockting, 1999).

Transition: Period of time when individuals change from the gender role associated with their sex
assigned at birth to a different gender role. For many people, this involves learning how to live socially
in another gender role; for others this means finding a gender role and expression that are most
comfortable for them. Transition may or may not include feminization or masculinization of the body
through hormones or other medical procedures. The nature and duration of transition are variable and
individualized.

Transsexual: Adjective (often applied by the medical profession) to describe individuals who seek to
change or who have changed their primary and/or secondary sex characteristics through femininizing
or masculinizing medical interventions (hormones and/or surgery), typically accompanied by a
permanent change in gender role.




APPENDIX B
OVERVIEW OF MEDICAL RISKS OF HORMONE THERAPY

The risks outlined below are based on two comprehensive, evidence-based literature reviews of
masculinizing/feminizing hormone therapy (Feldman & Safer, 2009; Hembree et al., 2009), along
with a large cohort study (Asscheman et al., 2011). These reviews can serve as detailed references
for providers, along with other widely recognized, published clinical materials (e.g., Dahl et al., 2006;
Ettner et al., 2007).




World Professional Association for Transgender Health                                                  97
         Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 104 of 120
The Standards of Care
7TH VERSION




Risks of Feminizing Hormone Therapy (MtF)


Likely Increased Risk:


Venous thromboembolic disease

 ãEstrogen use increases the risk of venous thromboembolic events (VTE), particularly in patients
     who are over age 40, smokers, highly sedentary, obese, and who have underlying thrombophilic
     disorders.

 ãThis risk is increased with the additional use of third generation progestins.
 ãThis risk is decreased with use of the transdermal (versus oral) route of estradiol administration,
     which is recommended for patients at higher risk of VTE.


Cardiovascular, cerebrovascular disease

 ãEstrogen use increases the risk of cardiovascular events in patients over age 50 with underlying
     cardiovascular risk factors. Additional progestin use may increase this risk.


Lipids

 ãOral estrogen use may markedly increase triglycerides in patients, increasing the risk of pancreatitis
     and cardiovascular events.

 ãDifferent routes of administration will have different metabolic effects on levels of HDL cholesterol,
     LDL cholesterol and lipoprotein(a).

 ãIn general, clinical evidence suggests that MtF patients with pre-existing lipid disorders may benefit
     from the use of transdermal rather than oral estrogen.


Liver/gallbladder

 ãEstrogen and cyproterone acetate use may be associated with transient liver enzyme elevations
     and, rarely, clinical hepatotoxicity.

 ãEstrogen use increases the risk of cholelithiasis (gall stones) and subsequent cholecystectomy.

98                                                       World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 105 of 120
                                                                                 The Standards of Care
                                                                                                 7TH VERSION




Possible Increased Risk:


Type 2 diabetes mellitus

 ãFeminizing hormone therapy, particularly estrogen, may increase the risk of type 2 diabetes,
    particularly among patients with a family history of diabetes or other risk factors for this disease.


Hypertension

 ãEstrogen use may increase blood pressure, but the effect on incidence of overt hypertension is
    unknown.

 ãSpironolactone reduces blood pressure and is recommended for at-risk or hypertensive patients
    desiring feminization.


Prolactinoma

 ãEstrogen use increases the risk of hyperprolactinemia among MtF patients in the first year of
    treatment, but this risk is unlikely thereafter.

 ãHigh-dose estrogen use may promote the clinical appearance of preexisting but clinically unapparent
    prolactinoma.


Inconclusive or No Increased Risk:

Items in this category include those that may present risk, but for which the evidence is so minimal that
no clear conclusion can be reached.


Breast cancer

 ãMtF persons who have taken feminizing hormones do experience breast cancer, but it is unknown
    how their degree of risk compares to that of persons born with female genitalia.

 ãLonger    duration of feminizing hormone exposure (i.e., number of years taking estrogen
    preparations), family history of breast cancer, obesity (BMI >35), and the use of progestins likely
    influence the level of risk.




World Professional Association for Transgender Health                                                   99
        Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 106 of 120
The Standards of Care
7TH VERSION




Other Side Eﬀects of Feminizing Therapy:

The following effects may be considered minor or even desired, depending on the patient, but are
clearly associated with feminizing hormone therapy.


Fertility and sexual function

 ãFeminizing hormone therapy may impair fertility.
 ãFeminizing hormone therapy may decrease libido.
 ãFeminizing hormone therapy reduces nocturnal erections, with variable impact on sexually
      stimulated erections.


Risks of Anti-Androgen Medications:

Feminizing hormone regimens often include a variety of agents that affect testosterone production or
action. These include GnRH agonists, progestins (including cyproterone acetate), spironolactone, and
5-alpha reductase inhibitors. An extensive discussion of the specific risks of these agents is beyond the
scope of the SOC. However, both spironolactone and cyproterone acetate are widely used and deserve
some comment.

Cyproterone acetate is a progestational compound with anti-androgenic properties (Gooren, 2005; Levy
et al., 2003). Although widely used in Europe, it is not approved for use in the United States because of
concerns about hepatotoxicity (Thole, Manso, Salgueiro, Revuelta, & Hidalgo, 2004). Spironolactone
is commonly used as an anti-androgen in feminizing hormone therapy, particularly in regions where
cyproterone is not approved for use (Dahl et al., 2006; Moore et al., 2003; Tangpricha et al., 2003).
Spironolactone has a long history of use in treating hypertension and congestive heart failure. Its
common side effects include hyperkalemia, dizziness, and gastrointestinal symptoms (Physicians’ Desk
Reference, 2007).




100                                                     World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 107 of 120
                                                                                The Standards of Care
                                                                                                 7TH VERSION




Risks of Masculinizing Hormone Therapy (FtM)


Likely Increased Risk:


Polycythemia

 ãMasculinizing hormone therapy involving testosterone or other androgenic steroids increases the
    risk of polycythemia (hematocrit > 50%), particularly in patients with other risk factors.

 ãTransdermal administration and adaptation of dosage may reduce this risk.
Weight gain/visceral fat

 ãMasculinizing hormone therapy can result in modest weight gain, with an increase in visceral fat.
Possible Increased Risk:


Lipids

 ãTestosterone therapy decreases HDL, but variably affects LDL and triglycerides.
 ãSupraphysiologic (beyond normal male range) serum levels of testosterone, often found with
    extended intramuscular dosing, may worsen lipid profiles, whereas transdermal administration
    appears to be more lipid neutral.

 ãPatients with underlying polycystic ovarian syndrome or dyslipidemia may be at increased risk of
    worsening dyslipidemia with testosterone therapy.


Liver

 ãTransient elevations in liver enzymes may occur with testosterone therapy.
 ãHepatic dysfunction and malignancies have been noted with oral methyltestosterone. However,
    methyltestosterone is no longer available in most countries and should no longer be used.




World Professional Association for Transgender Health                                                  101
        Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 108 of 120
The Standards of Care
7TH VERSION




Psychiatric

Masculinizing therapy involving testosterone or other androgenic steroids may increase the risk of
hypomanic, manic, or psychotic symptoms in patients with underlying psychiatric disorders that include
such symptoms. This adverse event appears to be associated with higher doses or supraphysiologic
blood levels of testosterone.


Inconclusive or No Increased Risk:

Items in this category include those that may present risk, but for which the evidence is so minimal that
no clear conclusion can be reached.


Osteoporosis

 ãTestosterone therapy maintains or increases bone mineral density among FtM patients prior to
      oophorectomy, at least in the first three years of treatment.

 ãThere is an increased risk of bone density loss after oophorectomy, particularly if testosterone
      therapy is interrupted or insufficient. This includes patients utilizing solely oral testosterone.


Cardiovascular

 ãMasculinizing hormone therapy at normal physiologic doses does not appear to increase the risk
      of cardiovascular events among healthy patients.

 ãMasculinizing hormone therapy may increase the risk of cardiovascular disease in patients with
      underlying risks factors.


Hypertension

 ãMasculinizing hormone therapy at normal physiologic doses may increase blood pressure but
      does not appear to increase the risk of hypertension.

 ãPatients with risk factors for hypertension, such as weight gain, family history, or polycystic ovarian
      syndrome, may be at increased risk.




102                                                        World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 109 of 120
                                                                               The Standards of Care
                                                                                              7TH VERSION




Type 2 diabetes mellitus

 ãTestosterone therapy does not appear to increase the risk of type 2 diabetes among FtM patients
    overall, unless other risk factors are present.

 ãTestosterone therapy may further increase the risk of type 2 diabetes in patients with other risk
    factors, such as significant weight gain, family history, and polycystic ovarian syndrome. There are
    no data that suggest or show an increase in risk in those with risk factors for dyslipidemia.


Breast cancer

 ãTestosterone therapy in FtM patients does not increase the risk of breast cancer.
Cervical cancer

 ãTestosterone therapy in FtM patients does not increase the risk of cervical cancer, although it may
    increase the risk of minimally abnormal Pap smears due to atrophic changes.


Ovarian cancer

 ãAnalogous to persons born with female genitalia with elevated androgen levels, testosterone
    therapy in FtM patients may increase the risk of ovarian cancer, although evidence is limited.


Endometrial (uterine) cancer

 ãTestosterone therapy in FtM patients may increase the risk of endometrial cancer, although evidence
    is limited.


Other Side Eﬀects of Masculinizing Therapy:

The following effects may be considered minor or even desired, depending on the patient, but are
clearly associated with masculinization.


Fertility and sexual function

 ãTestosterone therapy in FtM patients reduces fertility, although the degree and reversibility are
    unknown.



World Professional Association for Transgender Health                                                103
       Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 110 of 120
The Standards of Care
7TH VERSION




 ãTestosterone therapy can induce permanent anatomic changes in the developing embryo or fetus.
 ãTestosterone therapy induces clitoral enlargement and increases libido.
Acne, androgenic alopecia

Acne and varying degrees of male pattern hair loss (androgenic alopecia) are common side effects of
masculinizing hormone therapy.




APPENDIX C
SUMMARY OF CRITERIA FOR HORMONE
THERAPY AND SURGERIES

As for all previous versions of the SOC, the criteria put forth in the SOC for hormone therapy and surgical
treatments for gender dysphoria are clinical guidelines; individual health professionals and programs
may modify them. Clinical departures from the SOC may come about because of a patient’s unique
anatomic, social, or psychological situation; an experienced health professional’s evolving method of
handling a common situation; a research protocol; lack of resources in various parts of the world; or the
need for specific harm-reduction strategies. These departures should be recognized as such, explained
to the patient, and documented through informed consent for quality patient care and legal protection.
This documentation is also valuable to accumulate new data, which can be retrospectively examined to
allow for health care—and the SOC—to evolve.




Criteria for Feminizing/Masculinizing Hormone Therapy (One
Referral or Chart Documentation of Psychosocial Assessment)

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to give consent for treatment;

 3. Age of majority in a given country (if younger, follow the SOC for children and adolescents);

 4. If significant medical or mental concerns are present, they must be reasonably well controlled.




104                                                      World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 111 of 120
                                                                                The Standards of Care
                                                                                                7TH VERSION




Criteria for Breast/Chest Surgery (One Referral)


Mastectomy and Creation of a Male Chest in FtM Patients:

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to give consent for treatment;

 3. Age of majority in a given country (if younger, follow the SOC for children and adolescents);

 4. If significant medical or mental health concerns are present, they must be reasonably well controlled.

Hormone therapy is not a prerequisite.


Breast Augmentation (Implants/Lipofilling) in MtF Patients:

 1. Persistent, well-documented gender dysphoria;

 2. Capacity to make a fully informed decision and to give consent for treatment;

 3. Age of majority in a given country (if younger, follow the SOC for children and adolescents);

 4. If significant medical or mental health concerns are present, they must be reasonably well controlled.

Although not an explicit criterion, it is recommended that MtF patients undergo feminizing hormone
therapy (minimum 12 months) prior to breast augmentation surgery. The purpose is to maximize
breast growth in order to obtain better surgical (aesthetic) results.




Criteria for Genital Surgery (Two Referrals)


Hysterectomy and Salpingo-Oophorectomy in FtM Patients and Orchiectomy in MtF Patients:

 1. Persistent, well documented gender dysphoria;

 2. Capacity to make a fully informed decision and to give consent for treatment;




World Professional Association for Transgender Health                                                 105
       Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 112 of 120
The Standards of Care
7TH VERSION




 3. Age of majority in a given country;

 4. If significant medical or mental health concerns are present, they must be well controlled;

 5. 12 continuous months of hormone therapy as appropriate to the patient’s gender goals (unless
    hormones are not clinically indicated for the individual).

The aim of hormone therapy prior to gonadectomy is primarily to introduce a period of reversible
estrogen or testosterone suppression, before a patient undergoes irreversible surgical intervention.

These criteria do not apply to patients who are having these surgical procedures for medical indications
other than gender dysphoria.


Metoidioplasty or Phalloplasty in FtM Patients and Vaginoplasty in MtF Patients:

 1. Persistent, well documented gender dysphoria;

 2. Capacity to make a fully informed decision and to give consent for treatment;

 3. Age of majority in a given country;

 4. If significant medical or mental health concerns are present, they must be well controlled;

 5. 12 continuous months of hormone therapy as appropriate to the patient’s gender goals (unless
    hormones are not clinically indicated for the individual);

 6. 12 continuous months of living in a gender role that is congruent with their gender identity.

Although not an explicit criterion, it is recommended that these patients also have regular visits with a
mental health or other medical professional.

The criterion noted above for some types of genital surgeries—that is, that patients engage in
12 continuous months of living in a gender role that is congruent with their gender identity—is based
on expert clinical consensus that this experience provides ample opportunity for patients to experience
and socially adjust in their desired gender role, before undergoing irreversible surgery.




106                                                     World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 113 of 120
                                                                               The Standards of Care
                                                                                               7TH VERSION




APPENDIX D
EVIDENCE FOR CLINICAL OUTCOMES
OF THERAPEUTIC APPROACHES

One of the real supports for any new therapy is an outcome analysis. Because of the controversial
nature of sex reassignment surgery, this type of analysis has been very important. Almost all of the
outcome studies in this area have been retrospective.

One of the first studies to examine the post-treatment psychosocial outcomes of transsexual patients
was done in 1979 at Johns Hopkins University School of Medicine and Hospital (USA) (J. K. Meyer
& Reter, 1979). This study focused on patients’ occupational, educational, marital, and domiciliary
stability. The results revealed several significant changes with treatment. These changes were not seen
as positive; rather, they showed that many individuals who had entered the treatment program were
no better off or were worse off in many measures after participation in the program. These findings
resulted in closure of the treatment program at that hospital/medical school (Abramowitz, 1986).

Subsequently, a significant number of health professionals called for a standard for eligibility for sex
reassignment surgery. This led to the formulation of the original Standards of Care of the Harry Benjamin
International Gender Dysphoria Association (now WPATH) in 1979.

In 1981, Pauly published results from a large retrospective study of people who had undergone
sex reassignment surgery. Participants in that study had much better outcomes: Among 83 FtM
patients, 80.7% had a satisfactory outcome (i.e., patient self report of “improved social and emotional
adjustment”), 6.0% unsatisfactory. Among 283 MtF patients, 71.4% had a satisfactory outcome, 8.1%
unsatisfactory. This study included patients who were treated before the publication and use of the
Standards of Care.

Since the Standards of Care have been in place, there has been a steady increase in patient satisfaction
and decrease in dissatisfaction with the outcome of sex reassignment surgery. Studies conducted after
1996 focused on patients who were treated according to the Standards of Care. The findings of Rehman
and colleagues (1999) and Krege and colleagues (2001) are typical of this body of work; none of the
patients in these studies regretted having had surgery, and most reported being satisfied with the
cosmetic and functional results of the surgery. Even patients who develop severe surgical complications
seldom regret having undergone surgery. Quality of surgical results is one of the best predictors of the
overall outcome of sex reassignment (Lawrence, 2003). The vast majority of follow-up studies have
shown an undeniable beneficial effect of sex reassignment surgery on postoperative outcomes such
as subjective well being, cosmesis, and sexual function (De Cuypere et al., 2005; Garaffa, Christopher,
& Ralph, 2010; Klein & Gorzalka, 2009), although the specific magnitude of benefit is uncertain from




World Professional Association for Transgender Health                                                107
       Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 114 of 120
The Standards of Care
7TH VERSION




the currently available evidence. One study (Emory, Cole, Avery, Meyer, & Meyer, 2003) even showed
improvement in patient income.

One troubling report (Newfield et al., 2006) documented lower scores on quality of life (measured
with the SF-36) for FtM patients than for the general population. A weakness of that study is that it
recruited its 384 participants by a general email rather than a systematic approach, and the degree
and type of treatment were not recorded. Study participants who were taking testosterone had typically
being doing so for less than 5 years. Reported quality of life was higher for patients who had undergone
breast/chest surgery than for those who had not (p<.001). (A similar analysis was not done for genital
surgery.) In other work, Kuhn and colleagues (2009) used the King’s Health Questionnaire to assess
the quality of life of 55 transsexual patients at 15 years after surgery. Scores were compared to those of
20 healthy female control patients who had undergone abdominal/pelvic surgery in the past. Quality
of life scores for transsexual patients were the same or better than those of control patients for some
subscales (emotions, sleep, incontinence, symptom severity, and role limitation), but worse in other
domains (general health, physical limitation, and personal limitation).

Two long-term observational studies, both retrospective, compared the mortality and psychiatric
morbidity of transsexual adults to those of general population samples (Asscheman et al., 2011; Dhejne
et al., 2011). An analysis of data from the Swedish National Board of Health and Welfare information
registry found that individuals who had received sex reassignment surgery (191 MtF and 133 FtM) had
significantly higher rates of mortality, suicide, suicidal behavior, and psychiatric morbidity than those
for a nontranssexual control group matched on age, immigrant status, prior psychiatric morbidity, and
birth sex (Dhejne et al., 2011). Similarly, a study in the Netherlands reported a higher total mortality rate,
including incidence of suicide, in both pre- and post-surgery transsexual patients (966 MtF and 365
MtF) than in the general population of that country (Asscheman et al., 2011). Neither of these studies
questioned the efficacy of sex reassignment; indeed, both lacked an adequate comparison group of
transsexuals who either did not receive treatment or who received treatment other than genital surgery.
Moreover, transsexual people in these studies were treated as far back as the 1970s. However, these
findings do emphasize the need to have good long-term psychological and psychiatric care available
for this population. More studies are needed that focus on the outcomes of current assessment and
treatment approaches for gender dysphoria.

It is difficult to determine the effectiveness of hormones alone in the relief of gender dysphoria. Most
studies evaluating the effectiveness of masculinizing/feminizing hormone therapy on gender dysphoria
have been conducted with patients who have also undergone sex reassignment surgery. Favorable
effects of therapies that included both hormones and surgery were reported in a comprehensive review
of over 3000 patients in 79 studies (mostly observational) conducted between 1961 and 1991 (Eldh,
Berg, & Gustafsson, 1997; Gijs & Brewaeys, 2007; Murad et al., 2010; Pfäfflin & Junge, 1998). Patients
operated on after 1986 did better than those before 1986; this reflects significant improvement in
surgical complications (Eldh et al., 1997). Most patients have reported improved psychosocial
outcomes, ranging between 87% for MtF patients and 97% for FtM patients (Green & Fleming, 1990).




108                                                       World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 115 of 120
                                                                              The Standards of Care
                                                                                             7TH VERSION




Similar improvements were found in a Swedish study in which “almost all patients were satisfied with
sex reassignment at 5 years, and 86% were assessed by clinicians at follow-up as stable or improved in
global functioning” (Johansson, Sundbom, Höjerback, & Bodlund, 2010). Weaknesses of these earlier
studies are their retrospective design and use of different criteria to evaluate outcomes.

A prospective study conducted in the Netherlands evaluated 325 consecutive adult and adolescent
subjects seeking sex reassignment (Smith, Van Goozen, Kuiper, & Cohen-Kettenis, 2005). Patients who
underwent sex reassignment therapy (both hormonal and surgical intervention) showed improvements
in their mean gender dysphoria scores, measured by the Utrecht Gender Dysphoria Scale. Scores for
body dissatisfaction and psychological function also improved in most categories. Fewer than 2%
of patients expressed regret after therapy. This is the largest prospective study to affirm the results
from retrospective studies that a combination of hormone therapy and surgery improves gender
dysphoria and other areas of psychosocial functioning. There is a need for further research on the
effects of hormone therapy without surgery, and without the goal of maximum physical feminization
or masculinization.

Overall, studies have been reporting a steady improvement in outcomes as the field becomes more
advanced. Outcome research has mainly focused on the outcome of sex reassignment surgery. In
current practice there is a range of identity, role, and physical adaptations that could use additional
follow-up or outcome research (Institute of Medicine, 2011).




APPENDIX E
DEVELOPMENT PROCESS FOR THE
STANDARDS OF CARE, VERSION 7

The process of developing Standards of Care, Version 7 began when an initial SOC “work group”
was established in 2006. Members were invited to examine specific sections of SOC, Version 6. For
each section, they were asked to review the relevant literature, identify where research was lacking
and needed, and recommend potential revisions to the SOC as warranted by new evidence. Invited
papers were submitted by the following authors: Aaron Devor, Walter Bockting, George Brown, Michael
Brownstein, Peggy Cohen-Kettenis, Griet DeCuypere, Petra DeSutter, Jamie Feldman, Lin Fraser, Arlene
Istar Lev, Stephen Levine, Walter Meyer, Heino Meyer-Bahlburg, Stan Monstrey, Loren Schechter, Mick
van Trotsenburg, Sam Winter, and Ken Zucker. Some of these authors chose to add co-authors to assist
them in their task.

Initial drafts of these papers were due June 1, 2007. Most were completed by September 2007, with
the rest completed by the end of 2007. These manuscripts were then submitted to the International




World Professional Association for Transgender Health                                              109
       Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 116 of 120
The Standards of Care
7TH VERSION




Journal of Transgenderism (IJT). Each underwent the regular IJT peer review process. The final papers
were published in Volume 11 (1–4) in 2009, making them available for discussion and debate.

After these articles were published, an SOC Revision Committee was established by the WPATH Board
of Directors in 2010. The Revision Committee was first charged with debating and discussing the IJT
background papers through a Google website. A subgroup of the Revision Committee was appointed
by the Board of Directors to serve as the Writing Group. This group was charged with preparing the first
draft of SOC, Version 7 and continuing to work on revisions for consideration by the broader Revision
Committee. The Board also appointed an International Advisory Group of transsexual, transgender,
and gender-nonconforming individuals to give input on the revision.

A technical writer was hired to (1) review all of the recommendations for revision—both the original
recommendations as outlined in the IJT articles and additional recommendations that emanated from
the online discussion—and (2) create a survey to solicit further input on these potential revisions. From
the survey results, the Writing Group was able to discern where these experts stood in terms of areas
of agreement and areas in need of more discussion and debate. The technical writer then (3) created a
very rough first draft of SOC, Version 7 for the Writing Group to consider and build on.

The Writing Group met on March 4 and 5, 2011 in a face-to-face expert consultation meeting. They
reviewed all recommended changes and debated and came to consensus on various controversial
areas. Decisions were made based on the best available science and expert consensus. These decisions
were incorporated into the draft, and additional sections were written by the Writing Group with the
assistance of the technical writer.

The draft that emerged from the consultation meeting was then circulated among the Writing Group
and finalized with the help of the technical writer. Once this initial draft was finalized, it was circulated
among the broader SOC Revision Committee and the International Advisory Group. Discussion was
opened up on the Google website and a conference call was held to resolve issues. Feedback from
these groups was considered by the Writing Group, who then made further revisions. Two additional
drafts were created and posted on the Google website for consideration by the broader SOC Revision
Committee and the International Advisory Group. Upon completion of these three iterations of review
and revision, the final document was presented to the WPATH Board of Directors for approval. The
Board of Directors approved this version on September 14, 2011.




Funding

The Standards of Care revision process was made possible through a generous grant from the Tawani
Foundation and a gift from an anonymous donor. These funds supported the following:




110                                                       World Professional Association for Transgender Health
  Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 117 of 120
                                                                                  The Standards of Care
                                                                                                   7TH VERSION




 1. Costs of a professional technical writer;

 2. Process of soliciting international input on proposed changes from gender identity professionals
    and the transgender community;

 3. Working meeting of the Writing Group;

 4. Process of gathering additional feedback and arriving at final expert consensus from the professional
    and transgender communities, the Standards of Care, Version 7, Revision Committee, and WPATH
    Board of Directors;

 5. Costs of printing and distributing Standards of Care, Version 7, and posting a free downloadable
    copy on the WPATH website;

 6. Plenary session to launch the Standards of Care, Version 7, at the 2011 WPATH Biennial Symposium
    in Atlanta, Georgia, USA.




Members of the Standards of Care Revision Committee†
Eli Coleman, PhD (USA)* - Committee chair               Arlene Istar Lev, LCSW-R (USA)
Richard Adler, PhD (USA)                                Gal Mayer, MD (USA)
Walter Bockting, PhD (USA)*                             Walter Meyer, MD (USA)*
Marsha Botzer, MA (USA)*                                Heino Meyer-Bahlburg, Dr. rer.nat. (USA)
George Brown, MD (USA)                                  Stan Monstrey, MD, PhD (Belgium)*
Peggy Cohen-Kettenis, PhD (Netherlands)*                Blaine Paxton Hall, MHS-CL, PA-C (USA)
Griet DeCuypere, MD (Belgium)*                          Friedmann Pfäfflin, MD, PhD (Germany)
Aaron Devor, PhD (Canada)                               Katherine Rachlin, PhD (USA)
Randall Ehrbar, PsyD (USA)                              Bean Robinson, PhD (USA)
Randi Ettner, PhD (USA)                                 Loren Schechter, MD (USA)
Evan Eyler, MD (USA)                                    Vin Tangpricha, MD, PhD (USA)
Jamie Feldman, MD, PhD (USA)*                           Mick van Trotsenburg, MD (Netherlands)
Lin Fraser, EdD (USA)*                                  Anne Vitale, PhD (USA)
Rob Garofalo, MD, MPH (USA)                             Sam Winter, PhD (Hong Kong)
Jamison Green, PhD, MFA (USA)*                          Stephen Whittle, OBE (UK)
Dan Karasic, MD (USA)                                   Kevan Wylie, MB, MD (UK)
Gail Knudson, MD (Canada)*                              Ken Zucker, PhD (Canada)


 * Writing Group member.
 † All members of the Standards of Care, Version 7 Revision Committee donated their time to work on this
   revision.



World Professional Association for Transgender Health                                                      111
       Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 118 of 120
The Standards of Care
7TH VERSION




International Advisory Group Selection Committee
Walter Bockting, PhD (USA)                        Evan Eyler, MD (USA)
Marsha Botzer, MA (USA)                           Jamison Green, PhD, MFA (USA)
Aaron Devor, PhD (Canada)                         Blaine Paxton Hall, MHS-CL, PA-C (USA)
Randall Ehrbar, PsyD (USA)




International Advisory Group

Tamara Adrian, LGBT Rights Venezuela (Venezuela)
Craig Andrews, FtM Australia (Australia)
Christine Burns, MBE, Plain Sense Ltd (UK)
Naomi Fontanos, Society for Transsexual Women’s Rights in the Phillipines (Phillipines)
Tone Marie Hansen, Harry Benjamin Resource Center (Norway)
Rupert Raj, Sherbourne Health Center (Canada)
Masae Torai, FtM Japan (Japan)
Kelley Winters, GID Reform Advocates (USA)


Technical Writer

Anne Marie Weber-Main, PhD (USA)


Editorial Assistance

Heidi Fall (USA)




112                                                  World Professional Association for Transgender Health
Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 119 of 120
Case 4:21-cv-00450-JM Document 45-19 Filed 07/09/21 Page 120 of 120
